Madam President, I want to raise an issue on the floor of the House which I am sure will be welcomed. I do so as the Labour Party spokesperson on Northern Ireland. The House would surely like to welcome the news on the peace process in Northern Ireland and the decommissioning of weapons. It serves as an example of what can be achieved through peaceful negotiation.
Tribute must be given to those involved in the difficult times of the peace process and the ongoing negotiations. Mention must be made at the determination of those involved, including David Trimble, and not least a Member of this House, John Hume, who has fought for peace for over three decades.
Mr Cashman, I am even more pleased to hear this good news because I was on an official visit to Ireland last week, and, naturally, we were all waiting for this announcement. Thank you for your comments.
Madam President, as you were informed earlier this week, I was in Scotland protesting against the Trident nuclear submarine base there and I was arrested. What is the situation concerning our immunity in other Member States? I understood that we could not be arrested in such circumstances.
I have nothing against the Scottish Police. They were extremely courteous. They were aware of the concept of peaceful demonstration. Maybe they should train the police in places like Genoa and show them how to react to peaceful protests.
What is the situation regarding our immunity? I was not breaking the peace, but trying to keep the peace by helping to rid the world of nuclear weapons. Secondly, in relation to my immunity: Does that not count when I am in another country?
Mrs McKenna, I had, of course, been informed of the situation that you were in and I am pleased to see that you are back with us. We shall thoroughly examine the issue regarding protocol. I shall of course take the appropriate steps to ensure that Members are properly protected, if this is necessary.
Madam President, after that intervention inspired by naked self-interest, may I come back to more important matters of the day. I would like to support my colleague, Mr Cashman, and in particular point out that this Parliament has been a very active supporter of the peace and reconciliation process in Northern Ireland. It has been a long, and at times faltering, road to achieving peace and no one knows that better than our own Nobel Peace Prizewinner, John Hume.
I grew up in Northern Ireland in the shadow of violence, terrorism and intimidation. We are now witnessing another milestone in the return to peace for future generations. May I ask you therefore to write on behalf of the European Parliament to all those involved and congratulate them on this major initiative? I would also hope that the Belgium presidency would do the same on behalf of the Council for the 15 Member States.
Mrs McCarthy, I shall certainly do what you ask. I can tell you that all those I met were more than aware of the European Parliament' s long-standing contribution to the peace process in Northern Ireland.
Madam President, I do not wish to delay proceedings, but just to follow up on the point, which has been made on a number of occasions, about parliamentary immunity. I could be wrong, but my understanding is that the purpose of parliamentary immunity for Members of Parliament acting in the Parliament - not outside the Parliament - is to allow you to represent the people who elected you. It is not so that you can necessarily represent your own views in whatever manner you choose. In other words, when you are outside this House, you are just the same as anyone else. You are on your own.
Mr Beazley, questions of immunity are always very delicate, as you know, and Mr Duff has been appointed to draft a report on the issue. I suggest that he also take account of all the very interesting points that you have both brought up, so that the document written on this is as comprehensive as possible. I would like to thank Mr Duff for doing this.
Madam President, as an Italian, I would like to thank Mrs McKenna for urging the Italian police to follow the example of the Scottish police. I would also like to express my sorrow at her unfortunate experience and my appreciation of her commitment to social concerns. I would like to thank her on behalf of the Italian police, which, however, I feel is no worse than any other police force in Europe. In all probability, the Scottish police were polite and courteous because, if one police force should imitate another, it may be that protesters should imitate other protesters too. What I mean is the Scottish police were polite and courteous because the protesters who were with Mrs McKenna did not follow the example of the protesters in Genoa.
Thank you, Mr Santini.
European Council meeting (Ghent, 19 October 2001)
The next item is the European Council report and the Commission statement on the meeting of 19 October 2001 in Ghent.
Madam President, Mr President of the Commission, honourable Members of the European Parliament, true to tradition, I have come here today, a few days after the meeting of the European Council in Ghent, to report on the discussions we held there. And rest assured: I shall be brief and to the point.
This European Council in Ghent was, in fact, already the second meeting under Belgian Presidency, and was, like the previous meeting on 21 September in Brussels, overshadowed by the effects of the attacks in New York and Washington. That was, of course, to be expected.
The events of 11 September will be etched on our minds forever, and the international community and the international alliance have meanwhile taken concrete action against terrorism. Originally, as you know, the Ghent Summit was conceived as an informal platform for exchanging ideas about the Union' s enlargement and particularly the Laeken Declaration, which is to structure and launch the debate on the future of Europe later on in the year. In addition, it was our initial intention to carry out a final assessment of the introduction of the euro.
Indeed, in my opinion, it was up to the Council, as a kind of benign father figure, to carry out a final check to ensure that all preparations were in place for a successful introduction of the European single currency. However, as is often the case - that is, in any case, what I have gleaned from people who have far more experience as Presidents of the Council - the news has somewhat played havoc with that agenda, and with good reason, in my view.
The events of 11 September are of unprecedented and immense significance, and I think that as the days go by, it is becoming increasingly clear that the world after 11 September will never be the same. A new, global order is upon us. It is a new, multipolar world within which the European Union will need to play a more prominent role. Yesterday, I was able to give my initial views on this in Poland to mark the start of the academic year of the Europe College. However, to have major views on something is, of course, one thing, yet to involve the Union in this crisis as a united front, is quite another. A month ago, on 21 September exactly, we managed to persuade the Union to adopt one clear, unambiguous and common position. At the same time, we rubberstamped a far-reaching and detailed action plan against terrorism. From the Council' s final declaration last Friday in Ghent, it appears that we have managed to sustain this unanimous approach fully. Three elements are essential in this unanimous approach and I should like to outline them briefly. The military action which started on 7 October receives our unqualified support. The action is justified by resolution 1368 of the UN Security Council and we attach the greatest importance to protecting the life of civilians in the process. After the conflict, we also want a normal government to be established in Afghanistan, a stable government, a representative government that respects human rights. A government of this kind will be able to count on extensive European aid for the reconstruction of that country.
Meanwhile, we, along with the Union, will - more than ever before - commit to granting humanitarian aid to the many millions of Afghan refugees. Our commitment in this respect is to ensure that no country in the region becomes the victim of this conflict as a result of the influx of displaced. In fact, the presidency received from the Council the mandate to visit that region to obtain political support for the replacement of the Taliban regime.
The prompt and comprehensive implementation of the action plan against terrorism is the second element that I wish to underline briefly. With regard to the creation of a European arrest warrant, I believe it is safe to say that we have reached a break-through. The abolition of dual criminality was now accepted by everyone in the Council, not only for terrorist acts, but also for other serious crimes. As far as the list of terrorist organisations is concerned, it was decided that that should be completed and laid down by the end of the year. In addition, we discussed the proposals submitted by our American partners in the Council, and it was agreed in the Council to reinforce our action plan, if necessary.
At the end, the Commission and the Council were also commissioned to draw up a programme of cooperation among the Member States to fight terrorism involving biological and chemical weapons. In that programme, a European coordinator for civilian protection will be appointed, among other things.
Thirdly, the Union has a more active role to play in the prevention of, and fight against, hotbeds and conflicts. Mr Javier Solana, Mr Louis Michel, myself and the Commission, of course, will try to crank up a new dialogue in the countries of the Middle East or at least try to create the conditions for resuming the peace process. In this connection, the Council sent a clear message on Friday that it takes at least two States for peace to be possible. Moreover, we, along with the Council, have once again warned against the risk of the Islamic world embracing terrorism. We should instead intensify the dialogue between Europe and the Arab and Islamic world. Allow me to say, Madam President, that last Friday' s clear-cut decisions immediately put the 'incident' surrounding the preliminary meeting of the French President, the British Prime Minister and the German Chancellor into perspective. The impression of a triumvirate in the making, one which would probably not have been around if the meeting had taken place elsewhere or at a different time - was reduced to its true proportions after the three people involved assured me that the consultation was one about purely technical-military matters. I have accepted that explanation, partly to prevent this issue from dominating the European Council in Ghent, and I have repeated in the Council that it is the fifteen Member States who establish the positions jointly in the European Union.
(FR) Madam President, last Friday' s discussions were not restricted to current international events. The work session on Friday afternoon also dealt with the economic situation and the imminent introduction of euro notes and coins.
The slowdown in growth, which, we must reiterate, had already started before 11 September, and the longer-term uncertainty tell us that we must be careful. The foundations of the economy, however, remain healthy, which inspired both myself and the Council to be cautiously optimistic.
It is essential that Europe - which has no budgetary surplus - observes the Stability and Growth Pact. Low inflation and permanent wage moderation are enabling the EU to make room for manoeuvre on monetary policy. We must, however, intensify our efforts in terms of structural reform and accelerate the Lisbon process in order to strengthen the growth potential of the European Union.
With regard to the physical introduction of euro notes and coins, preparations are well underway. We have, however, identified a few problems, particularly concerning preparations by local authorities and small businesses. We do not want consumers to experience any negative effects.
The introduction of euro notes and coins must not bring about price increases. The European Council additionally asked the ECOFIN Council to adopt a regulation before the Laeken Summit to ensure that the costs of cross-border financial transactions are reduced and brought into line with national rates.
During the second part of our meeting, we discussed the issues relating to the future of the European Union and the Laeken Declaration. I think it is true to say that we made significant progress. There is now broad consensus, also at the specific request of the European Parliament, on the principle of a convention. This Convention will be able to begin its work in March of next year. I believe that we have agreed on this approach. We also agreed that the candidate countries would fully participate in this Convention. However, they will be unable - and I think this goes without saying - to question the proposals on which the Fifteen have already unanimously agreed. I also believe that the key to the success of this Convention lies in it having a very small leadership and a limited number of delegations. Furthermore, in the near future, I plan to invite the chairman of the Committee on Constitutional Affairs and the rapporteurs of the European Parliament, in order to have a frank and detailed exchange of views with them on the future of the European Union.
Madam President, I do not believe that the Laeken Declaration must be a conventional declaration, and it must, above all, be a source of inspiration. First of all, it must be based on a critical analysis, in order to reveal the true challenges facing an enlarged and competent Union, which include the redistribution of competences in both directions - in other words, towards the European Union as well as towards the Member States - a solution to the proliferation of instruments in the European Union, institutions that are more democratic and which ensure, amongst others, a full co-decision procedure involving the European Parliament, the first steps of a process that leads to the treaties being divided into one fundamental treaty and several executing treaties and, lastly, a new position and a new role for the European Union on the world stage. In my view, there are no taboo subjects as far as this Convention is concerned and no stone can remain unturned.
At Ghent, we also - and lastly, because this was the final topic we dealt with - gave an update on the progress made in the negotiations with the candidate countries. The President of the Commission, Mr Prodi, presented a positive report to us on this issue. There is no reason to fear, in my view, that the proposed schedule will not be observed. In any case, I intend to send an additional message to the candidate countries in my speech at the Laeken Summit. I met the new Polish prime minister yesterday and urged him to step up efforts so that Poland can once again take up its rightful place in the negotiations, because, following the events of 11 September, enlargement is needed now more than ever before.
I would now like to give a general report on the Council meeting. The streets were calm. Ghent has, however - this is the truth, and I know as I live there - a rather turbulent history. The reason for this may be because Charles the Fifth was born there! Whatever the reason, my overriding desire is to continue dialogue with the anti-globalisation protesters. I think it is true to say that the term 'anti-globalisation' is, in fact, inaccurate. We must take a different approach - not towards blind globalisation or anti-globalisation, but rather towards a well-defined globalisation. This is a different kind of globalisation; it is an ethical globalisation. Madam President, I am organising a debate on this subject at the University of Ghent on 30 October 2001.
Madam President, ladies and gentlemen, the next European Council will meet in exactly 50 days. Ghent was an informal Council in the true sense of the word, which will certainly help us to make great progress in Laeken, in other words, to develop a common policy on asylum, immigration and justice, to declare operational the common foreign and security policy, to move closer towards enlargement and - which I think the most important thing - to adopt an ambitious declaration on the future of Europe.
Madam President, Prime Minister, ladies and gentlemen, I would like to start by saying that the Commission welcomes with great satisfaction some good news, at last, which has come in recent days, namely that the Irish Republican Army has started to decommission its arms in accordance with the Good Friday agreement. The Commission will follow the consolidation of the reconciliation process in Northern Ireland closely, not least through our Peace programme.
Following the attacks on 11 September against the United States - our longstanding allies - the European Union has publicly committed itself to doing all it can to help bring the perpetrators, organisers and sponsors of these acts to justice, and to holding accountable those hiding, supporting or harbouring them. We thus pledged our complete solidarity with the government and people of the United States.
Over the days that followed, I was very pleased to see this declaration of solidarity translated into swift, concerted action at European level.
Mr Patten, the Belgian foreign minister, Mr Michel, and Mr Solana went first to Washington and then on to Pakistan, Iran, Saudi Arabia, Egypt and Syria to help build a global alliance against terrorism.
European authorities began rapidly stepping up intelligence and police cooperation, both within the EU and with third countries, especially the US.
On the basis of emergency legislation agreed at Community level, the European Union froze over EUR 100 million of assets of people suspected of terrorism.
It drew up uniform, Union-wide standards to improve security for air travellers. It tabled proposals for a common definition of terrorism, for a system of EU-wide penalties for terrorist offences and for a European arrest warrant. These proposals were firmly supported by the European Council at its extraordinary meeting on 21 September.
On that occasion, the Council called upon each European Union country to 'contribute according to its means' to the new global campaign against terrorism, and this is, indeed, what has been happening, with some countries mobilising or offering troops and others providing intelligence or making available air bases.
Despite the importance and success of this joint action, the fact is that media attention has largely been focused on what individual countries have been doing. This has somewhat obscured and tainted the ongoing debate on the specific role Europe as a whole should be playing on the international stage. That is precisely the issue I want to focus on today.
From the very start of my term of office, one of my Commission' s objectives has been to consolidate Europe' s influence in the world. This has become even more urgent in the light of the new world situation.
If the European Union is to be a leading actor on the world stage, it must speak with a single, clear, dynamic voice and it must support its words with unified action.
The Union has made progress in this direction, it cannot be denied. You only have to compare, for example, the disparate attitudes of our Member States to the Gulf War, a decade ago, with our recent united stance on the situation in the FYROM and our present coherent response to terrorism. I would like to take this opportunity to thank the Belgian Presidency for the excellent work it has done to promote this process and for the courageous and intelligent way in which it has maintained support for the Union' s common, shared goals.
However, we are still a very long way from achieving the genuinely common foreign and security policy we so badly need. I am therefore very glad that, in the Union' s declaration of 14 September, we publicly committed ourselves to developing our common foreign and security policy and to ensuring that the Union really can speak out clearly and with one voice.
A common policy is not, of course, the same thing as a single policy uniformly adopted by every Member State. No, a common policy pools the different strengths of the individual countries, enabling them to pursue shared goals using shared instruments.
Has Europe been 'absent' , as some people allege? My answer is 'No' although we need to make a certain distinction here. Europe is taking very specific, effective action in those fields where integration is a possibility or a practical reality. This is not at all surprising, since the Community method has, for the last fifty years, ensured that Europe can act effectively, rapidly and visibly in all the fields in which this is possible.
It is in areas where Europe is less integrated, where the Community method is virtually or wholly absent, that the European Union seriously lacks effectiveness. This hard fact should make us even more resolute in our preparations for the major future political developments in the Union.
A common policy ensures that the different national policies are co-ordinated within a Community framework according to the Community method so that they serve the interests of the Union as a whole. In the field of the common foreign and security policy we have not yet reached that point because the necessary consensus has not yet been achieved. We are in a transition period, so to speak. However, that must be our objective. We must lose no time in establishing a policy that builds on our experience of Community action and makes full use of the tools available to us.
Our first priority must be to be united in our action. In my view, individual action taken by only a few countries is in the interests neither of the Union as a whole nor of its individual Member States, be they large or small. At Ghent, I noted that no Member State wants to move in that direction, but the Commission will remain vigilant, on behalf of us all.
Secondly, we need specific institutional mechanisms for taking policy decisions. That is the kind of common foreign and security policy we must develop, building on the progress we have already made, and we need to develop it fast if we are to make any useful impact on the world now emerging after the tragedy of September 11.
I am pleased to note that Parliament's Committee on Constitutional Affairs has discussed at length and with great care the implications of the common foreign and security policy for the functioning of the institutions and, in particular, of the Council.
I welcome the proposals put forward in the Poos report and I commend Mr Poos for his achievements in addressing these so very delicate and sensitive issues. I call upon this House to endorse them fully today and upon the Council to undertake to implement them as soon as possible. The Commission is ready to play its full part in this necessary process.
The statements issued on 14 September have important implications for the Union' s foreign policy priorities. In the short to medium term, we must focus even more on our dialogue with the Arab and Islamic worlds, on the Middle East peace process, for the Middle East is at the centre of the current world events, and on exploiting the full potential of the Barcelona process - and this is where our task lies.
The time has come to make new moves in our Mediterranean policy. The results we have achieved so far have not been altogether satisfactory, though this has not always - or rather has often not - been our fault. We must now take full advantage of all the opportunities open to us to ensure genuine progress. The Euro-Mediterranean region must aim at genuine economic integration and at setting up institutional mechanisms for taking common decisions.
We are also widely expected to play a new role in the Middle East. We must take practical, joint action to respond to this challenge which, although tough, is within our capabilities.
Further afield, we need to review our policies on trade and co-operation with Pakistan, India and Iran as well as with Saudi Arabia and the Gulf States. Tangible progress has been made with regard to Pakistan in recent days.
I also believe we should be ready to respond to the renewed signs of interest in joint action on shared goals - such as the fight against AIDS - coming from countries like Libya. This is a completely new development. Once again, Europe is in an excellent position to respond to these political signals and to help such countries join our alliance.
We also need to work energetically to develop a consistent, active policy in relations between the Union and all its neighbours. Partnerships with specific goals, institutions and resources, particularly in our relations with Russia and the Ukraine. Partnerships that will ensure lasting stability in our continent. This time of change is also the right time to boost these policies.
Lastly, world wide, we have to build fresh confidence, and one key way we can do so in the immediate future is to successfully launch a new round of world trade talks.
At the same time, we must work harder to offer the world' s poorest regions a genuine chance of sustainable development. I have said it before, and I will say it again: we must guide the process of globalisation so that it works for the good of all, poor as well as rich.
We Europeans must be proud of the policies we have been pursuing as we prepare for enlargement, for they are the only democratic globalisation policies thus far developed in the world, and I would stress that: the European Union project is the only democratic globalisation process in existence.
We therefore have to tackle, energetically, boldly and imaginatively, the global issues that breed resentment and discontent such as poverty, widening gaps in income and the now intolerable economic and social imbalances.
These are the things that sow frustration and tension in relations between the developing world and the West. The anti-terrorism alliance must advance hand in hand with a development alliance, with the Union leading by example.
Ladies and gentlemen, the Extraordinary European Council Meeting of 21 September asked the Commission to analyse the economic impact of the terrorist attacks. We did so immediately, and the Commission presented its report to the Ghent European Council.
The European economy was clearly slowing down even before 11 September. The immediate consequence of the terrorist attacks was a further loss of consumer confidence and a widespread sense of uncertainty.
However, there are several positive factors to bear in mind, factors that enable us to face the current shock much more calmly than in similar circumstances in the past.
Firstly, the fundamental aspects of our economy. The European economy, unlike that of the United States, is free of trade imbalances and Europeans still have a very strong tendency to save. Moreover, unlike in previous crises, the Union has been largely protected from possible shockwaves of devaluations and counter-devaluations of currencies by the existence of a solid, reliable single currency, the euro. Just think what would have happened if we had not had the euro! The events of recent weeks should make us even more proud of the quantum leap forward that the euro has allowed us to take.
Secondly, our programme. We are undertaking structural reforms, following a strategy carefully defined at Lisbon. The reforms are far from complete, but the present crisis should strengthen our political resolve to see them through. I therefore call upon this House and the Council to stop hesitating and to speed up the approval of all the decisions taken at and after Lisbon to make the European economy more efficient.
Only if we meet the Lisbon objectives and targets will we be able to minimise the extent and duration of unemployment and maximise growth potential in the medium and long term.
Thirdly, our instruments. We have achieved significant control of taxes that will still give us some room for manoeuvre during the slowdown. However, the problem of coordinating our economic policies arises at this stage in all its severity, and it arises because, in this sector too, we continue to have difficulty in applying the Community method.
On the basis of this, I conveyed to the European Council two messages. Firstly, the information currently available shows that our economy is genuinely resilient. If not an optimistic message, this at least gives no cause for concern. Secondly, however, we need to continue to monitor economic trends closely, not only in the Union and the euro zone but also worldwide. If the situation changes we must be ready to act using the instruments available to us.
Once again, let me stress the importance of co-ordinated action. With the current degree of integration, all action must be properly co-ordinated at Eurozone and European Union level. In the present uncertain situation, we must show that we are acting in a co-ordinated manner and that we have the will to use all the available instruments.
Madam President, Prime Minister, ladies and gentlemen, this is a time for the greatest possible unity, determination and resolution. We must ensure that lasting hope comes out of the evil of 11 September.
Our peoples' reactions to the recent events show that Europe needs to be more, not less present. If Europe is to fully live up to its pledge of solidarity - solidarity with the United States but also the safeguarding of global solidarity - the Member States of the European Union must genuinely act as one Community. The Commission will continue to work tirelessly to achieve this.
(Loud applause)
Madam President, Mr President-in-Office of the Council, President Prodi, ladies and gentlemen, our group supports the Ghent statement on terrorism, but, Mr President-in-Office of the Council, we also say that words must now be backed up by deeds. It is not acceptable that this is the second time that the Heads of State and Government have made recommendations which are then not promptly put into effect by the Ministers of the Interior and of Justice. We call upon the Ministers of the Interior and of Justice to act with speed. We also say, above all, that cooperation merely between States cannot continue as at present. Important issues of home affairs and justice policy must also be dealt with on the basis of Community law, and the Commission must have a central role in observing the situation and implementing Community law. Continuity is not achieved by the Presidency of the Council rotating every six months. Continuity must also be ensured by the European Commission and the European institutions.
I ask you also, in your capacity as Prime Minister of the Kingdom of Belgium, to resolve the issue of the security of the European institutions, including the European Parliament in Brussels, with a solution that will be satisfactory both in principle and in practice.
We have to make Europe's voice heard more. It was surely right for prominent individuals from the European Union to go to visit the American President, but I find it no longer acceptable that, for example, the situation arises where the American Secretary of State appears before the television cameras with three prominent Europeans alongside him. We will have to learn lessons for the future from this; a crisis is always also an opportunity. We need one European face to represent us to the world!
(Applause)
We now have a coalition against terrorism. Our group supports it unreservedly. We now, though, also need a coalition to rebuild Afghanistan. I welcome the position you have taken on this, Mr President-in-Office of the Council. Afghanistan has been suffering for twenty years. We must make an effort as a Community, also at an international level, to give Afghanistan a good future.
You and the President of the Commission have spoken rightly about the Middle East. Our group rejects the deliberate killing of people, be it in Palestine or in Israel. We call on the parties involved to at last give a signal for peace. We want there to be cooperation, we want there to be a Palestinian state and we want Israel to be able to live within recognised and secure borders. We urge all those involved to take a step away from the policy of an eye for an eye and a tooth for a tooth and towards one of cooperation, peace and mutual understanding.
(Applause)
We see the Mediterranean dialogue as an important challenge. It is for that reason that we have proposed the Euro-Mediterranean Meeting in Brussels on 8 November. I wish to thank Mrs Fontaine for promptly implementing our joint decision in the Conference of Presidents. We hope that this will send a message about cooperation with the Arab and Islamic world.
Mr President-in-Office of the Council, we are in broad agreement with you as regards Laeken, but please ensure that the Convention does not only have the task of enumerating options. Its task will be, rather, to present a majority proposal. There may of course also be a minority vote. This must not lead to negotiations without binding effect. That is not what we expect of the Convention, but rather a proposal which can then go to the Heads of State and Government for discussion. We also expect this Convention not to have too large a bureau. It is crucial that five persons should be represented in it: the chairman/chairwoman and the representatives of the four institutions involved. This body must exercise real leadership, taking the Convention into a better future. We would like to see this Convention's work timetabled in such a way that it can conclude a Treaty in 2003 under the Italian Presidency, a Treaty that we hope will lead to the fundamental treaty of which you have spoken.
Let me make another observation, a very practical one. In Ghent, you discussed transfers between bank accounts in different countries of the European Union, a question which one might think not to be so important. Our Parliament, though, has put forward a proposal by means of Mrs Peijs' report. We have made clear that the high costs incurred in bank transfers are not acceptable. I think that the Heads of State and Government have done the right thing in taking this issue on board.
Please permit me one final observation: there has been a certain amount of friction between the Presidency of the Council and the Commission, which is very regrettable in view of the Presidency of the Council being held by Belgium. At issue was our common presentation of ourselves to the public - who said what, and when. There was a certain annoyance because three Member States had met together. I want neither to play that up nor to ignore it. I would, though, like to point out to all the European institutions that our Europe is so complicated that it must not be a Europe of vanities or a Europe of dominance, but all the institutions must meet each other halfway. It is important that we understand each other and work together, for our common European future is at stake.
I hope that the crisis in which the world currently finds itself will bring the European institutions together and lead them to common action for Europe.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, following the European Council in Ghent, my group feels both hope and concern. Hope, because in Northern Ireland arms are being entombed in concrete, and concern, because we are facing a long fight against global terrorism, which we must pursue with conviction, perseverance and courage.
This fight is not limited to what appears in the television pictures, whether they be from Al Jazeera or from CNN. We must deal with the response measures authorised by the United Nations, but we must also make a significant effort in the humanitarian field and in terms of reconstruction and stabilisation, both in Afghanistan and in many other parts of the world. The European Union can play an important role in this context.
With regard to what the President-in-Office of the Council said about the Ghent meeting, I would like to point out that in Helsinki the European Council decided to create a rapid intervention force which is still not operational. The prior meeting of certain Member States was inappropriate.
I also believe - and I address this to both the President-in-Office of the Council and the President of the Commission - that we must show unity at all times and it is highly significant that, after a European Council, the President of the Commission should appear shoulder to shoulder with the President-in-Office of the Council to announce the decisions adopted.
With regard to the relationship between the European Council and the specific Councils, I would point out that the European Parliament is making an effort to speed up the negotiation of the measures you have proposed, but this is not being treated in a corresponding fashion by the Justice and Home Affairs Council. Mr President-in-Office of the Council, I would recommend that, before the meeting of the European Council in Laeken, you read in detail the report by my group colleague, Mr Poos, who is the person with the most historical experience of the Council. It may help you to present interesting proposals.
With regard to our relations with the Islamic countries and the Arab world, we believe that the forum we are going to relaunch at the beginning of November may be positive. My political family is also trying to re-establish links and the new tour of the Middle East which you have announced is very important, with an active approach by the Union to the resolution of this absolutely key conflict.
As for the economy, please allow me to make a brief point: inflation is decreasing, there are margins, but the European Union' s policy must be active and anti-cyclic, and we still have a Central Bank which takes decisions and a Council which makes recommendations. The Union needs economic leadership. And since you have said that you are going to the University of Ghent for a debate on globalisation, I would also ask you to take the European Parliament' s report on the reform of the international financial system. With regard to the Tobin tax, your political friends have voted against what was proposed in ECOFIN and what my group presented as an amendment.
As for the future of Europe, I would like to point out that the Convention is not a war of opposing positions, but must be a joint effort. We are making progress and you are gradually retracting, and that is not good. I am grateful that the Chairman of the Committee on Constitutional Affairs and the rapporteurs have been convened. On behalf of my group, I can tell you that we have two concerns: one, that there should be balanced representation between European parliamentarians and those of the Member States, both in the Convention and in the Presidency; secondly, that the Convention should make a difference and not just be a talking shop or a debating club, and should make coherent proposals.
Lastly, the proposals should lead to a decision by the Intergovernmental Conference before the 2004 elections in order to honour our commitments in the field of enlargement. And in relation to enlargement, I must say, Mr President-in-Office of the Council - and here there have also been some interpretation problems - that the final exam will be taken at the end of 2002.
I am pleased that you were in Poland yesterday. I was there on Saturday and I would like to say that I am surprised that the conservatives of the Union are beginning to say that Poland is becoming a problem because a party of the Left has won. Poland was a much bigger problem before, because it did not have a solvent government and I believe that, although there always has to be a degree of political competition, we must support Poland, which now has a strong government with a clear desire to take part in the future of Europe.
Madam President, I should like to begin - as other colleagues have done today - with a reference to the milestone event in Northern Ireland. The verified decommissioning of IRA weapons has been a necessary and required act for a considerable period of time. It was long overdue, but now that it has happened, it is hugely welcome. Particularly since 11 September it has been increasingly inevitable that such an act should take place. I hope it represents a new dawn, a rebirth, a renaissance for the peace process in Northern Ireland and that all the political actors will now seize this moment to ground and root the peace in the institutions of that agreement. I add my voice to those who have asked all the institutions today, in the clearest terms, to welcome what has happened on behalf of the European Union.
I want to say to Prime Minister Verhofstadt, with regard to the Ghent Council, that my group totally supports the clearest and most unequivocal assurances you have given of total solidarity with the United States. That is an important act of solidarity, and an important point of departure. I reiterate, for my group, that we totally support this. If I do not dwell on this, it is simply because there are one or two questions I should like to raise with you, Mr President-in-Office.
In particular, we have had rather a long debate about the potential humanitarian crisis. Clearly for areas within control of the Taliban, we cannot blame the world community for Taliban unwillingness to engage with the United Nations, NGOs and others. But I would like to know what specific initiatives we, as the European Union, with our commitment of resources in this area, are now taking to urge Pakistan to open more space for refugees. I appreciate the enormous difficulties. I appreciate they already have two million or more Afghanis within their territory, but can we not, with our financial and organisational capacity, reassure those authorities that if the borders are opened to cope with this crisis they will not be left alone or have to pick up the tab on their own?
I should like to turn to the question of the role of the Council of Ministers in following up on the action plan to fight terrorism. In particular, I note the strategic leadership which you offered through the Council at the extraordinary meeting on 21 September. There you made a clear plea to the institutions to seize that moment and act. Here I congratulate the Commission for taking the European Council at its word and bringing forward with extraordinary speed a comprehensive measure to freeze the assets of terrorist organisations.
I can tell you in this Parliament that within 24 hours of receiving that, and with the proviso that we should review it in the lifetime of this Parliament, we too seized the moment. That had no precedent ever in European law making. It was with some regret then that one noticed that, if there was a delay, it was among your 'line managers' from the European Council down to the Council of Ministers.
I have a number of questions: What is the Council doing on the freezing of assets? But I have an important question around it. Can you explain to me, Prime Minister, what does this mean about the quality of governance in the European Union? After all, the Council is there to give a strategic lead. You gave it, the Commission followed; this House followed. The question is: Why did the Council of Ministers not follow with the same alacrity?
I would like to pose one other question in relation to the Convention. The Prime Minister has explained to us that the candidate states will participate. I very much welcome that. I ask the Prime Minister to clarify, in the light of the agreement at Helsinki, that all candidate countries will be treated on an equal basis. Does that invitation extend to Turkey? It is important that Turkey should be included, based on the principles clarified at Helsinki. I know it is not a negotiating state, but Helsinki established a clear principle of equality of treatment for candidate states.
To summarise: What will we do with Pakistan and humanitarian aid? What does the example of the freezing of assets tell us about the rather dysfunctional quality of governance? Will Turkey be a participant in the process?
Finally, I am glad to see that the President of the Commission and the President-in-Office, today at least, are sharing a platform in the European Parliament.
Madam President, Mr President-in-Office of the Council, Mr Prodi, we know that when all European Councils draw to a close, they either give us grounds for satisfaction or grounds for disappointment.
One of the grounds for satisfaction is always the number of well-intentioned declarations, and one of the grounds for disappointment is usually the way these are implemented.
I shall restrict my comments to the chapter on the follow-up to the 11 September attacks and the fight against terrorism and I would like to give my views on this on behalf of my group. We welcome the statement that humanitarian aid for Afghanistan and neighbouring countries is an absolute priority, but unfortunately, we do not welcome the specific actions taken.
If we want to take specific action and provide vital and essential food aid to the civilian population at risk, we must respond to the appeals by numerous key figures and NGOs and suspend the bombings. We have had enough indications and warnings, spelling out that a humanitarian catastrophe is imminent, as winter in Afghanistan is approaching, which is usually extremely harsh.
We now know that the civilian population is paying a high price for the war, and the Council, in declaring its staunchest support for the military operations, is turning a blind eye to this situation.
The pre-summit meeting between the Heads of State and Government in Ghent, other than the fact that, to my mind, it is a failure compared to the real summit, demonstrated that the Heads of State and Government give military cooperation with the United States priority over a concerted political approach at European Union level. It also relegates the humanitarian, diplomatic and all other types of initiatives to the background.
With regard to the commitment to fight against terrorism and to protect the population against these acts of terrorism, it goes without saying that the commitment made by the Council is to be welcomed, but an unambiguous definition of terrorism is clearly needed as far as legislative initiatives are concerned in order to avoid any confusion and the criminalisation of any anti-establishment behaviour or activities, which are, however, political in nature and legitimate nonetheless.
Our group has a number of concerns regarding the declaration in which the European Union states that it is willing to undertake reciprocal initiatives with the United States, particularly to facilitate judicial assistance and extradition. Regarding extradition, we are aware that the death penalty is still in force in the United States and therefore this poses a huge problem for the European Union. Regarding judicial assistance, we are concerned about ensuring that civil liberties are protected and that personal data protection is not diminished as a result of this cooperation with the United States.
One of the important chapters concerns the protection of the population, and we welcome the joint efforts made with regard to non-proliferation and export controls on weapons and chemical, bacteriological and nuclear substances capable of being used for terrorist purposes. Therefore, intensifying our joint efforts is a very positive move, but we may wonder why the important question of industrial activities has not been mentioned at all, particularly with regard to nuclear power stations and re-processing plants, where large quantities of radioactive and fissile substances are stored, which could cause an ecological and social catastrophe in the event of an aircraft crash, intentional or otherwise. The Council statement does not contain a single reference to this issue, and I think that this is a serious oversight.
To sum up, Madam President, Mr President-in-Office of the Council, Mr Prodi, I think that it is true to say that we are particularly disappointed by the outcome of this Summit. I do not wish to have to relive this disappointment at the Laeken Summit, and I am pleased to note that Mr Verhofstadt is determined to give the European Union a new role and to open up genuine dialogue on a topic that has been slightly overworked in recent weeks, in other words, globalisation. I am pleased that he has changed the vocabulary he was using to refer to this matter, since he has rejected the term 'anti-globalisation,' which was essentially inappropriate.
Madam President, Mr President-in-Office of the Council, President Prodi, the four weeks that passed between the Extraordinary European Council of 21 September and the Ghent Summit of 19 October were filled with events of strategic importance. In what ways did the Fifteen analyse these events?
In the meantime, the targeted response, for which the Member States had already declared their support the month before, has escalated into real war, causing wide-spread devastation, civilian casualties and distraught people heading for the borders. On numerous occasions, targets have been missed, with refugee centres, hospitals, residential areas and even Northern Alliance positions being mistakenly attacked.
The ultimate goal of these operations, which are being stepped up, is becoming increasingly blurred as each day goes by and their vague strategy is startling. There are growing protests...there is mounting criticism...the feeling of unease is spreading, including amongst fervent supporters and key allies of a consistent fight against terrorism.
What is our objective?
Do we sincerely believe that this is the way to win the necessary fight to close down these criminal networks and deprive them of their fertile breeding ground? How does the European Council view this development, that is worrying to say the least, particularly in the wake of the announcement that American soldiers will soon be deployed on Afghan territory, and even more so because both Ramadan and winter are almost upon us?
Well, the European Council - and I quote - 'confirms its staunchest support for the military operations [...] and [...] notes that these targeted actions are in accordance with the conclusions of the Extraordinary European Council meeting on 21 September 2001.'
In some ways, therefore, there is nothing new in this statement...I am saddened and concerned by this attitude, as it almost puts Europe out of the running altogether, at a time when much is expected of Europe, of a political Europe, not of a military Europe, and of a Europe which, admittedly, has expressed solidarity with the United States in tracking down these terrorist networks, but failed, however, to provide unconditional support for the unilateral choices made by those in Washington.
In the weeks before the tragic events of 11 September, the European Union had, in fact, begun to play a role on the international stage, in the Middle East, in Macedonia, at the Durban conference on racism, and the EU knew how to make a mark on events. This was also true on the day after the attacks, when Europe supported the most realistic and responsible movement within the Bush Administration, helping to do away with the worrying concept of a crusade in order to set up a global coalition on an unprecedented scale.
Unfortunately, since military operations got underway, the European Union has been acting as if it were paralysed. The new global situation means proper intervention by Europe is more pressing than ever on some crucial issues that are at the heart of the current world crisis, and most importantly, on the Middle East question.
Mr Verhofstadt briefly touched upon this point and Mr Prodi came back to the issue: the European Council statement rightly reiterates that the UN resolutions must be respected in order to find a lasting solution to this conflict; the US leaders themselves now seem to agree that Mr Sharon' s policy is feeding the spiral of violence and is a fundamental barrier to peace. Now then is the time for straight talking before things once again spiral out of control and thus give another chance to those who fish in troubled waters.
No one is better placed than Europe to give fresh hope to the forces of peace in the region. I believe that this should now be our overriding ambition.
Madam President, Mr President-in-Office, President Prodi, firstly, I would like to express my very sincere thanks for the comments that have been made by colleagues here this morning and by you, Madam President and President Prodi on the good news from Ireland on the decommissioning of arms. I very much want to put on record once again the important part Parliament and the Commission played in helping the peace process at a time when this help was very much needed. We have had a dramatic breakthrough in the last 24 hours, but let nobody here take it for granted that the road to peace - a just and lasting peace - is going to be easy. Of course, the great majority of people on the island of Ireland are genuinely in search of this just and lasting peace, but, regrettably, a small minority will do their best to try and derail the process. We must all be on the watch for that.
I very much welcome the fact that the European Union leaders unequivocally stated their full support for the action that has been taken in the fight against terrorism in all its aspects and reaffirmed their solidarity with the American government. They have agreed that the fight against terrorism must continue within a United Nations framework. I believe that the United Nations has a very important and leading role to play in this regard. Present and future actions in the fight against international terrorism should and must emanate from the membership of the United Nations.
We are all concerned that civilian populations must be shielded from the attacks which are taking place in Afghanistan at this time and, in a war situation, there is nothing more sickening than one hearing commentators refer to civilian deaths as 'collateral damage'. We are dealing with lives here and human lives must always be protected. Humanitarian aid for the Afghan people must be a priority and such aid must cover the needs of the Afghan population and Afghan refugees, EU governments are fully committed to ensuring that such aid reaches these people in need. We want to ensure that this is done. Winter is due to start very shortly in Afghanistan, and these winters are exceptionally cold and difficult. I believe that the international community, including the European Union and the United Nations, must estimate the humanitarian needs of the Afghan people over the next few months and ensure that all the necessary humanitarian aid is delivered.
We must also, remember that the war against terrorism is being fought on many different fronts. Within the Union, there must be formal adoption of the EU directive on money laundering. We must be able to confiscate the financial proceeds of terrorism so as to help cut off the money supply which is the financial oxygen for its evil operations. We can confiscate the financial proceeds of drug barons in Europe and we must be able to extend these powers of confiscation to other financial proceeds of crime.
There must be a speedy ratification by the Union's Member States of the United Nations Convention for the suppressing of the financing of terrorism. EU governments at Ghent supported the implementation of a common European arrest warrant, and our EU Justice Ministers are due to meet on 7 December 2001 to put in place the final terms governing the operation of this warrant. It is very important, in my view, that there is a clear definition of terrorist acts, as a national cannot and should not be extradited from one country in Europe to another unless the specified crime is a crime in his or her host Member State.
Finally, we live in challenging and uncertain times and the political situation in the Middle East is very volatile. The present instability and violence cannot and must not continue indefinitely. I believe that the Israeli troops must withdraw from the territories of the Palestinian Authority. I would appeal to the Israeli and Palestinian authorities to do everything possible to negotiate a settlement based on the recommendations of the Mitchell report.
Madam President, Prime Minister and President of the Commission, at the Ghent Summit we saw the trinity, or 'dictorium' , of the big three countries make an appearance. The preliminary meeting between Great Britain, France and Germany suggests a model that is as far from the federalists' vision, or illusion, of a democratic federal State as it is from the Eurosceptics' more realistic desire for a Europe of democracies. Cooperation between the big three is engaged in on an intergovernmental basis, behind closed doors and without democratic control. In this way, the big three decide what the others are to think. For the small countries, intergovernmental cooperation between the big countries may come across as supranational dictates. The summits are also conducted behind closed doors and without democratic control. European integration is now modelled on the way in which private holding companies operate. A minority of the largest shareholders is able to make decisions on behalf of the majority. Cooperation can thus be intergovernmental and supranational at one and the same time and combine the defects of these arrangements with the maximum lack of openness, democracy and proximity to the people.
The summits must be transformed into well-prepared meetings in which small and large countries and all parliaments have an equal part to play in the preparations. Summits must be opened up to elected representatives so that representatives of the national parliaments are able to exercise democratic control by being present there. Summits should also be opened up to the press whenever prime ministers discuss legislation and other issues which, in our Member States, are dealt with openly. Mr Verhofstadt is still a young prime minister from a country that has traditionally opposed the big countries' dictatorial way of thinking. Have nothing to do with this, Prime Minister! Invite elected representatives to the next summit in Laeken. Do not make a decision to begin a constitutional process without its first having been discussed with the electorate in our countries. Let the next treaty be formulated through the input of grassroots contributions instead of its coming like a thief in the night to limit our democracy. Make sure, too, that the 49% of the electorate that voted against Maastricht in France and the majority of the electorate who recently voted 'no' in Ireland and Denmark can feel they are properly represented in the forthcoming convention. Promise, above all, that the next treaty will be subject to referendums in all the countries. In that way, you will be obliged to design a treaty that can be adopted, that is to say, a treaty characterised by openness, democracy and proximity to the people.
President of the Commission, I am speaking on behalf of the European radical Members of the Bonino List. We welcome the European government' s support of the United States institutions, although we hope that they will manage to continue to resist the anti-American, anti-capitalist and anti-imperialist instincts which are so powerful within the political groupings in Europe. However, we would criticise the delays in presenting a humanitarian aid plan and its lack of practical content in the face of a potential humanitarian disaster. On a more general note, it is not right to focus on the difficult nature of the European Union' s political role without addressing the issue of the democratic nature of the institutions themselves. We have talked about how important it is for the Fifteen to act in unity and with all speed and to assume a common position. In our opinion, unity between the Fifteen is valuable when it is achieved through public - and therefore accountable, democratic - debate. It is of much less value when it is reached in closed meetings held in secret meeting rooms which are inaccessible to democratic scrutiny.
An example of this is cooperation in justice and home affairs. We are all in favour of the European area of justice and police cooperation, but these are extremely sensitive areas which involve fundamental rights and freedoms and the 15 penal codes of our Member States. It is unacceptable for any democratic debate to be dispensed with, either in the national parliaments or the European Parliament, on issues relating to rights guaranteed by constitutions, in the name of the need for rapid action. That is the real obstacle: the real obstacle is the democratic nature of the European Union! We would make this clear, in particular, to Mr Schröder and Mr Chirac, who publicly lamented the lack of rapid action. Be careful: fundamental rights and freedoms are involved! The democratic nature of the institutions of the European Union is at stake.
Madam President, as someone who was born and bred in Ghent, I should first of all like to express my satisfaction at the peaceful process of the demonstrations during the European Council in Ghent. What went wrong in Gothenburg and Genoa did not in Ghent. That is undoubtedly linked to the changes since 11 September, but also to the sound preparation, the sensible approach by the police and certainly also to the open dialogue that has led to a different atmosphere.
As Mr Verhofstadt has already underlined, the original intention of this informal summit was to prepare for the Laeken Declaration. The Fifteen defined the parameters and the timeframe for the convention. As the European Parliament, we should be able to recognise that this was a true tour de force. Six months ago, this would have been absolutely unthinkable.
Another positive development is the fact that the Union has taken a unanimous and firm stand in the fight against terrorism, has emphatically confirmed its solidarity with the US, but at the same time, has highlighted its own political role. Strictly speaking, Ghent has thus fulfilled the expectations. But the way in which European unanimity was brought about has once again exposed the cracks in the European edifice.
Ghent has also painfully accentuated the fact that Nice' s two areas of tension, namely that between the large and small countries, and that between the intergovernmental and community approach, is still heavily mortgaging the European Union' s future. This applies first and foremost to the CFSP. The French President is right, strictly speaking, when he states that the European Union is not authorised to deal with military matters. However, the question is whether we are prepared at all to change this.
The three largest Member States should realise that they cannot continue to be only half-committed to the cause. This ambiguity cannot remain concealed behind fine sounding final declarations in which attempts are made to keep up appearances of European unanimity.
Let us hope that 11 September and the need to reform the institutions prior to enlargement will encourage Member State governments to look beyond their own national policies and return to the roots of the European Union, namely to promote peace and security in Europe and in the world by intense cooperation between the Fifteen, rather than just three, Member States.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would first of all like to congratulate the Belgian Presidency, as I think that the excellent way in which the Ghent European Council fulfilled its duties and its responsibilities is a positive and hopeful sign that our institutions are working well. I believe that this European Council was worthwhile, and was acting perfectly within its powers, in other words, in the role of providing guidance. I would like to make three points in relation to this. The first point concerns the issues that are called JHA in our jargon. These issues involve a great deal of intense and difficult work, and the Ministers for Home Affairs and Ministers for Justice of each of our Member States will not be able to make progress on these, unless they have before them bold proposals such as those that Commissioner Vitorino made, and unless they are constantly reminded of the political direction favoured by the European Council. These are difficult subjects, which require will and political determination in order to make progress. Thank you, Mr President, for giving these conclusions.
As for the economic situation, I think that the European Council worked hard to point out where the room for discussion between the economic and monetary authorities must be. If we really want to put in place a policy to support growth, and this is, without doubt, necessary for the European Union, we need everyone to shoulder their responsibilities, to fully utilise the room for manoeuvre in the Stability and Growth Pact and in the monetary policy, to mobilise the European Investment Bank, so that we finally get across the idea that this is a major undertaking, even if it means going back to square one. This is also the direction that you described, in relation to the launch of the WTO negotiations. We must not, however, forget our responsibilities, the contribution we can make, for example, to a subject as important as that of cancelling the debts of developing countries.
The third area on which you gave some guidelines, and I would like to thank you for doing so, is that of cross-border payments. Mr President, I would like to draw your attention to the delicate issue of cheques. At a time when we are changing over to the euro, we know that these cheques are used primarily by vulnerable sectors of society. So, let us stop creating obstacles and let things take their course, as, for once, we are not in a great rush.
Lastly, Mr President, you stated that you hope the question of Europe' s position on the world stage will be discussed openly at Laeken. And Mr Prodi, you asked if Europe was absent from the world stage. No, Europe is not absent! Europe did everything it could do and everything it should have done. The only difficulty is that Europe is not always heard that is the problem. At Durban, we made ourselves heard, but when it comes to having a real influence on the political, diplomatic and military situation, we still lack the support from the European Union. We are expecting a great deal from the Convention in this respect.
Mr President, when the two planes crashed into the World Trade Center they demolished more than the twin towers. We also saw the destruction of the European Union's three pillars contrived at the Treaty of Maastricht and our response today requires a fully integrated approach involving trade, finance and security.
The Ghent European Council showed that the Union enjoys both the capacity, and the will, to provide an increased sense of European security, solid in support of American self-defence, and sharing in the campaign to combat terrorism. This is a European Union increasingly active in its civilian role and far more present in the Middle East peace process. For us to succeed, we need to put aside our petty squabbles and the interinstitutional rivalries.
The Commission and Council should reflect the impressive cross-party consensus that we have created in Parliament. In that context I would like strongly to congratulate the Belgian presidency on brokering such a successful deal on the setting up of the convention.
Mr President-in-Office of the Council, Mr President of the Commission, Mr President of this House, ladies and gentlemen, the President-in-Office was right to express with some pride that, fortunately, after Gothenburg and Genoa, Ghent was a different G.
We were able to catch our breath in peace for a while. In fact, Ghent was a ghost town. When I protested there along with the so-called anti-globalists, Ghent had been totally stripped of its character of a bustling city. Nevertheless, I am pleased with your statement about the dialogue with the world of the anti-globalists, which is an incorrect way of saying that a growing number of people are concerned about the direction that the world is taking.
We want to move away from the privatisations and liberalisations which are plunging large parts of the world into de facto exclusion. What action will the Belgian Presidency be taking in order to reform the WTO, for example? We are looking forward to your efforts, for the introduction of the Tobin tax is a promise which I may have heard in Belgium, but of which I have seen little evidence on the international forum.
However, the spectacle involving the European institutions was not a pretty sight, and I am very disappointed about this. The Council was overshadowed by the triumvirate of the United Kingdom, France and Germany. Is that what other countries can expect from a Council? The Big Three running the show - is that the kind of Europe we want?
The Commission is failing to get a grip on events and the frustration in that respect is culminating in a row about speaking times and the threat of an empty seat in Laeken. Does the President of the Commission fear that Laeken will be a failure? The European Parliament is still feeling marginalised, and I am uncertain as to whether a convention can have any real effect in this. Many people have witnessed the start of the war in Afghanistan, but we do not know where it will take us or how it will end.
We are facing an economic crisis. We cannot afford failure at Laeken. Europe simply has to succeed, and the three large institutions must cooperate with that goal in mind.
Mr President, Mr President-in-Office of the Council, President Prodi, I have noted with satisfaction that preparations in Ghent for the Laeken Summit also included a debate on the complex subject of 'The Future of Europe' . You, Prime Minister, announced that the Laeken statement on this theme would not be a classic statement but an ambitious one that would acknowledge the EU's weaknesses and its citizens' fears and would clearly point out the way to be taken by the enlarged EU in the world of the future. I am convinced that the Belgian Presidency will do everything possible to bring about a resolution in December that really will live up to this high aspiration.
In my judgment, there is an absolute need for the following to be taken into account when calling a Convention to prepare the next Inter-Governmental Conference: First, the balanced proportional composition of the Convention with representatives of the national parliaments and of the European Parliament analogous with the Convention to draft the Charter of Fundamental Rights.
Secondly, members of the national parliaments and representatives of the acceding countries' governments must be involved to the full in the Convention's work and have at least observer status.
Thirdly, the composition of the Convention must ensure that the principle of political pluralism is guaranteed. Political debates need arguments on both sides which alone ensure that the debates come alive and are interesting, and only if the most diverse political forces from the Member States really work together can a politically sustainable result be achieved which will then enjoy popular support.
Fourthly, there must be complete transparency in the Convention's work, both as regards the conduct of its debates and discussions and also public access to its documentation, which must be guaranteed by all means available.
There is, fifthly, a need for a purposeful and structured dialogue with civil society, and I hope that the Presidency's proposals in this regard will find support among the various governments.
Mr President, I must say that the Ghent Summit was very revealing, both in terms of the process and of the content. It was revealing in the sense that it, to a fault, confirms the objections on grounds of principle which we Eurosceptics and opponents of the EU have been entertaining. The very procedure is, of course, based upon its being the big countries that decide. A secret summit is held in which an agenda is set, effectively preventing the small countries from independently making known their opinions of the political decisions, and that naturally applies first and foremost to the decisions made in the light of the events of 11 September. Unconditional support is declared, a total acceptance of the United States' s arrangements. In that way, the objections and reservations that are undoubtedly entertained among the small countries and that find expression in growing opposition to the American strategy are successfully stifled.
The summit' s reference to resolution 1368 is absurd. As if it legitimised anything! We are concerned here with a war of aggression contrary to international law. That is something to which the United States' s allies should be alerting people. The resolution does not legitimise any intervention or any armed attack upon a foreign state. As for the crucial issue here, namely the interventions and follow-up provisions where policing and the law are concerned, we are being faced with a demand to implement the most far-reaching infringements of legal rights we have seen in the history of the EU, and they are to take place almost overnight without any preparation. I would thank the architects of the summit. It has been an eye-opener.
Mr President, we approve the approach of the informal Ghent Council, which reaffirmed its solidarity with the United States, and confirmed and strengthened the implementation of an action plan containing 79 measures to combat terrorism.
On this issue, I can only reiterate what I said on 3 October 2001 in this Chamber, when I called on the Council to give priority, from now on, to security, to review the former strategies that have become inappropriate, to recognise that the controls do not restrict freedom of movement, that they restrict criminals and protect the freedom of our citizens.
At the time, I called for a review of the disastrous Article 62(1) of the Treaty establishing the European Community, introduced by the Treaty of Amsterdam, which demands the systematic abolition of controls on third country nationals, when crossing the internal borders of the European Union.
In response, Mr Michel told me that my ideas - and I quote 'would lead straight to a society which restricts freedoms' . In my view, this unjustified accusation - which I naturally refute - illustrates the reservations and the obstacles we can encounter in our fight against terrorism.
Fortunately, the Council appears to have overcome these obstacles, at least partly, since in the road map published by the last Justice and Home Affairs Council, there is a discreet proposal for the Council to study 'arrangements for coordinated recourse [...] to Article 2(2)' of the Schengen Convention. So, ladies and gentlemen, what is Article 2(2) of the Schengen Convention? It is, as you may have guessed, the safeguard clause that my friends and I defended so staunchly, which will be so useful in the future and which enables internal border controls to be re-introduced.
Mentalities are now changing, so all is not lost. Obviously, we must differentiate between withdrawing freedoms and controls, particularly at borders, which, within the framework of our democratic values, seek to preserve our freedoms. This distinction is essential. I hope, and I want to believe, Mr President, that the Council understands this.
Mr President, we evidently need major disasters to illustrate how much a too fragmented Europe is still failing in its ability to shoulder responsibility.
The coalition against terrorism will not function properly if the central player, the United States, is surrounded by only fifteen satellites. Unfortunately, the European Union has in certain ways still not outgrown the satellite stage. That particularly applies to the second and third pillars, which are precisely pertinent when we consider international terrorism.
Wherever matters are regulated well at community level (the first pillar), things are much better. In other words: Europe is good at paying, but not good at making decisions. That was evident in Bosnia and is now again evident in the fight against international terrorism.
The Union is often not very visible, and I am also delighted that Mr Verhofstadt has explained how seriously he has taken the irregularities that have taken place on this score in Ghent. That is why we are happy to encourage the Council to give Europe a clear profile in terms of foreign and security policy as soon as possible. Moreover, the willingness to make the necessary Community changes in terms of justice and internal affairs is also leaving something to be desired.
I am pleased to hear from the President-in-Office of the Council that there is wide agreement among the Heads of Government about the fact that measures must be taken. Reprehensible, however, are the improper objections which are being lodged by some Ministers for Justice, for example, the Minister in the Netherlands, about Europe' s interference in major issues at national political level, such as, in respect of, the policy of tolerance with regard to drugs, the policy on euthanasia and such like. That is not at issue at all. Mr Vitorino, too, has made it abundantly clear that he is closely monitoring subsidiarity on this score.
If the aim of the Ministers is to protect their own official or ministerial scope, then the public will not be served by that. I would therefore like to warmly congratulate the Council with its statement that our policy to the outside world, also in the framework of globalisation, must be ensconced in ethical, social and ecological standards and must take account of Third World interests.
Mr President, on behalf of the Socialist Group, I should like to make a few observations on three external points, starting with the Middle East.
We have experienced the murder of Israel' s Minister for Tourism as a new low. Subsequently, Israel invaded the autonomous Palestinian regions, which was, of course, an unacceptable violation. We are all justified in asking for immediate withdrawal. At the same time, the spokesmen for Mr Sharon, on the one hand, and the Palestinian Authority, on the other, mete out relentless and draining rhetoric of black and white thinking. The others are 100% responsible, they are to blame for everything. The representative of Mr Sharon has almost stated that the tanks which enter the Palestinian regions are a kind of peace dove. Conversely, Hanan Ashrawi lays all the blame with Israel. Neither of them leave room for concern or take any steps towards bringing the conflict to an end.
It appears that, for the time being, there is no chance of returning to the Oslo Agreements or the Mitchell report which is before us. Needless to say, the neighbouring states play their part too. Countries such as Jordan, Egypt, Syria and Saudi-Arabia are all very important players who have often used the Palestinian issue to their advantage to keep enemies out, but not to do anything of any consequence at home. There is now scope for Europe, the Commission and the Council, in tandem with the US, to take a very unusual new step and simply to combine our economic and diplomatic power, and our UN responsibility and military power and to say: we are tabling a firm, fresh peace proposal. For we as the world community, in the light of 11 September, can no longer afford to be dragged down in this continual downward spiral. As we are well placed in Europe, we can also use intense diplomacy to persuade the countries in the Middle East to take part in the peace accord. We have money. We have trade. We have the UN. We have resources in that region. We can be of real significance there. In this respect, my suggestion would be to adopt a reasonably hard-handed approach towards both parties, for we need to table such a proposal now.
That is my first plea. My second plea concerns Afghanistan. The Socialist Group gives the UN resolution, which is very clear, its 100% backing. The aim of the resolution is to trace both the perpetrators and the sponsors, as well as the countries harbouring them, and to bring them to justice, but also to ensure that we come out alive. The EU has no military presence in Afghanistan. That falls within the remit of other bodies: the UN and NATO. However, we are the body that has the diplomatic power to unite the surrounding countries in that region that play a key role, namely India, Pakistan and Iran, so that they, together with us and the US, give the different parties in Afghanistan plenty of room.
Afghanistan' s key problem is that we will not reach a solution with the Northern Alliance, nor with anyone else. History has taught us that. What we need is a conference, wherever that may be in the region, involving the different forces - and I particularly refer to the social forces, such as the women' s organisations - which, together, will shape a new broad government, in exile and only as a first step, if necessary. However, we must take that political direction. It is the only way to get rid of the Taliban. It is the only way to catch Bin Laden.
Prime Minister, your presidency, which was already reasonably complex, is certainly being tested by the attacks in the United States. Do not, therefore, take any notice of people who say that a meeting of three of your colleagues immediately before the summit was a put-down. Such a meeting is, of course, never pleasant for a presidency, but it proves at the same time how desperately we need a European framework within which external security, conflict prevention, our diplomacy, but also our internal security, legal and police cooperation can be regulated. That is important for small Member States such as ours. However, it is apparently difficult for everyone to understand that if one considers the Union after 11 September, it is, in fact, only small EU Member States that have taken any individual action. You did not get sidetracked in Ghent. I would ask you to ensure that this convention - the mere fact that we now have an agreement on this is already quite an achievement for the presidency - is given the appropriate assignments in Laeken.
I should like to say this about Afghanistan: humanitarian aid is only possible if the Taliban regime is removed from power and unfortunately, we need war for this.
And finally, thousands of people were able to protest in Ghent without any incidents. It has not always been like that. In my opinion, we should draw attention to this for a change.
Mr President, we are well aware that the reasons why the three Member States held a meeting before the Ghent European Council were not technical. They know that Europe has a weak foreign and security policy, and at least two of these Member States believe that this is to be welcomed. And even if you cannot say it here and now, you also know full well that exactly the same disputes between those who are in favour of a political union and those who are against it, are raging over the Convention. I know that there is no definitive decision, but we understand what is being said.
The lessons learnt at Nice are likely to be of no value since the Council is being forced to choose from limited options without being able to come to an agreement on a strong proposal, on who will be part of the leadership, which makes a mockery of the parliamentary dimension and strengthens the intergovernmental dimension, or on a long period between the end of the Convention and the IGC. Unless we change our method, we are going nowhere.
If the Convention is reduced to nothing more than a 'talk show' or a pre-IGC, 2004 is going to be a complete failure. It is your responsibility to deal with these disputes, so that we can break with the past. I hope that the European Parliament and the Commission will be supporting you and I also hope that you can appreciate the importance of such an alliance.
Mr President, Mr President-in-Office of the Council, President Prodi, the decision of the Council at Ghent to give immediate humanitarian aid totalling EUR 320 million is unusually welcome. The same applies to European solidarity in the campaign against international terrorism. The next thing to do is to achieve a speedy halt to the fighting, above all to protect the population of Afghanistan.
The world is still in shock from the attacks on New York and Washington. Two things strike me as being of particular importance, quite independently of the steps taken to date. The first is the complete explanation of the background to these crimes and the publication of the results. Without these, there is the risk that the attacks will give rise to legends which could poison many people's minds. This would represent an enduring victory for terrorism.
What strikes me, secondly, is that the future reconstruction of Afghanistan presupposes, importantly, knowledge of the events in that country over the past twenty-five years. As we know relatively little about this period, I propose that this Parliament should set up a group to look into the region and comprehensively document the past three decades in that country. We could perhaps thereby take the first step towards a peaceful solution and a forward-looking outlook for Afghanistan.
Mr President, ladies and gentlemen, it has become clear, particularly in these last weeks and months, that common action by the Member States of the European Union as the European Union brings added value for every one of the EU's members. When I see, for example, that the troika not only made a very successful contribution to the creation of the coalition against terror in the Middle East but is also responsible for this happening at all, this is important evidence for the truth of this.
So I regret all the more that individual Member States have an ever-increasing tendency towards bilateralism. For example, the troika was in Washington at the same time as the President of France, the German Foreign Minister, and the Prime Minister of Great Britain. I do not find that the right way to go about presenting a clear picture of the European Union as a whole. I also think that the meeting of the three Heads of Government in the run-up to the summit can only give rise to suspicions that we are moving towards an outcome managed from the top downwards.
All the European Union's Member States are basically equal. The European Union can only exist as it does now in so far as competencies reside in the supranational institutions and the smaller countries do not feel that they are controlled by the larger ones. We will get into serious difficulties if this principle is not accepted.
Let me raise another point. As the Chairman of my group has already observed, there is the danger that, in the realm of internal security, good decisions by the Council will be ground down in the mills of national bureaucracies. I would like to suggest that the Belgian Presidency, which has done such excellent work in the past few weeks, should take a look at the Treaty of Amsterdam and tell the Council that, if the Council of Ministers so decides, decisions on legal and home affairs policy may be reached by majority voting - a legal possibility provided for in the Treaty of Amsterdam - so that we can come to the necessary decisions at a European level and can meet the challenge of combating terrorism, a phenomenon that knows no frontiers.
Mr President-in-Office of the Council, please permit me one more observation and a request. I wish to put on the record my thanks to you that the Convention will be possible. If possible, though, Laeken should be founded on a procedure that offers the possibility of the Convention coming up with a unitary proposal. It must be a Convention which can serve as the basis for the consultation of Heads of State and Government. There is still a lot of concern about it, and I ask you to bear that in mind.
Mr President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, the results of the Ghent Council are without a doubt positive and encouraging, not least - although not exclusively - in terms of the fight against terrorism. The Convention' s decision is extremely important and mention must be made of the Belgian Presidency' s firm undertaking to achieve these results. However, in a world political and economic climate which is changing rapidly in the wake of the tragedy of 11 September, and in the face of the new demands from democratic States - primarily for terrorism to be combated, of course, but also for an area of peace and respect for human rights to be created in Asia and the Middle East and, moreover, for economic growth and employment to be boosted - we would like to make quite clear the need for a better coordinated European Union initiative which can speed up the institutional reforms, which are still far from completion, and thus empower the European Union to enter the field as a world political entity, an initiative which is able, that is, to speak with a single voice in Washington and Islamabad alike, as President Prodi advocated.
To give some concrete examples rather than limiting myself to describing vague needs, we would point out the urgency, in particular, for an incisive, coordinated action from the Commission and the High Representative laying the foundations for an - economic and social as well as political - agreement which will lead to the creation of a reunified, coherent, manageable State of Palestine while fully safeguarding the security of the State of Israel, together with an explicit international guarantee, as Mr Van den Berg said just now.
Secondly, we would point out the urgent need for a Commission and Eurogroup initiative to reach long-term agreements with the oil-producing countries in the Middle East in order to secure the continuity of oil supplies and the stability of oil prices in Europe with a guarantee in euro. This would be a huge political boost to consolidation of peace in that area.
Thirdly, we feel there should be a Commission and Eurogroup initiative to create the conditions for revitalising economic growth and employment in the Union, both by promoting forms of open coordination in the research and development and training sectors, thus setting the Lisbon project in motion, and by transparently inviting the Central Bank to join this effort, using the room for manoeuvre for monetary policy rightly recommended at Ghent, and further reducing interest rates. After that, Mr President, everyone will be able to assume their responsibilities transparently, in full respect for the independence of the Central Bank.
Mr President, there are two messages coming from this House today. Firstly, the rather modest compromise resolution drafted by an all-party group which, if I were a member of the forces serving currently in Afghanistan - and I think particularly of the British forces - would give me very scant comfort.
The other message comes from the President-in-Office of the Council, Mr Verhofstadt, and deals with a rather more robust approach to the current operations in that area and also his more forward thinking approach towards the future of Afghanistan. Of course this House must have compromise resolutions and must, so far as possible, be united.
Europe must not act at the level of the lowest common denominator but accept that in politics, as in war, there must be room for leadership. Today, our resolution does not reflect the sort of leadership which is available for the people of Afghanistan through their exiled king. Our resolution does not reflect the fact that in Peshawar today there is an enormous meeting taking place of those seeking - including the moderate Taliban - the restoration of democracy in that country.
I believe - as do many of my colleagues - that the king, whom I had the pleasure of meeting on 21 September and whom Mr Solana met only last weekend, does have a role in the future of Afghanistan. He introduced democracy to that country in 1964: free elections, a free media, universities, hospitals; he introduced women into politics. It is that hope of the restoration of democracy in Afghanistan and the ending of international terrorism which must be the focus of our attention.
Mr President, I would firstly like to welcome the information from the President-in-Office of the Council on the progress made in relation to measures for combating terrorism and the arrest warrant.
Mr President, justice is a key word on the European and international stages following 11 September. The creation of a European area of justice is the best contribution the Union could offer at this time. We are not talking about a European criminal code; that is not what we want. Neither are we talking about establishing emergency laws. We are talking about something more fundamental: mutual trust between Member States and between their legitimate judicial systems.
Mr Cappato, I sincerely believe that the proposals which the Commissioner, Mr Vitorino, produced calmly and at the request of this House, and which are of the high quality we normally expect from the Commissioner, deserve our support and must be approved by the Justice and Home Affairs Council. In no way will they violate the freedom and rights of the citizens. On the contrary, they protect them, making justice more efficient and putting judicial cooperation in the hands of judges, and not of governments, within the European Union.
I am grateful for the information on the elimination of double incrimination, because - as the Chairman of my group, Mr Barón, said - this House feels that the effort we make to keep up with circumstances is not always reflected in the Council. We would also be grateful for more precise information on the debates in the Justice and Home Affairs Council and for broader involvement by Parliament. In this respect, given the speeding up of certain procedures, I wonder, Mr President, if this is not the moment to move cooperation in the criminal field to the first pillar.
I am slightly more sceptical about what has been said about progress on immigration and asylum in the Union. I believe that not even the greatest will in the world would allow a positive assessment of this issue at Laeken. There is just one proposal approved by the Council which may be of use today. Why do we not implement the measures laid down in that one measure adopted in the Directive on the temporary protection of displaced persons? It seems to me that the situation of the borders of Afghanistan and support for the refugees and the neighbouring countries, issues which the European Union has to deal with, provide us with a perfect opportunity to test this directive, to test the solidarity between the Member States in the European Refugee Fund and to implement what is laid down in it.
Mr President, Mr President-in-Office of the Council, President of the Commission, there is no doubt that Europe must play an increasingly influential role in securing world peace. Little has been achieved thus far and more needs to be done, and here I endorse what President Prodi said regarding the common foreign and security policy. In the fight against terrorism, a great deal has already been done. Europe has decided to take action but the political support and military support too from many of the States of the Union - Italy announced yesterday the amount of troops and resources it is making available for anti-terrorist actions - will not alone suffice: the crisis in the Middle East needs to be defused.
It may be that what has been termed the Marshall Plan for Palestine has not received enough attention - although it was certainly discussed at the Council. The population of Palestine has a per capita income of USD 800 per year, whereas the per capita income of the Israeli people is USD 18 000 per year. There is therefore a substantial difference and I feel that capital and enterprise investments are a way of ensuring lasting peace. The economic growth of the Palestinian people, who must have a State, will certainly contribute to calming a volatile situation. We will never win the war against terrorism if we do not first resolve the Middle East question. I feel that the course embarked upon by the Commission and the Council is the right one.
We are also concerned - as President Prodi himself said - by the economic crisis. I regret to say that the United States has had to invest USD 150 billion to revitalise the economy. Europe appears to be concerned but is not doing enough, in our opinion, to support the economy and enterprise: this is not a question of State aid, it is a question of enabling many firms to stay in business, of preventing redundancies, particularly in the airlines sector. In the case of Alitalia, there is talk of around 5000 redundancies but all the airlines have been affected. From this point of view, if we are to safeguard employment and make it possible for a large number of firms to stay in business and grow, I feel that Europe, the Council and the Commission must increase their efforts even more.
Mr President, I very much welcome the Belgian Presidency's use of the summit as an opportunity to put euro notes and coins at the top of the agenda. Monetary union is, after all, not only for large businesses but also for every citizen. I very much hope that this will be taken as a positive signal. I would like to underline again that the position taken by the Heads of State and Government with regard to the Commission's proposal on charges for trans-frontier money transfers is surely a step in the right direction. We, the European Parliament, will, no doubt, also take this step in the next plenary session.
The current situation as regards employment and the economy, that is, the state of the labour market, as well as consumer confidence, should surely be seen in a very critical light. I welcome the Commission's report to the Council on the appraisal of the economic consequences of the terrible events of 11 September. It is, I believe, important that we agree on a Community-wide approach. Not everywhere is there evidence of one. I believe that, in this situation, we must, now as in the past, stick with structural reforms and the advances they have achieved, particularly in the financial markets but also in the markets for goods and services and that we at the same time must not only underline the need for sound finances in the European Union and adherence to the Stability and Growth Pact, but should also make use of the flexibility for which this Pact provides, for we need more investments in the European Union. Now as before, the Lisbon way is the right one, relying as it does on growth that is supported by investment and creates jobs and, above all, on mutual support in economic, employment and social policy. Only when all the macro-economic actors have played their parts can our policy in the European Union be successful.
In these times of crisis we must hold fast to this, and the European Investment Bank, too, must be strengthened even more than previously in its task of helping public investments towards breakthroughs in the area of infrastructure. By this I mean trans-frontier infrastructure measures in the EU itself, but also such as will connect our European Union with the states of Central and Eastern Europe.
Mr President, the fight against terrorism is clearly the current major concern of the European citizens and it therefore also has to be the main priority of our political action. Mr President, I am talking about terrorism in all its forms, because there is no legal or moral basis for distinguishing between forms of terrorism, just as there is no such thing as a good murder or a bad murder.
In this respect, the action plan against terrorism, which the Belgian Presidency and the Commission are promoting vigorously, includes measures which we had argued for before 11 September. In fact we must remember that the proposals in this area presented by the Commission are not the result of improvisation, but they conform to a mandate received at the European Council in Tampere, whose implementation had suffered considerable delay, which was condemned by the European Parliament on several occasions.
We are still awaiting the final approval of the Regulation on the freezing of assets, incorporating, it is true, as the European Parliament argued for, a list of European terrorist organisations, taking into account the financial operative support and propaganda framework of the terrorists. I therefore believe that we must welcome the Council' s commitment to approve a package of measures at the Justice and Home Affairs Council on 6 and 7 December. I am sure that the European Parliament will rise to the occasion and approve its consultative opinion before that.
Mr President, I will end by saying that none of these instruments being provided to the judicial administration of the Member States imply the least restriction of the civil liberties of European citizens, but quite the opposite: they provide additional means for protecting the freedom which those who use terrorism to try to impose their ideas take away from the individual.
Mr President, ladies and gentlemen, the impression which our citizens have gleaned from the European Council of Ghent is rather chaotic: a closed down city, three major countries making prior arrangements, an angry Belgian President, disparate final declarations by Heads of Government and, to finish off, an angry Commission President. At a time when unity of action is vital, Europe is divided. I should like to make three observations.
The United Kingdom, Germany and France have lent their full support to the United States. In fact, the UK is even granting active military support. I welcome this. Other EU countries that are also members of NATO are providing more passive support. The EU countries that are not NATO members lend political support via diplomatic channels. These are three different kinds of support without any clear interrelation for the citizen. And then the EU President asked for an evaluation. So you, in fact, put a seed of doubt into our minds as to whether that support would last.
Against this backdrop, it is hardly surprising that the United States is seeking support from countries outside the European Union, including Canada, Australia and the Pacific Association. I would call for more coordination in Europe' s support for the actions against terrorism in the coming months, so that the image of division will soon be one of the past.
Secondly, I should like to comment on cooperation in the field of internal security. Commissioner Vitorino has tabled the proposals extremely promptly, and these include one about a European regulation against money laundering, one concerning arrest warrants and one harmonising penalties. In fact, those proposals had already partly been tabled.
Last week, the Council of Ministers for Internal Affairs failed to reach agreement. That was also the case for the European Council in Ghent. Why did the Heads of Government fail to make those executive decisions? Surely it is hardly justifiable vis-à-vis the citizens for the EU to be undecided about anti-terrorism measures at home.
Then there is the convention, which receives my support, because the Council has adopted the wish of the European Parliament and my group for a convention with a broad parliamentary basis. We are less happy about the proposal to ask the convention to supply options. That is the type of question you might ask a consultancy bureau, but not a parliamentary body. Let the convention determine its own working method and submit its own proposals. That worked for the Charter and, in my opinion, will work again now.
Mr President, Mr President-in-Office of the Council, President Prodi, the informal summit in Ghent has shown two positive aspects, namely fundamental agreement on a Convention to prepare a constitutional treaty and the final technical adjustments to the euro. Under other circumstances, without the shadow cast by terrorism, this would be an occasion for looking optimistically towards Europe's future. We are, however, concerned with a situation in which we ask ourselves whether, with the euro, Europe's capacity for integration has already been exhausted.
A common currency, a common foreign policy and a common defence policy would give the EU that credibility in the eyes of its citizens and create that identification with it, whose absence we often regret. It has been, above all, in respect of foreign and security policy, that the Ghent Summit has brought us down to earth. Bilateralism, if you want to call it that, or undeclared intensified cooperation, laid bare the weaknesses that still handicap the European Union's effectiveness vis-à-vis the rest of the world.
Reviewing the international analyses following the Ghent meeting shows how the shock at the terrorist attacks on the USA has revealed the divisiveness within the European Union. It is not only a reaction to the behaviour of the USA, which prefers to deal and negotiate with governments direct, but also the consequence of the inherent military weakness of the European security and defence policy, in which there is a yawning gulf between ambition and reality. It is no secret that there are doubts as to whether the training of the European Rapid Reaction Force of 60 000 men is actually going to be completed by the 2003 deadline.
The European Union needs an energy boost, not only to unite it more closely with its citizens but, above all, in order that it might fully meet its responsibilities within Europe itself and as a partner of the USA. The process of enlargement must be seen from this point of view, as must the post-Nice order, involving a Convention which should not be content to fritter away its time but, as the European Parliament has recommended, should work out a coherent basis for a decision on a constitutional treaty.
Mr President, the European Council confirmed and reinforced Europe' s decision to stand shoulder to shoulder with the United States to combat terrorism and ensure internal security, and also its commitment to avoiding a humanitarian disaster in Afghanistan.
After 11 September, the political geography of the world has changed radically. However, the Shanghai Summit will be more important than the restricted summit at Ghent. What is the European Union' s role? Is a single foreign and security policy possible? Will we be able to reinvigorate the Mediterranean initiative and work for peace in the Middle East? In reality, good intentions are often contradicted by the behaviour of certain governments, who delay integration and endeavour to take away the political influence of a Convention which should be developing the method and objectives. This is what we expect from Laeken and from an Intergovernmental Conference which needs to reform the Union before the European elections.
Mr President, ladies and gentlemen, over and above all the constitutional issues, the present situation sees Europeans being asked the question: What is your capacity to act? Is the European Union perceived as being able to act in the context of efforts to deal with this international crisis, or is it not? To ask the question is to answer it in the negative, because the ones taking action are the Americans and, alongside them, partly the British and their allies, but not the European Union as such. Nor should the British allow themselves to be deceived. They too are only a small junior partner in the business and have nothing like the weight that Europeans could have if they acted together.
Only as a community will Europeans acquire capacity to act - they will not do it bilaterally, trilaterally or multilaterally. So it was a gross error for the ruling Big Three to set off before Ghent. Far from demonstrating European capacity to act, that is a trip down a one-way street, showing considerable lack of awareness of how Europe works. Those who have acted in this way had better take good note of that. We need capacity to act as a Community. So we need the European Rapid Reaction Force. Without such an instrument, Europeans will not be taken seriously in the world. That is why it is ridiculous for us still to be arguing about how this instrument should be financed. In this respect, the Community must prove its strength.
We also, however, need an instrument at home. We need the capacity to combat terrorism across national frontiers. Police work goes on in the Member States, but it must be clear to all that international terrorism can only be combated with any prospect of success by units that are in a position to operate without regard to national boundaries. Action as a Community is what Europe lacks, and it is on that that we must concentrate.
Mr President, first of all, I should like to thank the various interlocutors and groups for their observations. I think that, except for two or three speeches, a predominantly positive evaluation has been made of the outcome of Ghent. Such a positive evaluation from the various groups encourages us, of course, to continue our hard work in the coming weeks, for we have another important summit coming up, namely the Summit of Laeken.
I would also like to respond, as follows, to a few oblique remarks that have been made about the cooperation between myself and Mr Romano Prodi: our cooperation is excellent. In fact, we have just decided to come to the next press conference on a tandem, so as to rule out any further misunderstandings. Since we both are accomplished cyclists, this will undoubtedly be appreciated by Parliament.
I should in any event like to react to three points. First of all, a few times, the question has been asked: so where exactly is the Union' s foreign policy now? I think that Mr Romano Prodi has already entered into more detail on this and has, actually, made very valid points. Last time we had an international crisis, the Gulf War, Europe had fifteen different opinions on the stance the Union should adopt. Each Member State had its own opinion on the matter. In today' s international crisis, we have, for the first time, displayed a united front on two occasions, on 21 September and last Friday in Ghent, in a matter which is, actually, very complex.
Firstly, to what does the stance of the fifteen Member States regarding the attacks in Washington and New York bear witness? A joint vision and a joint approach.
Secondly, what is the stance now after 7 October? After all, things changed on 7 October, since the reaction from the United States and the international coalition. Again, we have a joint stance.
It is important in my view to underline this, for there was a time in the European Union when this was different. Mr Romano Prodi reminded us that each time there was an international conflict, there was not one stance, but fifteen stances within the Council. Now this no longer holds true. However much I am of the personal view - which I share with many of you - that we should take things further still, for example that, certainly in the field of European defence, we should have made much more progress by now, I still believe that we should underline this positive development. At long last, little by little, piece by piece, a common foreign policy of the European Union is forming, something which, say fifteen years ago, was almost unthinkable.
From that point of view, I believe, in fact, that Mr Van den Berg is more than right in emphasising the role we are to play now. For our role is different from that of the United States. The EU' s role is mainly one of political, logistical support, and diplomatic action to be undertaken. He is right in highlighting the importance of the mandate which we have received from the Council with regard to the Middle East. We, that is, Mr Romano Prodi, Mr Javier Solana and myself, are considering a date when we could undertake this important mission. Possibly the third week of November. For I believe that it is up to the European Union, especially the European Union, to take an initiative in this respect. However, we must be realistic and not foster any illusions. We cannot solve matters with just one visit - there have been many already - but perhaps by gaining momentum in one particular area, this could ultimately lead to an initiative.
The second point I would like to make relates to what several Members have said and particularly concerns Mr Poettering' s comments. Mr Poettering said that the Presidency was doing a good job. He mentions the work on the single European arrest and extradition warrant by the ministers of the specialised Councils, amongst others.
But when will this come about? It is obvious. This very specific task was given to the Justice and Home Affairs Ministers and they must finalise the practical details before 6 and 7 December 2001.
Mr Poettering, I have already said - not today, not on 19 October but on 21 September - on behalf of the European Council, that the specialised ministers were given the task of finalising the details.
The only thing that I have done, with the help of the Commission and all the Member States of the European Union and the European Council, is to go further at the Ghent Council and to obtain approval of the principle of abolishing the double criminality system.
(NL) At the most recent Council, we at least managed to reach agreement on this, for that is the most important point. It is easy to proclaim that a European mandate must be obtained, also for extradition. The most important point had not yet been reached, namely an agreement on the principle of the abolition of dual criminality, not only for terrorist acts but also for other serious crimes. We must indeed challenge a reductionist attempt to render the provision only applicable to terrorist acts. That was not the conclusion reached in Tampere. The Tampere conclusions were in favour of broadening the scope, in other words for other, serious crimes to fall within its scope.
I am therefore personally optimistic with regard to 6 and 7 December. I am addressing Mr Poettering and also Mr Cox, in particular. But have no fear, if the Ministers for Internal Affairs and Justice fail to come up with the goods, then I will be taking the dossier to the European Council of Laeken on 15 December where the Heads of State and Government will decide. However, I am convinced that the Ministers for Justice will not let things get so far that ultimately, the Heads of Government will have to solve a technical problem which is predominantly concerned with modality.
Finally, I also should like to briefly comment on the third point, namely the Union' s future. I believe that we are all agreed that 11 September has shown that a more integrated, more progressive Union is needed, a Union with greater ability to act, which has better instruments at its disposal, and which - certainly as far as the foreign and defence policy is concerned - has greater powers. To pave the way for this is exactly the intention of the Laeken Declaration. Therefore, I can already give very concrete answers to the generally positive evaluation based on that convention.
The convention is a fact. Yes, Mr Poettering, the presidency is a limited presidency in line with the request of all groups, comprising five people including the president of the convention. Yes, the Member States and MEPs are proportionately represented, although exact numbers will need to be discussed in due course. Yes, civil society is involved, not by setting up a new body but by creating a network around the convention whereby groups in society can refer to the convention and whereby, conversely, the convention can also seek advice from European affairs study centres, trade unions, any other organisations which exist in our society, as well as civil society. A flexible network around the convention therefore seems preferable to the organisation of a special forum.
Finally, I should like to respond to the most fundamental question which has been repeatedly raised here. Indeed, it is related to that text. If that text originates from that convention, how will the Council then relate to it? Will it be considered a report that can be dismissed and need not be taken into consideration? A discussion has therefore arisen as to the question of whether that is now a consensus text or a text providing options.
The answer is very simple. That will, at any rate, be my reply in a few weeks' time when we are all meeting in Laeken. If everyone is agreed, then we will have a consensus text. In other words, it will then be quite clear that this is an important - if not the most important - contribution to the Intergovernmental Conference.
If no consensus is reached at the convention, then I obviously believe that options should be given, not in a neutral manner, but in such a way that the majority and minority options are clearly indicated, as well as the individual option of one member of the convention, if applicable.
It was also my intention to talk this over with the chairman of the Committee on Constitutional Affairs, Mr Napolitano, and the two draftsmen of opinion on the future of Europe. I cannot see the sense of unleashing a holy war among ourselves as to the exact significance of that text.
If consensus is reached, then we have a consensus text. If we cannot have a consensus text because we failed to reach consensus, options must be indicated, but not in a neutral manner, not in a way as if we were supplying a list without any significance. Instead, we should highlight the majority and minority options, in other words, the wishes and trends which originated at the convention and which have been brought forward.
(Applause)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would like to make a few comments on this debate, which has revealed great unity, not just between Council and Commission but also between these institutions and Parliament.
I would just like to focus on a few issues which appear to have remained unresolved. Firstly, the issue has been raised, starting with Chairman Poettering, of the amount of aid granted to refugees. I would like to say that the immediate appropriation has been decided of EUR 315 million, but the problem is not now, at this time, I regret to say, financial, but the enormous practical difficulties of getting the aid to the people concerned. We are working through the NGOs and many other organisations. I would stress that, as things stand now, sufficient funds have been transferred in practical terms. When further funds are needed, then we will come back here to request them and discuss the matter together: the present problem is the difficulty of implementing these operations.
I will now turn to another debate, taken up by a number of speakers, including Mr Tajani and several others, who linked this major phenomenon of the world being divided into two parts to peace in Palestine. This is an issue of fundamental importance, in which regard I would point out to Mr Tajani and the other speakers that what has been termed the 'reconstruction plan for Palestine' is something which is very much on our minds: I have discussed it many times with Mr Peres and we are well aware that we should concentrate on taking action in certain sectors such as water, energy, infrastructure and revitalising industry. This is our duty and the Palestinian and Israeli citizens know that the Commission is focusing its efforts in that direction. As soon as the political conditions allow, we will be here, requesting the necessary resources. However, I believe that the knowledge that we are taking practical action and are all ready to work together is in itself conducive to peace.
Then, Prime Minister Verhofstadt spoke about the decisions adopted in the field of justice and the fight against financial crime. I agree with what he said, but we must be careful. We have adopted decisions here: if we do not implement them we will lose all credibility. Therefore, the ministers responsible must speed up the implementation of these decisions or else they will be taken again at the summit.
A further point related to the Convention. A general agreement has been adopted on the board, the executive structure and so forth. I would, however, like to focus on one point, touched upon by Prime Minister Verhofstadt, which is the duration of the Convention. Parliament and the Commission have guided and supported the Convention' s creation: they must support its work and they must support its conclusion, and so the work must reach its conclusion before the start of the electoral campaign for the European elections. This is a genuine deadline, not a theoretical one.
Many speakers have brought up the issue of the Community method in this debate. Well then, on this matter I would simply like to borrow a vivid picture painted by Mr Duff. He said: "When the two planes crashed into the World Trade Centre they demolished more than the twin towers. We also saw the destruction of the European Union's three pillars contrived at the Treaty of Maastricht." This is, in my opinion, a correct, responsible, practical observation. Mr Duff has fully understood the political meaning of the Commission' s efforts to achieve unified Union action by applying the Community method, which is the only effective way of ensuring success.
A further point, mentioned by all the speakers, is the issue of the institutional reforms. The Commission and Parliament are working on the practical aspects of this matter: we have argued and helped each other, and I think we are making progress - painstaking progress - in our joint work. We have not yet finished but we are working, so to speak, on the bricks and mortar, on the concrete facts. At this point, although I do not wish to interfere with the internal organisation of the Council, I would point out that our reform will not be sufficiently effective if it is not accompanied by a reform of the Council' s working procedures.
(Applause)
My intention in saying this is not to interfere in other people' s business but to stress the need for effectiveness. We need to bring all our work out into the open and achieve more transparency, accountability and democracy in our governance. The Commission has already addressed this point in its White Paper and we and Parliament expect to debate it with the Council.
With regard to the economy, everyone has stressed the difficulty of implementing the Lisbon decisions. However, this is an area in which there has been a vast difference between the general decisions taken and the implementation of the decisions in subsequent individual Councils, with regard to liberalisation and market reform, speeding up innovation, and projects ranging from the creation of the single air space to the establishing of the Community patent, areas in which we are still extremely behind schedule. Our economy will only become dynamic if we rectify these shortcomings.
Lastly - and, in this respect, more great progress has been made - we have undertaken to support the introduction of the euro with the indispensable backup measures such as the single market in cross-border bank transfers. We have committed ourselves to this and it is an absolutely crucial point.
Finally, one last point on the subject of the Convention. I will go back to Mrs Maij-Weggen' s comment on the actual definition of the Convention: we cannot consider it to be a consultative body, as some have described it. It cannot be a body which just gives advice and is then disbanded and no longer involved. We are making the Convention as transparent as possible but also giving it as much democratic authority as possible, and we therefore expect it to produce major, incisive results. I would add, moreover, that the presence of the Convention is a breath of fresh air amongst the closed doors of secretive diplomacy. The air of democracy is nourished by the oxygen of transparency and accountability, and the Commission therefore fully supports the commencement of the Convention' s work so that dialogue will, at last, be opened between the institutions and between the institutions and the European citizens.
(Applause)
Thank you, President Prodi. As you heard, during the last part of your speech there was a buzz of voices which made it difficult for all the Members who were listening attentively to your speech to hear properly. I apologise for this. Steps must be taken to avoid such disturbance once and for all.
As you and my fellow Members can see, all those who were not paying attention to your speech are continuing to chat in the corridors and will only sit down when the next President opens voting time.
I have received six motions for resolution pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Mr President, the confusion in the House before voting time is in danger of becoming a moral issue. It is a political issue and is the result of the way our work is organised, with the debates taking place separately from the votes. Parliament is becoming a voting parlour, and this is the inevitable consequence. If we want to avoid this confusion, then we must allow a 15-minute pause between the debate and the votes. That way there will be less people attending the debates and we will be able to become a voting parlour pure and simple and increasingly less a Parliament!
Thank you for your comment.
We shall now proceed to the votes.
Mr President, I should like to draw your attention to the deluge of e-mails which we are currently receiving, as a result of which my computer refuses to work and I can no longer locate the actual e-mails that I should like to read. Could you see to it that something is done about this by the offices?
We will certainly take note of this.
VOTE
The Commission can accept in part or in spirit Amendments Nos 1, 5, 8, 9, 13, 14, 15 and 16. The Commission rejects Amendments Nos 2, 3, 4, 6, 7, 10, 11, 12 and 17.
Before the vote on Amendment No 17: Gröner (PSE). (DE) Mr President, we had reached a compromise with the Group of the European People's Party (Christian Democrats) and European Democrats, and they are now departing from it. So we too will not now abide by this compromise, and I call on my group to vote in favour of Amendment No 17.
Mr President, I believe Mrs Gröner has made a mistake. We have not deviated from the compromise. On the contrary, we are sticking to what we agreed. We are not, though, voting in favour of the amendments that have been tabled after the compromise and with which we do not agree. We have not deviated from the compromise at all, quite the opposite!
(The President declared the amended common position approved)
Report (A5-0335/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on the establishment of a common classification of Territorial Units for Statistics (NUTS) [COM(2001) 83 - C5-0065/2001 - 2001/0046(COD)]
(Parliament adopted the legislative resolution)
Voting time will now be suspended and resumed after the formal sitting on the occasion of the visit of his Holiness the XIVth Dalai-Lama.
(The sitting was suspended at 11.55 a.m. and resumed at 12.30 p.m.)
Mr President, I should like to mention that the Greens and the Liberals have kindly invited everyone to their joint meeting this afternoon to meet His Holiness, the Dalaï Lama, at 3 p.m. in Room 100 in WIC - that means everybody who was not included in the invitation of the PSE and the PPE-DE.
Thank you.
Voting time is now resumed.
Report (A5-0360/2001) by Mrs Weiler, on behalf of the Committee on Employment and Social Affairs:
1. on the proposal for a Council decision on Guidelines for Member States' employment policies for the year 2002
[COM(2001) 511 - C5-0498/2001 - 2001/0208(CNS)]
and
2. on the Commission communication on the Draft Joint Employment Report 2001
[COM(2001) 438 - C5-0423/2001 - 2001/2168(COS)]
(Parliament adopted the legislative resolution and the resolution with successive votes)
Report (A5-0350/2001) by Mr Seppänen, on behalf of the Committee on Budgets, on the proposal for a Council decision on granting a Community guarantee to the European Investment Bank against losses under a special lending action for selected environmental projects in the Baltic Sea basin of Russia under the Northern Dimension[COM(2001) 297 - C5-0307/2001 - 2001/0121(CNS)]
(Parliament adopted the legislative resolution)
Welcome
I would like to welcome the Prime Minister of Bulgaria, Mr Simeon Saxe-Coburg, who has taken a seat in the visitors' gallery. He is visiting the European institutions.
Prime Minister, on behalf of President Fontaine, welcome to the European Parliament. I hope that the accession of your country, which we hope will happen as soon as possible, will lead to the consolidation of the democratic process which has been set in motion and enable the Bulgarian people to take its rightful place in the Community of the peoples of the European Union.
(Applause)
VOTE (continuation)
(Parliament adopted the legislative resolution)
Second report (A5-0337/2001) by Mrs Rühle, on behalf of the Committee on Budgetary Control, on the discharge in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1999 financial year
[COM(2000) 357 - C5-0257/2000 - 2000/2164(DEC)]
(Parliament adopted the decisions and the resolution with successive votes)
Report (A5-0328/2001) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission on the implementation of innovative measures under Article 6 of the European Social Fund Regulation for the programming period 2000-2006
[COM(2000) 894 - C5-0341/2001 - 2001/2141(COS)]
(Parliament adopted the resolution)EXPLANATIONS OF VOTE
Hautala report (A5-0358/2001)
Fatuzzo (PPE-DE). (IT) Mr President, as a Member of the joint EU-Bulgaria Parliamentary Committee, I too would like to welcome the Prime Minister of Bulgaria. I will have the pleasure of visiting your country next week, Prime Minister, and I therefore welcome your presence here and hope that Bulgaria will soon become a fully paid-up Member of the European Union.
With regard to Mrs Hautala' s document, I have to ask myself, and you, Mr President, this question: if many Muslims are so resolute in their oppression of women - they do not even allow women to walk down the road like human beings - how can we allow them to enter the European Union if they cannot respect this and all the other European Union directives on equality between men and women? We need to reflect on this point.
Although these articles and amendments contain some aspects that we approve, we preferred to abstain on this set of amendments, since there are no guarantees on maintaining measures that favour women, such as on the problem of retirement age that exists in some countries or sectors, or even the problems of health precautions.
The example of the use that has been made of the principle of equal treatment for men and women to impose night working on women in the industrial sector is enough to arouse suspicion. The principle of equal treatment that the text demands must be clearly demonstrated by aligning with the most favourable regulations for employees of both sexes, and never with those that are less favourable.
The pursuit of the second wave of the feminist movement in the 60s and 70s was strongly focused on enabling women to get on in paid jobs. On average, women were not as highly trained as men, and even if they were, due to male domination, they often got the jobs with the lowest status and the lowest income. Moreover, many women were financially dependent on their husbands. Highly trained women were right to claim access to jobs from which, in those days, they were almost automatically excluded. For women who were less highly trained, the situation was often different. Cleaning offices or stacking shelves in supermarkets are not demanding jobs, and, in many cases, not to be preferred to the role of housewife. That group of women experienced it, in many cases, as liberating if the income of their husbands obviated the need for them to work. Most women now have a paid job, while men do not work fewer hours to look after and raise the children. Feminism has become the employers' accidental instrument to solve staff shortages and to limit government spending. Certainly under those circumstances, it is even more important to actively fight any form of discrimination and intimidation at work.
Miguélez Ramos report (A5-0335/2001)
Mr President, it was with great pleasure that I read Mr Ramos' rather technical document, which also has great political meaning for me. As you are aware, I have been a regional councillor of the Lombardy region for five years. My daughter, Elisabetta, has been a regional councillor of the Liguria region for five years and is currently a regional councillor of the Lombardy region, for the Pensioners' Party of course. I say this with pleasure in order to stress my personal hope - in addition to what is, I believe, the hope of all of us - that the regions in Europe will gain increasingly in political and decision-making importance and that they will be allowed to participate more fully in the production of the European directives and regulations which concern them.
. (EL) The debate on territorial units for statistics (NUTS) is not a technical debate about statistics because regional statistics and the classification of regions on the basis of NUTS provide a constant line of reference for analysing social and economic developments in the regions and determining which areas are eligible for structural support.
One of the most serious problems is that completely different political and economic units are used as a basis for collating and processing statistics. This is no accident and arouses even greater suspicion in conjunction with the fact, as the report quite rightly points out, that the Commission exercises 'a great deal of flexibility' when applying the criteria for classifying an area in NUTS É, ÉÉ, or ÉÉÉ, using them as it pleases, depending on the 'needs' of the case.
For example, a NUTS III type administrative division is used to allocate funds to Objective 2, thereby subsidising half the population of the Union and drastically reducing the funds available for the less developed areas for which they are supposedly intended. Between 1994 and 1999 (Delors II package) 51% of the population of the ÅU received support, of which only 25% corresponded to Objective 1, which funds NUTS II type regions. Lastly, of this 25%, only 16.4% related to Objective 2. In other words, because a small administrative division was used (NUTS ÉÉÉ), the rich countries received considerable support, thereby blatantly distorting regional policy in practice. Finally, it is again the rich countries which benefit, gobbling up a large slice of what are already miserly and insufficient appropriations from the Structural Funds.
Some countries benefit even more because the NUTS III type administrative divisions are very small compared with other countries. For example, this sort of administrative division (prefecture) has a surface area of 2,950 square metres in Greece, 3,162 square metres in Portugal and a mere 758 square metres in Germany.
All this illustrates, yet again, the malfunctions, inequalities, irregularities and hypocrisy of ÅU regional policy, in that a large chunk of the appropriations distributed in structural aid is 'recycled' and finds its way back to the more developed Member States, thereby seriously curtailing the potential for any national development policy, which is forced to remain within the confines of the poorly tailored Community 'straitjacket' . As a result, not only do we fail to achieve the much-vaunted objective of convergence between the poorest and richest regions but, as the figures confirm - and Greece is a prime example - there is increasing divergence, not just between Member States in the north and the south, but between regions within Member States themselves. The only thing achieved with any degree of satisfaction is that people have been paid to turn a blind eye and mechanisms have been created to promote the interests of the large monopolies, which have benefited most from Community programmes.
Despite the fact that the rapporteur's report fails to 'bring matters to a head' , it does at least touch on several serious problems and we shall support it.
Weiler report (A5-0360/2001)
. (PT) The study contained in the 2001 Joint Employment Report, produced on the basis of national reports, demonstrates how little attention most Member States pay to employment guidelines. In fact, only seven have paid any attention to the general objectives laid down at the Lisbon Council and reaffirmed at the Stockholm Council, and only three have referred to the specific objectives on the rate of employment for women.
As stated in the opinion of the Committee on Women' s Rights and Equal Opportunities, to which we contributed proposals, that were approved, antagonism clearly exists between the objectives for employment rates that have been laid down by the Council and the minimal importance that the majority of the Member States attach to integrating sensitivity to gender issues in their employment policies. This failure to integrate such sensitivity in Member State policies can be seen in the lack of national objectives for reducing the various disparities between the genders in the labour market, whether these be a lack in adequate childcare services, or the limited initiatives for reducing wage disparities between the sexes, for example.
The Weiler report is not sufficiently critical of the current employment situation in the European Union, although it does acknowledge some negative aspects of practices in these areas of employment, specifically where it focuses on the need to establish national targets and on meeting them. It does not, however, provide a critical analysis of the guidelines proposed by the Commission nor does it offer any clear alternatives for issues that we need to commit to, specifically the need to give priority to employment policies or not to continue the current trend of subordinating these policies to monetarist ones, thereby finally burying the neoliberal approach that prevails in the European Union, having rejected the proposals that we tabled on this matter.
. The European Parliamentary Labour Party supports the thrust of the Weiler report on the employment guidelines for 2002. It also has a lot of sympathy for the amendments submitted by Mr Bushill-Matthews but feels that the Weiler report is not the appropriate report for such amendments.
. (EL) Without doubt the economic crisis is worsening, having already been exacerbated by the terrorist attacks in New York and Washington. This recession, which appears to have set in for the duration, at least according to most analysts, cannot be resolved, yet again, at the expense of the workers, by making mass redundancies and eroding their rights.
Overall employment has basically bottomed out and unemployment is staying put, even if it is not increasing as, for example, in my country. At the same time, more mass redundancies are on the cards in important sectors of the economy, such as transport, tourism etc. Employment policies have become an exercise in apportioning unemployment, even more so in the guidelines for 2002. It is no accident that the countries 'patted on the back' here by the EU are the countries which first proceeded to overhaul the labour market, especially by extending part-time and other forms of flexible employment.
The European Parliament report supports the guidelines, which revert to the familiar subjects of structural reform and more flexible employment contracts, the purpose of which is to create a huge army of employable people with no rights or claims, whose productivity and competitiveness are tailored to the speculative demands of big business and its interests.
Geographical mobility of the workers serves no purpose except to strengthen the concentration of human resources and wealth in the rich areas of the ÅU, which get richer by absorbing the best manpower and scientists.
The sole purpose of the second pillar of the guidelines on entrepreneurship is to make the unemployed self-employed, thereby artificially reducing unemployment and rejecting the responsibilities of social solidarity.
As for subsidised job schemes, not only have they been completely ineffectual in combating unemployment, the money has generally gone straight into the employers' pockets and workers have been replaced by the subsidised unemployed, resulting in constant infringements of collective agreements.
Continuing privatisation, mergers, adjustment to EMU, increased imports and more intense capitalist competition, thousands of small and medium-sized farms wiped out and the closure of small and medium-sized enterprises have created conditions for spiralling unemployment.
The policy which the ÅU persists in applying, despite an average rate of growth of 3.3% in 2000, does not appear to be reducing the unemployment or the poverty which is the bane of the lives of 22% of the population of the ÅU.
The workers want a different policy, a policy predicated on people and their needs, with full, secure social rights for all workers, a better standard of living and real social development and prosperity.
We are mainly well disposed towards Mrs Weiler' s report. We particularly appreciate the emphasis she places upon the quality of work.
We are nonetheless critical of quite a few of the amendments by the Committee on Economic and Monetary Affairs which make sweeping ideological statements about the market economy and the way it is run. We believe that an economic policy is thus being recommended that militates against the European employment strategy, especially during periods when the economy and demand for labour are not expanding.
Because these amendments have been adopted by the House, we chose to abstain in the final vote.
. I wholeheartedly support this report by Ms Weiler which welcomes the 2002 employment guidelines. Whilst the report recognises that full employment can be achieved through further structural reforms of the labour market, it also calls for increased investment in training, especially for job seekers. The quantitative, as well as qualitative, returns that the EU would reap as a result of its commitment to training are unquestionable. Training and education are essential ways in which EU Member States can jointly boost the EU's employment rate. Time and again in Member States, investment in education and training has proved to be successful and when coordinated at a pan-European level, this would be amplified. It is important that these commitments are realised and that they do not simply turn into hot air.
Finally, the recommendation that both sides of industry should agree on changes in working practices could pave the way for enhanced industrial relations and create a situation whereby the specialist knowledge of each party is fully utilised.
Seppänen report (A5-0350/2001)
Madam President, you, like me, love the sea and have often visited my city, Genoa, which I have admired for 20 years from the top of the Righi hills. I see the sea and reflect deeply. The sea unites, the sea belongs to everyone, the sea has no borders. It is therefore right that the European Union should concern itself with all seas, particularly those which bathe the shores of some of our States, and that it should provide financial aid, not least, as in this case, to States beyond its borders such as Russia, for environmental projects to make these seas cleaner, more navigable and more beautiful.
Mr President, Mr Fatuzzo' s explanations of vote are so poetic that I would like to ask you, as a member of the Bureau, whether the Presidency has any intention of publishing these speeches in a book, considering their value and the sentiments pervading them which surpass all the other speeches in the House and endow them with a poetic value that Parliament must not fail to appreciate.
I will inform the Bureau of your suggestion, Mr Dell' Alba.
Virrankoski report (A5-0345/2001)
Mr Dell' Alba, in a minute you will see that not all Mr Fatuzzo' s speeches are poetic. This one concerns nuclear power stations. Clearly, through this funding we are protecting the Chernobyl power station - and I voted for the motion - but we must think carefully: should we really close the Bohunice power station in Slovakia - which I visited with the Committee on the Environment, Public Health and Consumer Policy last week - and on which thousands of billions have been spent to increase safety, and make its closure a non-negotiable condition for Slovakia' s accession to the European Union? Should we not think more carefully about this?
The manufacturing companies that used to buy energy from Chernobyl, and by means of which it was possible to sustain such a colossal complex of nuclear reactors, are, since the collapse of the Soviet Union, largely non-existent. The population of the Ukraine is so impoverished that it lacks the purchasing power to be able to buy any substantial amount of electricity as a consumer. Neither is there any internal funding available to finance new, cleaner and safe methods of generating electricity, and, given the long half-life of radio-active material, we will need to be very patient before what is left of the demolished stations is removed. Everything that is being done now, unfortunately, is impossible without outside aid. The measures to provide Chernobyl with a new protective casing by 2005, are too little and too late. The first casing - erected shortly after the disaster in 1986 - still conceals a dangerous seat of fire, and nuclear energy remains a source of future risks. In the debate on 2 May regarding 15 years of Chernobyl, I already indicated that other types of nuclear power plants are also unsafe and that they, upon closure, leave a legacy impossible to solve. Despite all these shortcomings, I support this finance proposal, for doing nothing is not a solution at all.
Kratsa-Tsagaropoulou report (A5-0328/2001)
Mr President, I voted for Mrs Kratsa-Tsagaropoulou' s report. It concerns the Social Fund, which, as we know, is a fund dedicated to workers and to improving and enhancing the chances of the unemployed of finding work. In particular, this document regulates the definition of innovative measures, that is the new initiatives in this sector.
I would like to take the opportunity afforded by this last explanation of vote to wish you 'Bon appétit' , of course, and to apologise for the drain on the European Parliament' s finances, for I have been informed that every minute of my speeches costs the institution ITL 1,2 million. If the services were willing to pay half of it to please Mr Fatuzzo, I could save on the other half and not make any more speeches. Joking apart, I would like to end this explanation of vote by calling for the innovative measures of the Social Fund to be encouraged and accepted, even if they are proposed to the Union by the candidate countries.
That concludes voting time.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Council reform
The next item is the report (A5-0308/2001) by Mr Poos, on behalf of the Committee on Constitutional Affairs, on the reform of the Council [2001/2020(INI)].
Mr President, it is a true honour for me to be able to present to you this report on Council reform in the presence of Mrs Neyts-Uyttebroeck, representing the Council and Mr Barnier, representing the Commission.
This own-initiative report does not concern the Council alone. It also concerns the European Parliament and Commission in equal measure, as they have the same interest in ensuring that the three institutions work well, and are efficient and coherent. In an enlarged Union, it is imperative that the Community institutions improve their ability to make decisions and increase their reaction time. I do not believe that it constitutes any insider dealing to state that today the Council is the most badly organised institution. This is a serious problem, since this institution, which has both executive and legislative competences, is still, in spite of the changes made to the Treaty, the European Union' s main centre of power. The Council has already lost much of its effectiveness. In my report, you will find a long list of dysfunctions. The Council itself had carried out some preparatory work three or four years ago and I used this and other work as a basis. Since then, however, nothing has been done, although some other preparatory work was carried out by former - and very key - figures on the international stage, and I shall mention, in particular, the Notre Europe working group led by Jacques Delors. One of the dysfunctions that I must emphasise particularly is institutional digression, which has primarily been at the expense of Community procedures, along with the Commission. The rise in power of the European Council, combined with the weakness of the General Affairs Council, has re-established the intergovernmental method of preparing decisions. The aides, or 'sherpas' , used by the Heads of State, have reintroduced a method that is reminiscent of nineteenth century secret diplomacy. Mini-summit meetings, like the one held at Ghent, have brought back the tendency to place control in the hands of a chosen few, a dream that some have never given up on since the Fouchet plan of the 1960s. In order to correct this digression, I recommend nothing more and nothing less than going back to the Treaty. We should ask the European Council to stop tackling detailed issues and to stop acting like an enormous vacuum cleaner that tries to deal with all the important decisions. You should not bite off more than you can chew. What is even worse is that the European Council now causes the institutional system to come to a standstill. No one dares to make a decision anymore. Everything is now referred back to those at the top. The European Council should restrict itself to giving general guidelines on European policy, as laid down in the Treaty. We must re-evaluate the General Affairs Council, enabling it to resolve conflicts between the specialised Councils and ensuring that decisions are coherent. To this end, it is essential to have a single channel for preparations, and the same single channel for preparations could also be used by the European Council. We must demand that the ministers in the General Affairs Council do not deal with European affairs at a brief monthly meeting, where an in-depth discussion of the items on the agenda is not possible due to the limited number of ministers attending and the unacceptable practical conditions. The proposal for a resolution suggests a number of practical solutions, which can all be implemented immediately without having to amend the Treaty.
Before I finish, I would like to draw the attention of Members to the proposals on improving collaboration with the European Parliament. They concern the presence of Council ministers at our important debates as well as speeding up the legislative procedure from the first-reading stage. With regard to transparency, I hope that the European Parliament and the Council will support the Committee on Constitutional Affairs, which proposes that Council discussions be made public when it is working on legislation. This obviously requires considerable reorganisation of the agenda and discipline in the conduct of meetings. If the Council did not meet behind closed doors when carrying out its duties as co-legislator, citizens might also perceive it as a second legislative chamber, which is, in fact, a task that the Council already fulfils today.
Mr President, Mr Poos, ladies and gentlemen, I find myself in an awkward position here, since I have to take the floor as President of an institution which, according to Mr Poos, is the most badly organised of all those in the European Union. Therefore, the task is, without doubt, fraught with danger.
You are right in thinking that the Presidency was very interested to read Mr Poos' report on Council reform. Mr Poos has had a remarkable political career spent in many European forums and is consequently well acquainted with them, both internally, having been a participant, and externally, having observed them from a critical standpoint.
That being the case, I would like to say that the Presidency fully supports the analysis, perhaps not the description, but the analysis stating that we need to improve the way in which the Council is run.
The Helsinki European Council of June 1999 has already acknowledged that substantial changes in the Council' s working methods are necessary, and pointed out that these changes must be gradually introduced from now on so that by the time of enlargement, the Council can smoothly accommodate a larger membership.
The same Council also approved operational recommendations to achieve this. The main thrust of these recommendations is very similar to some of the proposals made in Mr Poos' report. I shall mention just a few.
The recommendations stressed, therefore, that the main task of the European Council should be to provide the necessary impetus for the Union' s development and to define general political guidelines. They emphasised that the General Affairs Council is responsible for overall coordination.
There was also a call to improve coordination of European policy within Member States. The recommendations stressed that the Committee of Permanent Representatives (COREPER) has responsibility for the final preparation and presentation of all agenda items to the Council.
The final recommendation was to restrict the number of formations of the Council.
These recommendations, Mr President, ladies and gentlemen, were implemented in parallel.
By way of example, the General Affairs Council has therefore followed the practice recommended at Helsinki, to divide its agenda accordingly into two parts: external relations issues and horizontal questions, which include overall policy coordination.
The General Affairs Council has also reduced the number of formations of the Council to sixteen, in order to improve the coherence of work, and to prevent fragmentation of the EU' s activities. The role of COREPER was clarified in the Council' s internal rules of procedure. Public debates are now organised on new and important legislative proposals, and on the programme of the General Affairs Council and the ECOFIN Council.
The first assessment regarding the implementation of the Helsinki recommendations was presented by the Council' s Secretary-General at the Gothenburg European Council in June 2001. From this, it emerged that progress has been made, but a great deal still needs to be done.
Mr President, ladies and gentlemen, certain measures were, for example, not completely implemented. The European Council of Gothenburg gave explicit recognition to this and pointed out, as the Secretary-General underlines in his report, that other reforms for the Council' s structures and working methods are needed.
In the light of this, the Secretary-General was requested to formulate specific proposals for measures, preferably during the European Council of Laeken, which must guarantee the effective operation of the Council following enlargement, by means of better preparation for council meetings, clear coordination between the different council formations and more efficient working methods, so as to enable the Council to take the necessary decisions by June 2002.
Meanwhile, the Belgian Presidency will continue to implement the Helsinki recommendations. Parallel with this, the General Affairs Council has intensified its coordinating role.
For example, from now on, the presidency will report to the General Affairs Council on the most important dossiers which are being discussed in the other Council formations. This list is drawn up so as to allow the General Affairs Council to carry out fully its horizontal coordination role pertaining to all activities of the different formations of the Council.
The object of this exercise is to make the Council activities in its different formations more coherent, and to ensure that these are better tailored to the general objectives of the Union. Furthermore, this also reinforces the role of the General Affairs Council in the context of the preparation of the European Council.
Additionally, recent events in the United States have clearly illustrated that overall coordination of the Union' s activities in the fight against terrorism is necessary.
The General Affairs Council of 17 October looked into a report of the presidency on the activities of the different formations of the Council in this field.
With this report, the presidency has drawn up a roadmap comprising all Council initiatives and activities, each time indicating those responsible for the implementation, the deadlines and the progress made to date.
The General Affairs Council has asked for regular updates of this roadmap. After all, this is an important instrument which enables progress to be evaluated for each formation of the Council.
During its next sitting on 29 October, the General Affairs Council will once again pour over this updated roadmap. This initiative clearly illustrates the capacity of the General Affairs Council, if necessary, to guarantee general coordination of the Council' s policy. Furthermore, this initiative should help re-confirm this coordinating role of the Council in general.
Needless to say, there are other reforms needed to improve the operation of the Council. There is no doubt that the report requested from the Secretary-General will, therefore, prove useful in generating further thoughts on this issue. And that also applies, of course, to the report by Mr Poos and the EP resolution.
Mr President, ladies and gentlemen, Mrs Neyts-Uyttebroeck, I would also like to say that, with regard to the dysfunctions in the Council, the Commission widely supports the analysis presented in this excellent report. Personally, I am not surprised by the quality of this analysis, given the experience and expertise that Mr Poos has gained over many long years and which he is now putting to use at the European Parliament. I would like to say that, having begun by voicing our overall appreciation of the report, the Commission also supports the reforms that you put forward for the Council. Transforming the Council into a structured and efficient body is in the interests of the whole European Union.
Your report takes up many of the suggestions and comments that we at the Commission have expressed in the past, and particularly in our recently published White Paper on European Governance. These options for reform are all the more interesting since they can be made - as you have said - without altering the current Treaty.
With reference to the Council, Madam President, ladies and gentlemen, I would obviously like to say that, from my point of view, each of our institutions is autonomous and has primary responsibility for its own reforms. We know very well, however, that each of the institutions is concerned with how they all function. It is in this spirit and within these boundaries that I would like to give you the European Commission' s impression of the other institution, in other words, the Council of Ministers.
Admittedly, within the framework of the debate on the future of the European Union, we must carry out an in-depth examination of the institutional set-up, the role of each institution and the amendments that need to be made to the Treaty so that our Union has a genuine institutional framework that is both more democratic and more effective. That is why I think, Mr Poos, that your report is an extremely important element, which will spark off the wide-ranging debate about to open on the institutional framework of the EU, its effectiveness and its democratic legitimacy. Nonetheless, the debate on the most fundamental reforms in the run-up to 2004 cannot be an excuse for refusing to immediately adopt the reforms that the Council can already implement in the existing Treaty. Furthermore, one of the objectives set out in the White Paper is to ensure the Council functions as efficiently as possible. Apart from the different views that might be expressed on one point of detail or another, there is some convergence on the analysis of the dysfunctions that we have found - and of the reforms that need to be carried out. This convergence is evident in the report that you are presenting, Mr Poos, in the White Paper and also - as Mrs Neyts-Uyttebroeck stated - in the Trumpf-Piris report, which was drawn up by the General Secretariat of the Council itself. The operational conclusions of this report were widely approved at Helsinki by the European Council and were also widely implemented in the Council' s internal rules of procedure.
It falls within the remit and it is the duty of each institution - I would like to reiterate this - to continually examine whether that institution is working efficiently. The Commission wanted to do this by adopting the White Paper and proposing the administrative reform drawn up by my colleague, Neil Kinnock. I believe that the Council will have to do this one day, as will the European Parliament, and the Commission will do all it can to support these two institutions in this undertaking. In this respect, I would like to reiterate that the Gothenburg European Council has already asked the Secretary-General of the Council to submit detailed proposals on this issue for the meeting at Laeken.
Ladies and gentlemen, I would like to emphasise - without going into the details of each proposal in your report, Mr Poos, that all we need is political will to successfully complete this assessment and improvement work. Obviously, this must be shown by the Member States governments as well as by the institutions themselves.
There are at least two points that deserve particular attention. On the one hand, the concept of the legislative Council and, on the other, the role of the General Affairs Council. We are well aware, ladies and gentlemen, that the Poos report defines the three functions of the Council, which are to legislate, to take decisions regarding government and to coordinate policies. Consequently it is very clear - and the Commission supports this - that the Council must be organised differently so that it operates within the framework of one or another of these three functions. Therefore, the legislative Council should basically work in complete transparency, with open debates and public votes. Admittedly, the number of sectoral Councils may be too high, but it is primarily the lack of coordination between these sectoral Councils, which means that, unlike the European Parliament, in which the Assembly takes the final decision, the Council arm of the legislator has much more difficulty in coordinating its various decisions.
This situation calls for particular consideration of how determined we are - as you mentioned in the report - to encourage consensus between Parliament and the Council from the first-reading stage within the codecision procedure. Mr Poos, although the Commission fully supports the determination to bring about swift agreements, we must ensure that they do not have a negative effect on the coherence of texts that the Commission proposes. Under the Treaties, the Commission has the exclusive right of initiative and the responsibility of protecting the common interest. The Commission therefore hopes that the determination of Parliament and the Council to bring about consensus at first reading ensures that the Commission will be fully involved in all aspects regarding substance and procedure, in order to guarantee this coherence in the texts adopted.
I would like to reiterate that the Commission has been given the exclusive competence to hand down a judgment to protect the common interest at this stage of the codecision procedure.
You are also quite right, Mr Poos, when you point out in the report that the crux of the debate is, essentially, how the General Affairs Council functions. It is extremely difficult, in just one monthly meeting, to take decisions on all the issues relating to EU external policy, including those on security policy, on maintaining the single institutional framework of the European Union and all the horizontal and institutional issues, such as, for example, the recent regulation on access to documents or the coordination of the EU response to the tragic events of 11 September, as well as coordinating sectoral policies. The Commission is fairly well placed to judge the degree of variation in the subjects dealt with by the General Affairs Council, as there are times when we require several Commissioners to represent us at the same session. We therefore support your view, Mr Poos: the various formations in the Council need a central body responsible for coordination and, at the moment, it is very difficult for the General Affairs Council to do this. We must therefore avoid a situation where the General Affairs Council becomes some sort of Foreign Affairs Council, because there is no other formation in charge of coordination. Furthermore, is it necessary to create a new General Affairs Council, made up of ministers who fulfil a coordinating role within their governments and who wield the necessary political authority, as you suggest? This would, in any case, enable the European Council to be freed from arbitration and from policy coordination, so that it can fully devote itself to its real job of providing political impetus and defining guidelines for the European Union. However, creating this sort of Council raises a whole raft of political, even constitutional, issues, as you yourself admit, in some Member States, particularly in those that have a coalition government.
To sum up, Mr President, Mrs Neyts-Uyttebroeck, ladies and gentlemen, I would just like to thank Mr Poos once again for the extensive, excellent and very thorough piece of work that he has done and for the useful proposals contained in the report. Quite frankly, I do not believe that it is the Commission' s role to respond to one or another detailed comment regarding the way the Council functions because, as I have said, each of our institutions, quite naturally, functions autonomously. This, however, does not prevent us from performing a global assessment where there are no taboo subjects, to repeat the phrase that Mr Verhofstadt used this morning, when he stated that there were no taboo subjects where the wide-ranging debate and the Laeken Declaration are concerned. The issue of how to improve collaborative work, particularly in the field of legislation, is not a taboo subject either. The Commission would like to say that it is also in its interests to work with an efficient Council and that the two messages contained in this own-initiative report, in other words, that we must guarantee coherent action as well as a certain level of political representation in the Council' s decision-making, have certainly been heard, Mr Poos. Thank you.
Mr President, Mrs Neyts, Commissioner Barnier, ladies and gentlemen, our group thanks the rapporteur, Mr Poos, for his report. Our colleagues in the Committee on Constitutional Affairs, led by our coordinator, Mr Méndez de Vigo, have, of course, been committed to supporting his work. This report, though, sets alarm bells ringing. When the report observes - an observation that I welcome, although I regret its accuracy - that the coordinating role of the General Affairs Council has been undermined, the Commission's right to take initiatives weakened and, finally, government-level cooperation in Council built up to the detriment of cooperation at Community level, then that is cause for alarm as regards the Council's ability to operate.
The Foreign Ministers, who at present constitute the General Affairs Council, can no longer perform this duty adequately. They travel around the world - which is after all what they are meant to do - spend a few hours in the Council, leave their deputies to represent them and are not there for the vote anyway. That is why the Council should, for once, take its Rules of Procedure, more specifically Article 11(4), seriously and check how many Ministers are actually present at the concluding votes.
We need, then, a new General Affairs Council. Let us call it a Council of European Ministers, meeting weekly, or more often if necessary, in Brussels or, of course, in the national capitals, and always available within their governments. We also insist on something to which Commissioner Barnier has referred, namely that the Legislative Council which meets in public to decide on laws - not in committees, but in final rulings - needs to be separated from the Executive Council.
I hope we will reach the point where this can be established and that a Council of European Ministers - as I wish to call it for the sake of simplicity - conceived along these lines, will also be able to coordinate the work of the various Councils. Some of their voting procedures are utterly different, and the European Council must then again be asked to give authority to the Council, so that the ladies and gentlemen can deal with the matter again. Things must change!
I would like to address one point which is not particularly topical but is intended to point the way ahead. It concerns the need to find a successor to occupy Mr Hombach's position. I recommend that we should not appoint a sort of Hombach Mark II to this position, not because I have anything against Mr Hombach, but because, in institutional terms, we need to go in a new direction. I think these duties should find a home at the Commission, so that the Commission, which has the Budget resources at its disposal, can also take responsibility for these issues...
(Applause)
.... so that we can eventually achieve the transfer of the High Representative's functions to the remit of the Commission, where a Vice-President would take them over.
(Applause)
Please let me make a final observation, which is not directed at my esteemed colleague Mr Poos: I hope that the present members of the Council have the strength and insight to come to the right decisions while they belong to the Council and not only after becoming honourable Members of this European Parliament.
(Applause)
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I have asked to speak in this debate firstly in order to express my personal gratitude and that of my group to Mr Poos for his wonderful report. It really is a piece of work carried out with knowledge of the subject, not only because he is a veteran of the Council, but because I witnessed perfectly, ten years ago when we were preparing the Treaty of Maastricht, how Mr Poos, then a member of the Council with the government of Mr Santer, along with Mr Santer, showed the same attitude of openness, cooperation and solidarity towards Parliament which he is now proposing in his report. The result was the Treaty of Maastricht, which gave us codecision. I believe that we must salute his coherent and serious political track record.
With regard to codecision, we are not just dealing with a reform of the Council as such, but we are an interested party in the matter. Codecision has allowed us to develop a shared culture in which the Council, for the first time, has been opening up to Parliament. We must consolidate this. There is a very important step proposed by the Poos report, which is that the Council, in legislative session, should act publicly. If there is an insufficient number of Ministers, they could apply the rule applied by Parliament: that votes should be nominal, and if members are not present, they should not be paid allowances. These are therefore measures which can be applied straight away and which do not have to await the reform. From this point of view, I believe that Mrs Neyts-Uyttebroeck, whose path has taken the opposite course, having moved on from Parliament to the Council, can introduce a degree of freshness into the work of the Council. I hope she can cooperate with us.
A final observation, Mr President, ladies and gentlemen: we are on the eve of the Convention; we have fought for it in Parliament and we believe that we also have to cooperate positively in the process of reforming our institutions, which are interdependent on each other, in a way which means that we cannot reform one without taking account of the others.
In conclusion, I believe that we have to teach by example. We are awaiting the Council meeting on the 30 October, from which we want a unanimous position from the Council with regard to the Belgian proposal on taxation, in order to bring about the statute of Members once and for all; we also believe that the package of anti-terrorist measures is a great opportunity to demonstrate to our co-citizens that we are united. And lastly, the President-in-Office of the Council will allow me to point out that we would like her, with a view to Laeken, between the White Paper on Governance and the Mandelkern report, which is with the Council, to present us with a coherent proposal which is not based on a reduction of Parliament' s legislative powers. That would also help the reform.
Mr President, just as the Commission and we in Parliament change our methods of working, the former through its White Paper, the Council too must of course change its own methods of working, both in the light of enlargement and because, as many people point out, its present methods do not work so well at present. Mr Poos has much long-standing experience of how the Council operates. I hope that the Council will take his views on board. I assume that this issue will come up at the convention and that, as Mr Verhofstadt said this morning, there will be no taboos.
Precisely what shape is to be taken by the Council' s work is not of course something we Liberals have any reason for taking a view on, because it is not our task to regulate these matters. There are nonetheless certain issues in which we think we can become involved. Transparency is one such issue. For us, transparency in the EU' s work is important when it comes to all the institutions. It is a key to winning back people' s confidence in the European project. At present, the Council meets behind closed doors and legislates for millions upon millions of Europeans. That is not acceptable. Everyone talks about this, and everyone criticises it. Very minor reforms take place, but these are not enough. The legislation must be a matter for public debate. A separate department must be formed within the Council in which the ministers meet entirely openly and in public in order to legislate. There must, moreover, be proper Minutes issued afterwards. The members of this legislative Council must of course be politicians, not officials, with clear mandates from their respective governments.
Another issue which worries us rather, and which Mr Poos also addressed, is that of all the overhyped 'mini-summits' which assume an enormous amount of importance. A great many decisions are made during these meetings of rather doubtful status. We hope that less emphasis will be placed on these meetings and that they will instead be transformed into working meetings.
There is an increased tendency in the Council - not so much in the country that at present holds the Presidency, but in many others, especially Sweden - towards intergovernmental activity and a desire to strengthen the Council at Parliament' s and the Commission' s expense. We view this development with great concern, because more intergovernmental activity and more decisions behind closed doors scarcely lead to a more democratic EU.
Mr President, during a meeting last Saturday, I happened to hear a new colleague of an important minister describing, with the frankness of a newcomer, his first experience of a Council of Ministers. He said that it was a sort of Barnum Circus, where everyone talks but hardly anyone listens or actually seeks agreement.
We support the rapporteur and the majority of his proposals, and so I would like to use the time available to me to send two messages from our group to the Council, in particular. The first is that, even if the Council were to approve Parliament' s proposals tomorrow morning, we would not be able to resolve the fundamental democratic imbalance and we would not be able to stop the intergovernmental drift. The only way to genuinely improve the democracy and efficiency of the Union is by strengthening the Commission and Parliament and removing the Council' s right of veto.
The second message is a call to reflect on what Commissioner Barnier has said, namely that despite the positive elements and the endeavours of the Belgian Presidency, it would currently be impossible to reform the Council without a grass roots debate among its members on the very nature of the Council. I am sure that ideas vary among the Union' s Member States on the Council' s future, and I therefore call strongly upon the Presidency to assume responsibility for organising this debate on the future and to ensure that practical steps are taken which open up the way for rapid progress along the path outlined by Mr Poos, pending more comprehensive reforms.
Mr President, Mr Poos and the Commission' s gargantuan endeavours could be likened to those of an eagle which is eager but unable to take flight towards the future heights of the new European ambitions. However, we must see this report as a positive contribution to the preparations for the future structure of the Union, a Union which must of necessity be an autonomous, independent political entity, secure in its cultural and social traditions, which can serve as an effective response to the confusion brought by a hegemony such as that we are currently witnessing.
The Union must assume a new role. In a situation in which alliances are being disbanded and reformed on a global scale, Europe comes across as weak, appointing dubious triumvirates to represent it on the world stage when it needs to be united and firmly autonomous in presenting and maintaining a line of peace and social justice to eradicate the threat of terrorism. The reforms proposed by the Poos report are necessary and achievable, and we support them. These are small but important steps, worthy of due consideration by the Council and Parliament. They will also contribute greatly to resolving the democratic deficit, endowing the Council with a new institutional role and a closer relationship with Parliament.
This fundamental political and external security action and its mandated representative can only be effective if decisions are taken in a context of joint responsibility between all the countries rather than with some of them being excluded. The Council has to understand this. We are not just complaining for the sake of it: this is a democratic requirement for the well-structured, transparent running of the Union and will benefit the Union as a whole.
Mr President, I would like to say that I believe that both Parliament and the Commission are most fortunate in having somebody of the calibre of Mr Poos to give us this very fine report which is long overdue. I very much welcome Mr Poos' report and very much hope that when it receives overwhelming support from Parliament, as I believe it will, the Belgian Presidency will convey the importance of the report to the Council of Ministers.
We hope also that the Belgian Presidency will lead the drive, as it were, to rock the consciences of the members of the General Affairs Council as to what their role and function must and should be. Regrettably, the General Affairs Council has very much receded into the background in terms of its effectiveness. The Council has been undermined by the expansion of specialised Councils and by the European Council itself and this is very regrettable. The General Affairs Council, as Mr Poos says, must remain a powerful political body and it must not be allowed to become a super Coreper. If it does, nobody will have an overall view of what is happening; where we should go and how we are to prepare for the future.
The work of the Council must be more consistent, and greater coordination is needed in the administration of the Council. I feel the Council should confine itself to defining the general political guidelines of the Union and should not intervene in the questions of specific detail. It is very much in the interests of better decision-making within the Union to have an effective Council which is transparent and exercises all the duties conferred upon it by the Treaty. Also, Ministers who attend the General Affairs Council meetings must have all the powers required to carry out their tasks.
We are all too familiar with Ministers appearing at General Affairs Council meetings, taking the television cameras on the way in with their one or two one-liners and then going on their way. The Belgian Presidency-in-Office shakes her head in disbelief. Madame, I know, I was there! I saw it for myself on more than one occasion and things have not improved since I left. In actual fact, they have got much worse, and that is something that must be aired. We want the General Affairs Council to do its business. We would like the Presidency for the time being to do its business and we also want the Commission to do its business.
We respect, and must respect, the three institutions and the role that they have to play. This Parliament cannot afford to sit back and be silent if we see the role of any one of the institutions, be it Parliament or the Commission or, indeed the Council, being sidelined for any particular reason by any small group of Member States for any political reasons they may have at any time.
Mr President, who knows the Ministers Mr Van Dale, Mr Conde de Saro and Mr Christoffersen? These three gentlemen will, over the next 14 months, be responsible for the adoption of the majority of laws in the EU. The permanent representatives of the countries which hold, or are to hold, the presidency - Belgium, Spain and Denmark - are clever diplomats who live in the shadows. They meet every week in Brussels and negotiate the larger part of our laws. Seventy per cent of these are prepared by their subordinates and aides. Fifteen per cent of them they deal with themselves. Another 15% are placed on the ministers' desks, and the permanent representatives brief or deputise for the ministers during the formal adoption. The meetings take place behind sealed doors so that no one can see how far we are from that democracy in which we are united in believing in the fifteen Member States. It does happen that a matter is discussed in public and finds echoes in the national parliaments. Indeed, it may directly entail a brief or negotiating mandate for the minister. However, that is the exception. As a rule, we as voters and elected representatives have forfeited the larger part of our democracy, which is administered by 15 permanent representatives and their officials. The solution to this democratic deficit or embezzlement, for we know, of course, who have absconded with the power, is simple: to read our constitutions and return legislative power to the elected representatives. Let us recreate the core of democracy whereby the electorate can go to the polls and new majorities can be obtained and new laws adopted. That core does not exist in today' s EU.
Mr President, Mrs Neyts-Uyttebroeck, ladies and gentlemen, we could actually say that we have had a stroke of luck. The day after one of the worst spectacles that the European Union and, in particular, its Council of Ministers has ever provided to the citizens of Europe, the excellent report by Mr Poos, the former chairman of the Council of Ministers, appears, which not only shows us the way forward - it gives an outline that should be displayed on all the churches or public buildings in the European Union, just like the theses used to be posted on the Wittemburg church. We have witnessed a European Council, where the dispersal of the institutions, the dispersal of the Council, split up into asides, factions and the most diverse formations, had a detrimental effect on the work of the Belgian Presidency, which did nothing to cause this of course. Now we are reiterating the great principles and calmly and dispassionately saying how Europe should be run, and where it is failing, because we are not applying the wise recommendations and thoughts of Mr Poos, which are also enhanced by his years of experience, of someone who has an insider' s view of the Council of Ministers, and of the European Council full stop. I therefore think that the vote on this report is a great moment for Parliament. Unfortunately, Europe in practice does not provide any inspiration at all, which is one of the main reasons why the work of the EU, the image of the EU and the weight of the EU are insufficient. Therefore, if this text can be an element that the Belgian Presidency, in the run-up to the Laeken Summit and the Laeken Declaration, may largely take into consideration by saying 'ladies and gentlemen, this is the way forward, this is the Community method and this is how things should be run, so that at least we are trying to put our house in order' , then this text will be worthwhile, and I hope it will receive Parliament' s unanimous approval tomorrow. In any case, the radical Members will support it unreservedly. We think that this is the way forward, that this is how we get there, that we must see European integration and not European destruction, which is, unfortunately, what the Council all too often gives us the impression is being allowed to happen. It is not really the Council itself, but its members, its actors, who certainly demonstrated at Ghent, as they did at Nice, that they are very capable of breaking up the institutions, and that they are actively working towards this goal.
Mr President, ladies and gentlemen, I would like to thank Mr Poos and point out that all the institutions of the European Union will have to re-orientate themselves and find better ways of working in view of the challenges being presented to them, the enlargement of the European Union and the changes which will come about simply because of the number of people involved.
The Commission has for some time been pressing on with this sort of internal reform process. The European Parliament is occupied in creating the same sort of conditions by means of the Corbett report, which is currently in progress, provided we can achieve these without amendments to the Treaties becoming necessary. I believe this should be done by both these institutions and also by the Council, which will have the greatest problems simply by reason of the increase in the number of its members. For when I consider that in future, when there are 27 members at a meeting of the European Council, it will take an hour and a half simply to deal with the precedence of delegations and then that the statements made by every delegation will make even lunch difficult - and of course we cannot go without lunch - then it clearly does not go without saying that we will be able to work effectively.
This has nothing to do with the effectiveness of a Council Presidency, but exclusively with the structures. That is why it is extraordinarily important that we really do tackle many of Mr Poos' proposals in this area, which can be realised by simple amendments to the Rules of Procedure and without Treaty amendments. I believe we have to do this for two reasons, namely to increase efficiency and for the sake of greater transparency.
Efficiency can only be increased by the burden of the General Council no longer having to be borne by one pair of hands and in the context of one organisation. Meeting up constitutes Item A, we do a bit of foreign policy, then all 27 of us meet the President of Kazakhstan, then move on to Item B, which is legislation, and all this with seamless transitions from one item to the next, so that half the participants are always in a press conference.
Madam President-in-Office of the Council, I may be exaggerating a bit, but I fear that the reality is rather like that in some areas. It would in fact be necessary, for this reason, to move over to an Executive Council concentrating on foreign policy in particular. We really should be in a position to formulate a coherent foreign policy in the Council, provided that it is an intergovernmental organisation, and must make it clear that one effect of transparency will be a Legislative Council whose votes will be publicly taken and publicly explained.
We will only win people' s acceptance of Europe if they know who took what decision and for what reason. That is a fundamental issue when it comes to gaining our citizens' acceptance, and only in this way can we, by means of the codecision procedure, bring about the public interaction of Parliament and the Council, so that the citizen and the media have the chance to reach a fair judgment and hold to account those who are responsible, or believed to be responsible, for wrong decisions.
I believe it to be urgently necessary that the work should be made parliamentary in this way and that this should be the means by which it is also made political. We are engaged in the work of legislation, which in many fields is regulated by officials who share in the decisions. I find it hard to reconcile this with our democratic conceptions and so I would like to ask you to take the initiative on this point in Laeken, because we can achieve a great deal without amending the Treaty and should also be preparing ourselves in this way for enlargement of the European Union.
Mr President, the Poos report is audacious, cautious and realistic. Audacious because it immediately proposes a set of amendments to improve the workings of the Council. Cautious because it acknowledges the viability of the amendments without needing to modify the Treaties. And realistic because it recognises that it is also becoming politically necessary to make considerable improvements to the workings of both the Commission and Parliament.
The report' s proposals even consider the idea that improving the institutional workings of the Union will require major adjustments to the balance of established power which, without endangering the workings of these bodies, guarantee the full participation of all Member States. I would say, as a matter of fact, that this is the fundamental issue. The broad objectives for the European Union in economic, social and security terms and for its external representation will only be achieved in the short term if Europe as a whole, through its various public opinions, and the fifteen Member States, through their representatives in the various bodies, attach priority and urgency to improving political cohesion on the basis of fully egalitarian participation.
Passivity, a lack of clear definition, division and disputes between countries, which prevent changes from taking place, help maintain the status quo, prove right those who see the European Union as nothing more than a group of merchants whose primary concern is to divide up the limited financial resources it has available in a way that is not always fair or equitable. Strengthening the institutions, improving their workings and efficiency, drafting and producing Community policies for security and for our external representation is absolutely essential, but this must be carried out by all fifteen Member States without exceptions and without cabinets. For this reason, the report warrants our support and our admiration.
Mr President, ladies and gentlemen, the report we are debating today is an intelligent and creditable attempt by Mr Poos to reform the Council without changing the Treaties. I congratulate the rapporteur on his efforts although I cannot share his optimism. I do not believe that this mini-reform can solve the problems of the Council nor do I see the political will to carry it out, unfortunately. I hope that I am wrong and Mr Poos is right.
Mr President, the golden age of the General Affairs Council has passed and it seems unrealistic to believe that the European Council is prepared to reinstate the powers which it has taken away from it. European policies are not external policies but internal policies of the Member States and the important decisions must not be reserved for the Foreign Affairs Ministers. They already have enough to do with the common foreign and security policy.
The institutional triangle is still essential to the good functioning of the Union, provided that each of its elements continues to adapt to the new requirements. In the case of the Council, we are facing a quagmire whose deficiencies can only be remedied: a) by recognising the decisive role of the European Council; b) by giving the General Affairs Council the task of effectively preparing its decisions so that they are not relegated to national bureaucracies; and c) by organising all the specialised Councils into an efficiently-structured system.
This efficiency will not be achieved without abandoning the now obsolete system of a rotating six-monthly Presidency, replacing it with a longer-lasting Presidency. Effective political action cannot change its priorities every six months. My group raised this issue in the debate of the Committee on Foreign Affairs, although, out of respect for the focus of the report, we do not insist on this point. The Poos report has the merit of proposing to the Council some minimal reforms, which are likely to lead to a process of self-reform which is becoming increasingly essential.
I would be pleased if it achieved that objective at least. We would all gain from this, even those of us who believe that Council reforms can only be achieved by the Convention because they need to be far more in-depth.
Mr President, every single pronouncement by the European Parliament expresses our faith in democracy, transparency and efficiency. And quite rightly so. However, it is not enough. These general principles only acquire substance and translate into practice if they permeate the organisational structure of the entire European Union. Which is precisely why we should welcome Jacques Poos' motion for a resolution. It is one of the most important texts to pass through the European Parliament. The rapporteur demonstrates that a great deal can be done in the area of both democracy and efficiency without revising the Treaties, merely by applying them more accurately.
Taking the report as my starting point, I should at least like to highlight the following: first, the way in which the Council is organised is so complicated, with its 27 sectoral formations which have a fragmentary effect on its work. It addresses individual trees, but rarely the wood as a whole. The General Affairs Council should meet more frequently, but with the ministers present, not just in Brussels but, if possible, at the meetings too. If the Council is to work, national administrations and governments need to adapt to the European institutional attitude and modus operandi. As for relations between the Council and the European Parliament, there is good cause to increase the numbers of days' presence, although personal appearances in Parliament by the President-in-Office of the Council and transparency do not necessarily mean that the Council has to be reformed.
Finally, I note that the Europe issue has increased the volume of work and deserves greater attention. The members of the Council need to make a reasonable division between their national and European duties if they are to make a more effective contribution.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I, in turn, should like to congratulate Jacques Poos on the excellent report which he has presented to the House and to thank him for the highly democratic manner in which he dealt with the proposals and observations of the other members of the Committee on Constitutional Affairs, observations intended to improve the report.
I should like to comment on three points in the report which I consider extremely important. The first is item 9, which refers to the Council's two areas of work, namely the legislative and the executive. I think that Mr Poos is quite right to say that a distinction must be made between the legislative Council, that is, it must be clear when the Council is acting in a legislative capacity and when it is acting in an executive capacity. This is extremely important and, I think, needs to be borne in mind.
The second point concerns collaboration between the Council and the European Parliament. It would be unfair to the Council not to say that certain steps have been taken, but that does not mean that more are not needed. I should like to comment on two paragraphs in Mr Poos' proposals which I think are very important. The first is paragraph 18, which refers to the role and the relations which the High Representative for the CFSP should have with Parliament. I should like to ask the Council to bring Mr Solana to order. The High Representative needs to learn that his relations with Parliament come within a certain framework and are governed by certain rules which he would do well to understand. The second paragraph is Paragraph 19. I was delighted at the excellent example set by the Belgian presidency this morning, when the President-in-Office of the Council reported to the European Parliament in person, and I should like to congratulate Mr Verhofstadt for this morning.
The third point, which I think is very important, is the huge issue of transparency. It is an issue which concerns all the institutional bodies of the European Union. It has been raised by other Members, such as Mrs Malmström, who has done an excellent job on the issue of transparency, as, of course, has Mrs Maij-Weggen, but what I want to say to the Council is that European citizens are not just interested in what the Council decides; they are far more interested in why it decides what it does.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, the Council functions poorly, which is also bad news for all the other EU institutions. It is bad for Parliament and it is bad for the Commission. The lack of transparency and efficiency, which have often been referred to here, also affect our work and give us a bad image in the eyes of the EU's citizens. That is why reform of the Council is urgently necessary, as must be emphasised again and again. Mr Poos has produced useful and valuable suggestions as to how such a reform might now be possible without the need for a new European Treaty.
I share the view that people have a right to know who votes and which way when it comes to laws and regulations that affect their daily lives. The Legislative Council urgently needs this public character. I do not believe that the number of Councils on various sectors is the problem. The problem is the deficient coordination within the Council and also within the governments of the Member States. Changes must be made here. I believe we must follow up this idea of sending a permanent minister to Brussels who would take over the coordination of government policy at national level.
On Monday, the Committee on Constitutional Affairs added further items to the agenda, for example, the issue of the Council Presidency when there are at least twenty-five Member States, or also how the European Council is to be defined. What is that? An organ, a super-board, or is it part of the Council? This reform is urgently needed, Madam President-in-Office of the Council, and we hope that you can do something even before Laeken, and that, in Laeken, the Council will again be on the agenda with a view to the future Treaty on the Union.
Mr President, first of all, I should like to thank Mr Poos for this report on the much-needed Council reforms. We sometimes say in connection with the Pope that there is no need to be married to be able to talk about marriage. However, in the case of Mr Poos, we can say that he has every right to talk about the Council as he has formed part of it for a very long time.
How badly the Council functions at crucial moments was evident at the Ghent Summit where three Prime Ministers had made prior arrangements outside of the Council, where the President of the Council made essential statements on the evaluation of the attacks on Afghanistan which were subsequently not backed by the Council, where various Prime Ministers made various statements following the European Summit, where decisions were taken on a payment issue of banks in relation to the euro, but where no decisions were made on crucial anti-terrorist measures proposed by the Commission and Parliament and where, to cap it all, an embarrassing dispute arose between the President of the Council and the President of the Commission.
That is how the Council comes across to the public. And that negative image dominates the entire decision-making process and the way the Union is viewed throughout the Union. How can the Council be reformed in such a way as to ensure that the Union functions better and to improve the Council' s image with the citizen? How can the Council be reformed in such a way as to ensure that the Union' s entire institutional structure is more democratic and open? In my opinion, a few factors are of crucial significance in this.
First of all, the Council must confine itself to its original brief, namely to express the view of the Member State governments, under the supervision of the national parliaments and the European Parliament. Secondly, the Council must coordinate its tasks more effectively, thus ensuring that the General Affairs Council and the joint committees speak with one voice. In my view, the number of joint committees could be cut down even further. Thirdly, the General Affairs Council should function far more forcefully on the basis of solid positions of national members of government for European affairs, preferably in the capacity of Minister. Belgium set a good example in this connection. Fourthly, where legislation and the budget are concerned, all Council meetings should be public, which means that both discussions and decision-making should take place in public and reports that are compiled on these should also be made public. Fifthly, in the case of legislation, including the budget, only ministers should be granted a right to vote, which means that it is not acceptable for them to be replaced by, for example, the permanent representative or by officials. In my opinion, the Council should function entirely in line with its actual task as a Federal Council, much like its German model, so that it becomes crystal clear to the citizens what its role is in the democratic process of the Union.
I truly hope that the report by Mr Poos will play a key role in the forthcoming IGC and above all, I hope that the Council will take to heart what has been expressed here in Parliament in the way of criticism, but also the odd word of praise.
Mr President, people have a right to know how their representatives in government have acted and voted in the Council. It is entirely unacceptable in a democracy for laws to be made behind closed and bolted doors on behalf of 380 million people and without there being any public scrutiny.
The most important position adopted in the European Parliament' s report on Council reform is therefore to be found in Paragraph 26, concerning the need for openness and stating the European Parliament' s request that, when the Council acts as legislator, both the deliberations and the votes should be in the public domain, as well as Parliament' s particular request that, at the beginning and end of all legislative procedures, public debates be held in accordance with Rule 8 of the Council' s Rules of Procedure and that Rule 9(1) of the Council' s Rules of Procedure be implemented. It also states that the results of votes and the explanations of vote referring to legislative texts must be published.
Through this future openness, the European Union will be democratised. It will lead to greater pressure being exercised by electorates and to greater supervision of the Council by national parliaments. It is about time! In turn, that will lead to growing demands for a concentration of the EU' s tasks and the need to limit the EU' s powers of decision-making. In other words, the report we are adopting today will have long-term consequences. I believe that we are thus coming significantly nearer the objective formulated by former Commission President Jacques Santer in 1995: Do fewer things, but do them better.
Mr President, Commissioners, ladies and gentlemen, during my enjoyable spell as a Member of the European Parliament, I, myself, was also rather critical of the Council. I do not think, however, that I ever spoke about the Council in the way some of you have today.
Secondly, I would also like to tell you that there is one thing I do not understand. In the year that I have been part of Belgium' s federal government, I have taken part in the General Affairs Council, I have chaired the Agriculture Council for several months; I have been a member of the informal External Trade Council and, for a long time now, I have been part of the Internal Market Council.
So, I would point out to you that even in the space of a year, I have gained some experience of the way Councils work and of their various formations. I would like to tell you, for your information, that it is very rare to have a majority, not to mention almost all the ministers of Secretaries of State attending meetings, and this is true for all the formations I have just mentioned.
I would also like to tell you, so that you know, that the image some of you have painted here today, that is, of a Council whose ministers turn up when the cameras appear and who leave when the cameras go away, that this is not, in fact, what actually takes place.
Once again, this is just to remind you. It draws my attention to the criticism voiced by certain individuals who condemn absenteeism amongst MEPs in this European Parliament, that I have always refuted, who, looking, for example, at the number of people present for this debate today would say, 'Where is everybody?'
Lastly, I must also tell you that there is no question of Council ministers receiving subsistence allowances.
Everything that I have said, ladies and gentlemen, is solely for information purposes.
Thank you very much, Mrs Neyts-Uyttebroeck.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Preparations for the Fourth Ministerial Conference of the World Trade Organisation
The next item is the statements by the Council and the Commission on preparations for the Fourth Ministerial Conference of the World Trade Organisation.
Commissioner, Mr President, honourable MEPs, in two weeks' time, the Fourth Ministerial Conference of the World Trade Organisation will get underway in Doha, Qatar. The European Union is making every effort to ensure that, on that occasion, a new trade round will commence on the basis of a broad and balanced agenda.
In this connection, the conclusions reached by the General Affairs Council on 26 October 1999 will remain a point of reference. The General Affairs Council of 8 October has underlined the importance of a new trade round.
Next week' s General Affairs Council will once again examine the state of affairs. It is indeed important for a strong and united Union to leave for Doha.
You all know, of course, that it is the Commission that negotiates in matters of trade on behalf of the European Union - as is the case here - and that Commissioner Lamy, who will be taking the floor after me, plays an absolutely crucial and, in any case, very valued role in this.
For your information, I should like to add that the topic of the preparation of the Fourth Ministerial Conference of the World Trade Organisation has also been discussed during the Social Affairs Council, the Agriculture Council, and, if I am not mistaken, this will also be done at the Environment Council, with a view to harmonising the positions, or at least, to being informed of the different sensitive issues.
A new round of broad-based negotiations must enable progress to be made in the further liberation and regulation of world trade, which is vital for a variety of reasons.
Firstly, the Conference will be taking place against a backdrop of a slowing down world economy, a situation which has been exacerbated by the tragic events of 11 September which are having a negative impact on economic growth in both the industrial and developing countries.
An agreement on the start of a new round will thus give the world economy a powerful and positive signal. Even during the most recent informal Council in Ghent, the EU Heads of State and Government and the President of the Commission urged, and I quote: "to work actively towards launching of the WTO negotiations. The current economic uncertainty means that trade liberalisation founded on a rules-based multilateral system and associated with a real development dimension is more important than ever, economically and politically" - end of quote.
Mr President, Commissioner, ladies and gentlemen, a new round of trade negotiations is also extremely important for the developing countries. The round must enable us to improve the integration of developing countries, and especially the least developed countries, into the multilateral trade system, particularly by providing better market access, through measures that facilitate the implementation of agreements that have already been reached, and also through measures that seek to make more operational the special and differential treatment given to these countries. Thirdly, a new round will aim to strengthen the WTO rules-based system, by clarifying and explaining existing provisions, particularly with regard to trade and the environment, and by extending the WTO' s scope to new areas such as investment, competition and trade facilitation, so that the WTO adjusts to the needs that have come about due to changes in the global economy and so that it responds to the concerns arising from globalisation.
The European Union will also attempt to promote multilateral governance by ensuring increased coherence and improved cooperation of the WTO with other international organisations, particularly with the International Labour Organisation (ILO), in order to help to improve the way that globalisation is controlled.
(NL) I should like to underline that consequently, the European Union not only seeks to further liberalise world trade, it also seeks to further regulate world trade. In fact, that reflects public opinion in the Member States perfectly. Non-trade issues, further progress in terms of transparency of the World Trade Organisation mechanism, the preservation of the European model of government services and the special statute of those services are some of the interests which the European Union protects.
Together with the developing countries, a serious effort has been made over the past three years on the issue surrounding implementation. That has made it possible to identify the relevant themes. In some cases, these concern the application of the agreements, or a slight adjustment or interpretation of the text to be specified.
In other cases, these concern points which could well result in a formal change to the existing agreements. All this slows down the process. It is a process in which the European Union takes an active part, and is fully aware that this forms a key component for many countries.
I should like to point out that, alongside this effort involving the developing countries, an effort must also be made involving the so-called 'rich countries' which were originally, up until the beginning of this year, absolutely unconvinced - some more than others - of the fact that there is a real problem of implementation with regard to the developing countries.
(FR) Commissioner, Mr President, ladies and gentlemen, for over a year, the European Union has played a central role in another important matter, namely trying to find a solution to enable the world' s poorest people to have proper and effective access to medicines.
The European Commission action plan in this area was approved by the General Affairs Council last May. The European Union is working hard so that a clear statement on access to medicines and on the TRIPS agreement can be adopted at the Fourth Ministerial Conference at Doha.
Today, the WTO consultations are focusing on the draft Ministerial Declaration and on the draft decision on implementation-related issues. Two documents, which were tabled on 26 September by Stuart Harbison, the Chairman of the WTO General Council. Many of the WTO members consider these documents to be a good basis for our work, and they will be amended in line with the negotiations that have taken place since they were published.
As far as the European Union is concerned, the draft Ministerial Declaration will take into account a whole raft of subjects that we consider to be crucial. The document still, however, falls short of expectations in several areas. Commissioner Pascal Lamy will no doubt comment on this issue in his speech, and the Commission will continue to strive to ensure that the Ministerial Declaration responds to the European Union' s concerns and interests.
We are taking an active part in the negotiations on the agenda of the new round with an open and flexible approach, and we are also particularly concerned about assisting developing countries whilst protecting the legitimate aims and objectives of the European Union. While the various components that will feature in the new round and the implementation-related issues form a whole, the final assessment by the Union will be based on both the overall balance and on the balance within the various subjects that will be discussed.
(NL) Mr President, Commissioner, by way of conclusion, I should like to say that the purport of the forthcoming Ministerial Conference of the World Trade Organisation is to further adjust the regulating effect of world trade, and that this conference offers us a chance to give the world economy a considerable boost by commencing a new trade round.
Finally, I should like to underline the positive political and economic significance of such a round. It aims to reinforce international solidarity, curb inequality and to enhance the stability of the world and the world economy.
Mr President, first of all, I would like to thank the European Parliament for having organised this debate on the progress of preparations for the forthcoming Ministerial Conference of the World Trade Organisation. There are two weeks to go before the conference opens and some lively discussions are now going on in Geneva and elsewhere on the negotiating programme that will be launched. I would now like to say that, as negotiator for the European Union, it is very important to me that the European Parliament actively participates in this debate. As you know, we fought together, at the previous Intergovernmental Conference - at which the Treaty of Nice, as we call it, was draw up - in order to enhance Parliament' s competences in the area of trade policy. As you also know, the Member States did not adopt our proposals. In these circumstances, the Commission is doing everything in its power, within the framework imposed on us by the Treaty, to inform the European Parliament and to involve it in the Union' s trade policy. You also know that we are in favour of creating a consultative parliamentary body at the WTO, to enhance the role of Members in the multilateral trading system. I am convinced that, if we want the support of public opinion, if we want to improve the WTO' s legitimacy, then enhancing the role of Members in the WTO' s work is not only possible, but also, and above all, it is necessary.
So, what is in the negotiating programme proposed by the European Union? On several occasions over the last two years, since Seattle, we have had the opportunity to come together to discuss the progress of preparations for the forthcoming Ministerial Conference. The exchanges of views that we have had here or in committee have given us food for thought as to which strategy should be applied. The considerations and concerns that you have voiced during these meetings are very similar to those of the Commission. Like us, you want a negotiating programme on the liberalisation of trade and investment, to meet the needs of our exporters and those of developing countries. But, like us, you also want an agenda that focuses on the drafting of new rules, the clarification of current rules and the linking-up of World Trade Organisation rules and those of other international bodies in the areas of society, the environment, health or food safety. It is these rules that will provide greater market efficiency, better social development and sufficient environmental protection. We believe that the key to sustainable development of the planet as a whole hinges on our ability to combine the opening-up of the markets with the application of multilateral rules. This is why there are three subjects on the agenda supported by the European Union since the Seattle meeting. These are market access, regulation and the integration of developing countries; the unity of these three subjects is guaranteed by what is called the single undertaking. Lastly, we want to hold intense negotiations and come to swift conclusions.
Some may be surprised that the tragic events of 11 September have changed neither course nor our schedule. I would like to briefly explain this. Even before 11 September, we believed that an approach based on the principle of well-ordered liberalisation was required. This has become even more necessary since the terrorist attacks took place. The process of opening up markets, regulating trade, integrating developing countries and the concern to ensure environmental and social sustainability - we need these more now than ever before. These are issues of stability and security, both in relations between countries and between generations. Dialogue, negotiation and peaceful resolution to commercial conflicts have made international trade a laboratory for international governance, where each partner participates in decision-making. Faced with the instability caused by the attacks, we must further strengthen the importance of the multilateral dimension, which we believe to be the best way to give today' s de facto globalisation a legal status. Of course, the WTO is only one of the pillars making up a multilateral system, which must meet the challenges of globalisation. A round of World Trade Organisation negotiations is therefore necessary, of course, but it is in no way sufficient. We must also strengthen the other institutions of governance, the environment, social development, development funding and policy support agencies.
Let us now consider the prospects for the Ministerial Conference, which will take place in two weeks' time. Generally speaking, I think that we are in a better position than we were at this stage before the Seattle conference. The preparatory work is being carried out in a spirit of positive cooperation. The belief that the multilateral system must now, more than ever, be an essential part of growth and prosperity is widely shared. And I think we must also point out that the open, constructive spirit and the efforts made by many partners - such as ourselves, the United States, and an increasing number of developing countries - have already helped to partly reconcile the differing views that prevented Seattle from being a success. This came across very clearly at the last informal select meeting of WTO trade ministers, which was held in Singapore on 13 and 14 October and which I attended. I feel that this was also correctly reflected at the meeting of APEC trade ministers (Pacific-rim countries) that took place last week. I think that we have now reached a point where we can envisage an ambitious, balanced round that meets the primary objectives of the European Union.
Of course, we have not yet achieved this goal. We are now entering the final and crucial stage, in the run-up to Doha. As you know, a draft Ministerial Declaration, which will constitute the framework of negotiations for the new round, was published on 26 September 2001. All the members of the WTO considered this document to be a sound basis for moving forward. Of course, no one was fully satisfied, which, if you are familiar with the culture at the WTO, is more or less a good sign prior to negotiations. Obviously, not everything in this document is acceptable, not even for us, and I shall outline to you the main areas of difficulty, which require further work.
The first difficulty concerns trade and the environment, areas that give us particular cause for concern due to the lack of ambitious proposals. Clearly, we hope to make the framework for negotiation much more substantial. Progress is being made in some areas, but we must admit that most of our partners in developing countries are still hesitant, to say the least, about the idea of accepting negotiations on this subject. We shall do everything we can in the following days to improve this situation. I also made it clear to my colleagues, in Singapore, that a framework on this issue was not only a political necessity for the European Union, but should also be of interest to all the members of the World Trade Organisation and of the multilateral system as a whole. I think that the message concerning the political importance that this question holds for us has got through. We still need to draw operational consequences from this. The second difficulty, after environment, is agriculture, which is still a very sensitive subject. The draft declaration before us seems to pre-empt the outcome of the negotiations in several respects, since it aims, in particular, to phase out subsidy categories, which goes further than the framework that Franz Fischler and myself received...
Mr Lamy, I must ask you to interrupt your speech. As you will all, of course, understand, this is an exercise in evacuating the Parliament building. We shall adjourn the sitting and leave the Chamber immediately. I would ask you, ladies and gentlemen, to follow the instructions given by Parliament' s security staff calmly and orderly, and to leave by the emergency exits.
This sitting is now adjourned, and will resume as soon as the bells indicate that work can be resumed as normal.
(The sitting was interrupted at 16.35 due to a fire drill and resumed at 17.10)
Mr President, I shall carry on with what I was saying before this brief interruption, which is that the draft statement for the Doha Conference, currently on the table, raises a number of issues with regard to the environment and agriculture, and now I shall talk about the social aspect. We are not completely satisfied with some aspects of the statement either, specifically with the way it deals with the social domain. We feel that it is treated too sparingly and should be extended to more appropriately reflect the importance of this issue for our societies and our own ambition, for such is the mandate I was given, to establish an international and multi-institutional dialogue on this subject.
With regard to investment and competition, we are unhappy with one of the options put forward, which is to limit ourselves to working programmes. In our opinion, working programmes cannot replace negotiations, even if it does make sense that there should be a connection between a working programme and a negotiation, provided, of course, that this is agreed in advance.
The issue of the relationship between health and intellectual property, which the President-in-Office of the Council mentioned, is also problematic. As you know, we are very committed to this matter and we are working actively on reconciling the more extreme positions so that a substantial political statement can be agreed on in Doha, reconciling the flexibility of the agreement on intellectual property with, on the one hand, the need of developing countries for access to essential medicines and, on the other, the concern to ensure that innovation through research can take place.
These are our concerns and other delegations will obviously have their own concerns about the ministerial statement. For a number of developing countries, the implementation of existing WTO agreements, or in many cases, their adaptation, is of the utmost importance and we must, we feel, be willing to respond openly and creatively to these concerns.
Some of the least advanced countries have a real problem of lack of capacity and resources and a solution must be found to this problem in the future work of the World Trade Organisation.
Despite the concerns that I have highlighted, most of the WTO member countries seem increasingly willing to show the necessary flexibility and openness to sufficiently conduct ambitious negotiations in Doha in terms of substance, and I am beginning to think that we might be able to see our four priorities met there: trade liberalisation, further regulation, the inclusion of development at the top of the multilateral agenda and the integration of our objectives for sustainable development into the WTO. All of these aspects are designed to ensure that we give greater consideration to our fellow citizens' concerns.
On behalf of the Commission, I hope that the resolution you will be voting on tomorrow will provide clear and powerful support for these European Union objectives. With a vote in favour, you will be strengthening our negotiating hand and sending a political signal to our trading partners and to the general public, that the European Union will not simply be taking a 'business as usual' approach to these negotiations.
To conclude, I should also like to take this opportunity to welcome, on behalf of the Commission, the Members of this Parliament who will be joining our delegation to Doha, and the positive and cooperative approach between us that I would say we developed in Seattle. This is, in any event, the result of the questionnaire that I sent to you at the time, to which most members of the delegation replied, and I count on your active support to promote what is, in my view, our common agenda.
Mr President, Minister, Commissioner Lamy, it is my pleasure to be able to state on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats that the major Parliamentary Groups have found it very easy to reach agreement on the joint statement which we will decide on tomorrow following this discussion. This shows that on certain major questions a general view predominates over party lines.
We have not seen much of Commissioner Pascal Lamy over the past few months, and for once I can say that we are glad about this. He had energetically and skilfully shuttled all over the world trying to create a basis for a new WTO negotiation round; on which a decision needs to be taken in Doha in mid-November. In the midst of all this, however, Commissioner Lamy has found time to do a good and adequate job of briefing the Parliamentary delegation that is leaving for Doha. We must thank him for this also; of course I was not to know that his message is so explosive that a fire drill would have to be arranged during it.
My group fully supports the negotiation line that the Council had already decided for the Seattle conference. The new negotiation round to develop the liberalisation of world trade and rules of the game must treat matters on a broad basis so that we can strengthen sustainable economic growth; reinforce, develop and renew a trading system based on global rules; and ensure that its benefits are shared out equitably. We are also happy with the idea that the meeting will be held in Qatar. Now, if ever, it must be shown that we cannot be intimidated by terrorism; instead, we shall continue - on the 'business as usual' principle - with our policies of international cooperation for the sake of freer and fairer trade. This must also work towards a better environment, social development, the reduction of poverty, and human rights.
There are some who would like to eliminate free trade, abolish the WTO and return to bilaterally regulated trade. This road, ladies and gentlemen, would be a road to protectionism, and then on to trade wars and also, subsequently, to possible armed conflicts. It would be a road which would make all enemies of freedom, democracy, the State under the rule of law, social development and human rights nod with satisfaction.
I would like to thank all my colleagues who have worked so hard in order to bring about a Parliamentary meeting in connection with the Doha meeting. I would like to mention by name my colleagues Erika Mann and Konrad Schwaiger. We have heard today that there is still uncertainty about the mission from the United States Congress. We must indeed hope that at least as strong a delegation arrives from the United States Congress as from here; without them we will be a bit one-sided. I believe that during the next few years we can develop Parliamentary monitoring of world trade; this is important in order to open up to citizens the work of an organisation such as the WTO and, through this, to seeking approval of the activity falling within its sphere.
Mr President, it appears that Doha has sounded the alarm bells here in this House.
Over the past two years, the WTO has been under fire on many occasions, with good reason. Some of the critics claim that there is so much wrong with the WTO that we should not start a new trade round until the problems surrounding, for example, fair access to the world market for developing countries, the lack of democracy and decision-making within the WTO and the imbalance between trade and non-trade issues have been resolved.
We, the Social-Democrats, however, have reached the opposite conclusion. These problems must be solved as an absolute priority, and it is precisely by starting a new trade round that this can be achieved most effectively. Only then will reform be truly possible.
The PSE Group gives its unqualified support to a new trade round with a broad-based agenda aimed at economic and political reform. It is quite simple: we know that trade stimulates growth, attracts investment and creates employment, both within and outside Europe.
The world economy is now poised between recession and recovery. The recession as a result of the terrorist attacks on 11 September gives the perpetrators ultimate triumph. Who stands to suffer most from these attacks? The world' s poorest of the poor. The World Bank expects that the terrorist attacks will cut economic growth in the developing countries from 5 to 2.5%.
The expected growth and effects are approximately another ten million people under the poverty line and an added 20 000 to 40 000 children under five who will die. That is a disaster.
A new trade round is necessary in order to restore confidence in the world economy to some extent and to open the way to renewed sustainable growth. We also know, however, that trade on its own is not enough. Without an adequate regulating mechanism, we run too great a risk of the trade benefits being distributed very unevenly indeed and of the environment and social standards coming off worst.
That is why in the negotiations with other groups on the resolution, we, as the PSE Group, insisted that the Fourth Ministerial Conference' s first priority should be to tackle worldwide poverty, reforms, democracy and the relationship between trade and non-trade issues.
Why? Think of the impact of the WTO rules on matters such as the environment, safe food, workers' rights or the freedom of governments to regulate public services without running the risk of being taken to court by profit-seeking multinationals.
To the Social-Democrats, the fundamental objective of institutions such as the WTO is to bring worldwide processes such as globalisation under political control, enabling us to steer these processes in accordance with democratic, political choices.
It is therefore our greatest challenge, together with many developing countries, together with many reform-minded and sound NGOs, in the face of opposition from the neo-Liberals, but also from a number of our fellow MEPs here in Parliament and that section of the anti-globalists who oppose a new round, to start this new round nevertheless.
The Fourth Ministerial Conference is a key moment in the debate on globalisation, including the socio-economic security aspects of this debate. If the programme for the forthcoming three-yearly trade round compiled at the Ministerial Conference does not provide a solid basis for progress in the field of democracy, the fight against poverty, environmental protection, growth in developing countries and the protection of public services, then we, as Social-Democrats, fear the worst for the course of the current debate on globalisation, and eventually the very concept of globalisation itself.
This is the message of the resolution which, we hope, will be adopted tomorrow. We support a new trade round. We are in favour of free trade which is fair and supports the citizens throughout the world.
Finally, a word about the acid test in all of this. We hope that those cheap medicines which the President talked about in plain terms will also prove to be a true test, for without it we cannot imagine that this new round could be successful.
We wish Mr Pascal Lamy every success, for he is doing fantastically well so far. He has a great relationship with our Parliament, for which we are very grateful to him.
Mr President, firstly I should like to extend our congratulations to both the Council and the Commission for what seems to be a much improved preparation for this meeting, compared to the methodological confusion that seemed to reign prior to Seattle. We hope it will bear fruit in a couple of weeks' time. As a group we are also very keen that we should learn the lessons from Seattle and not use the launch of the round, or the text for the launch of the round, to somehow foreshadow or preclude the conclusion of the round. That is obviously a lesson well-learnt and we applaud the attempts to keep the document which will be discussed in Doha as crisp and brief as possible. I am not entirely sure whether the principles of brevity and crispness have been fully respected in our own resolution, but this is certainly something we hope you will follow in Doha.
There are two issues of absolutely fundamental importance to us as a Liberal group. Firstly, trade and the environment: for us issues such as the interaction between trade and multilateral environmental agreements, eco-labelling, the incorporation of the precautionary principle are not add-ons or luxuries, they are absolutely fundamental to the future credibility of the WTO and, arguably, of globalisation as a political process itself. We feel strongly, therefore, that without those kinds of provisions in the next round of negotiations, it will simply become politically unsellable and unsustainable within Europe.
Secondly on agriculture, our own views are that paragraphs 23 to 25, whilst just above adequate, are a little convoluted and mealy-mouthed on agriculture. We prefer the emphasis in paragraph 6 because it draws attention to the fundamental fact, highlighted recently by a study from the Centre for Economic Policy Research, that the greatest instrument to alleviate poverty is the further liberalisation of agriculture. That is a fundamental principle for us which we hope will be fully respected in the next round.
Our group has not signed the compromise resolution with the larger groups for a number of reasons, but the most important one is this: We believe that fundamental reform of the World Trade Organisation's processes and rules must be a precondition for any new round of trade talks. Reform is not something that can be simply addressed as one issue among many in a new multilateral trade round where it risks being traded off against other interests and demands. In our view, the WTO faces such a crisis of legitimacy in public opinion that reform must come before any further negotiations, and that is the position we have put forward in our joint resolution with the GUE Group.
Now that is not a tactic for putting off indefinitely the start of a new round. In our view, nothing has slowed down the WTO more than the debacle in Seattle which was caused in no small part by the chaotic and exclusive structures, rules and procedures of the WTO. So, for those who believe in multilateral trade rules, as we do, serious reform is not an option but a necessity. The lessons of the failed Seattle Ministerial were that the WTO must become a fully democratic and transparent organisation which genuinely supports sustainable development and which effectively responds to the needs of developing countries. They need to be far bigger players in the WTO. Their marginalisation needs to end and they need to be listened to. In recent weeks, many poorer countries have made it clear that for them addressing concerns about the implementation of Uruguay Round commitments should be a precondition for a new round. Just two days ago, a communication from the G77 reiterated that position.
Our group agrees with developing countries when they oppose new issues on the agenda on the grounds that expanding that agenda would over stretch the capacity of many developing countries which are already struggling to participate effectively in the WTO process. It would distract attention from the unfinished development business and increase the risk that developing countries will end up accepting disadvantageous trade-offs. The possible opt-outs that are on offer are not a realistic or effective way of dealing with these concerns, since developing countries still do not have the capacity now to affect the negotiations of an agreement which they may be later under pressure to sign. Pressing ahead with a new trade round in the face of major opposition from the majority of developing countries is not helpful. Simply calling it a development round without genuinely addressing the demands of developing countries is a sleight of hand that fails to address their real concerns.
Finally, our group agrees that strong international rules are needed to manage trade. We agree very much that internationalism is important, but the current international trade rules favour narrow business interests and not the poor and the environment. Changing those rules is the priority for Doha, not launching a new round.
Mr President, after 11 September, we have every reason to redouble our commitment to multilateralism.
Persisting with the Doha meeting and making it a success are, therefore, of considerable political importance. Of course, we cannot at this stage hope for the sea change that is required, but adapting, improving and consolidating the WTO system would at least be a good start. As supporters of the multilateral approach, we must fulfil this commitment.
The criminals who destroyed the twin towers of the World Trade Center know the value of symbols. Making trade the focus of coexistence with other countries is a deeply reductive approach and directing world trade centrally is unacceptable. Multilateralism must be neither asymmetrical nor imperialist. Doha will not be Seattle, however. Civil movements have helped to make their leaders think, the southern countries are, with the welcome support of the Commission, playing an increasingly important role and the time when Carla Hills wanted to use a crowbar to open up other countries' markets to her own will will soon be a thing of the past.
Doha is not a sign of a new wave of liberalisations, but nor is it an agenda for development. It will be something vague between the two. An agenda will be negotiated there whose objectives will remain general. There has been no prior negotiation of the outcome, fortunately, and we approve of the principle of the Union' s mandate: to set a broad agenda, but more than just balancing liberalisation by means of rules, there is no getting away from the fact that we must try to resolve the contradictions between society' s choices and trade rules.
The social issue is symbolic. The main front on which we need to fight is finance, and a Union which allows tax havens to flourish within its borders must put its own house in order. Nobody can claim, though, that trade has nothing to do with fundamental rights. The WTO may not be the place to produce social conventions, but it certainly does have a responsibility to ensure coherence. The implementation of the Marrakech agreements and the incorporated agenda on agriculture and services will be at the centre of the forthcoming round. The legitimacy of the trade interests of the South must be recognised but the problem will lie in preventing negotiations boiling down to a process of tough haggling over their interests and our own. The concerns of northern societies as of those of the South must lead to a change in trade rules and to break their monopoly that favours one group. With this in mind, we must accept that we will have to open the door to the renegotiation of certain rules, in particular, those concerning intellectual property.
Lastly, although the democratisation of the WTO will certainly not be on the agenda, it is nevertheless clear that this round will not succeed if it is nothing more than a diplomatic battle between countries, even if the European Union is happy to play the honest mediator. Civil society must be involved; we must consult our citizens and take account of their criticism and their demands. This is the only way to ensure that democracy will penetrate the WTO.
Mr President, Commissioner, on the eve of this new meeting of the World Trade Organisation, which I prefer to call the Trading the World Organisation, you have used the correct term: legitimacy. The failure of Seattle, which I predicted, several weeks beforehand and in writing - forgive me if I gloat - was entirely due, in my opinion, to this twofold lack of legitimacy. Firstly, because the WTO itself has no legitimacy and, whatever people may think, is not up to the task that it has set itself. I am talking more precisely, however, about the absence of legitimacy of the European Union and I must say that this is not meant as personal criticism or criticism of the quality of the very idea of having a single negotiator, even if it does have a mandate, to replace all of our old nations, the United Kingdom, France, Germany, Holland, Italy, which have, since the early middle ages, expanded on the mould of this international trade, which is now global. No one can picture you, whatever your qualities, which everyone recognises, promoting both the interests of all of these countries and maintaining the diplomatic channels that the history of our ancient nations could allow us to fulfil, either with Latin America for Spain, Africa for France, etc. There is, as always, a huge pretentiousness or even vanity, on the part of the European Union, in seeking to replace, in one fell swoop, a thousand years of history and in claiming to be able to fulfil this role.
The second stumbling block, of course, is the hypocrisy of the World Trade Organisation, which is approaching these negotiations like a wolf approaches a lamb. Since the financial world effectively took control of the economy twenty years ago, international trade is now mainly an excuse to continually, ceaselessly and forever and beyond expand the sphere of financial speculation to the point that these negotiations are beginning to look like a big raffle held for the benefit of those organising the raffle.
Mr President, Madam President-in-Office of the Council, Commissioner, international trade is in crisis: according to the forecasts of the Istituto affari internationali, 2001 will see growth of 2% compared to the 13% in 2000. I feel it is right to raise the issues of WTO reforms, legitimacy and transparency of decisions so that we do not lose sight of the WTO' s primary, unique mission which is to extend international trade. This is why Doha must not fail: it must not fail because it has to ensure the sustained expansion of international trade over the next few years. The responsibility of the success or failure of Doha lies with Europe and the other more advanced countries.
In general, I feel that we must take note of certain considerations and questions. Firstly, in my opinion, we must stop following the line of reciprocity at all costs. Removing the barriers to trade - even unilaterally - is not an act of surrender. It is a farsighted measure, particularly in economic terms. I commend Commissioner Lamy for taking this approach with the Everything but Arms initiative, although we will have to explain to the European citizens that, under that initiative, which was well-received and rightly so, banana duties will fall definitively in 2009, that is in 10 years time - a geologically important period in many respects - and we will also have to tell them why.
A further problem we must avoid is overloading Doha with an oversized agenda. I would stress that Doha has a specific mission. We must not overload Doha and the WTO by attempting to use them to put right a number of issues which we feel need to be rectified in the world today. Certain positions expressed on the environment, health and employment standards do nothing to defend us against accusations that the advanced countries and Europe are actually using the extension of the agenda for protectionist ends. The developing countries are in a strong position and are not so very far from the truth when they say that all these so very politically correct issues actually serve to slow down the opening up of our markets to goods which have to come, first and foremost, from the least developed countries.
With regard to agriculture, I feel that we must bring to an end this game of hide-and-seek, this game of role plays between Europe and the United States in which, while we are waiting for someone to make the first move and start to reduce agricultural protection, we are all maintaining duty levels and levels of agricultural subsidies which are incompatible with the liberalisation of trade in the agricultural sector, when, as has been pointed out, this is one of the sectors which could most be most beneficial to the developing countries. In Europe, we grant a subsidy of a dollar a day per bovine animal - and these animals are not high quality, they are our own mad cows - when there are one billion, three hundred thousand human beings who have to live on less than one dollar a day.
There you have it: if we genuinely want the WTO and Doha to be successful, these are the issues we must address. We must be bold and, I would stress, abandon the principle of 'reciprocity at all costs' . Unilateral measures opening up international trade benefit, first and foremost, those who have the courage to implement them.
Mr President, Commissioner Lamy deserves our gratitude for referring to the much-needed institutional reinforcement of the role of the European Parliament in European trade policy. I wish to ask you Madam President-in-Office of the Council, whether you can support this position when you are assembling your papers for the forthcoming Inter-Governmental Conference and, firstly, for the Convention for which we are all striving? It is there that the breakthrough should at last occur, so that the European Parliament can draw even in institutional terms with the American Senate and House of Representatives.
In the next few years, the WTO will, through the imminent accession of China and Taiwan - both of which have long been important trading partners of Europe - and the eventual accession of Russia, gain a global dimension, giving it an even greater worldwide representative role and presenting it with new challenges. To achieve this, it will have to adapt its structures and change the way it works. With Qatar, there is the additional factor that we must make a start and genuinely involve all the developing countries, not only the representatives of the least developed, in the negotiations.
The technical aid which the EU and the other industrialised countries are called upon to provide is crucial for these countries' future real involvement in the decision-making process. The WTO must, however, also increase its efficiency despite these changes and become more transparent and more readily understood by the world's citizens. How will the WTO harmonise its new, strengthened universality with the need to become even more efficient and make markets more open? Our resolution attempts to reconcile these two requirements, although surely incompletely as yet. We Europeans must contribute our environmental legislation, our regulations on food safety, our multifunctional agriculture and our social security legislation as expressions of a tangible European reality.
Now, some weeks after 11 September, it is particularly important, partly as a response to terrorism, that we, the EU and, particularly, the European Parliament, continue without distraction on our way towards greater openness and democracy in the WTO and resolutely set about the necessary reforms. We need to promote fair and freer world trade rather than seal ourselves off by means of protectionism and fall back upon national markets.
We must also strive to realise soon the central proposition of the European Parliament - the establishment of an effective parliamentary assembly for the WTO, to be the world's mouthpiece in trading matters. We therefore need representatives of the American Congress in Doha as well. We are relying on the parliaments of the industrialised states, of the emergent countries and of all the developing countries. May we ask, Madam President-in-Office of the Council, if you, at the end of your presidency of the Council, could give your support to this proposal, which we must implement as soon as possible?
We support Commissioner Lamy's efforts at using our cooperative structures to involve Africa in particular - Africa, that continent which is largely forgotten by world trade - more intensively in dialogue on the subject of a parliamentary assembly. Our seminar on 12 April was the first example of a successful conference on trade, democracy and development to involve our friends from Africa alongside the representatives of the industrialised countries in America, Europe and Asia. Technical support from the Commission and our parliamentary budget played an important part in this.
Mr President, Commissioner Lamy, Minister Neyts-Uyttebroeck, ladies and gentlemen, the tragic events of 11 September have led to a re-emergence of two concepts which seemed to have been forgotten: multilateralism and solidarity.
Firstly, political practice is developing in such a way that we can only confront global threats in a global fashion: all united. Furthermore, we also know that poverty and underdevelopment are significant causes of insecurity. A Japanese thinker, Daisako Ikeda, said that the new concept of security, which focuses on the security of States, must be defined differently, focusing on the well-being of peoples. Only by extending freedom, human rights and development can we recover our security.
At the same time, these events have speeded up the decline in confidence in our security and the economy, areas which were already showing signs of weakness. It is therefore now important that we send clear signs of revitalisation and attention to the concerns of our citizens and, above all, to the concerns of the countries which need it most, that is, the developing countries.
It must therefore be an absolute priority to launch this new round of multilateral negotiations in Qatar on the date set, not yet to negotiate, but at least to set the agenda in the direction we wish to take. We want to move towards a result which provides a balance between opening up trade and subjecting that trade to rules, internal democratic, and external democratic, rules, which respect fundamental social standards, the environment and the security of our consumers.
We also want a balance between an increase in exchanges and special attention to the concerns of our citizens, as well as the concerns and needs of the developing countries, who must be allowed to share fully in the benefits of international trade.
In summary, therefore, the mandate which the Council has given to the Commission, in our opinion, corresponds to these balances and deserves our full support. I would like to thank Commissioner Lamy for the sensitivity he has always shown towards the European Parliament and his constant cooperation. In return, Parliament and the parliamentary delegation which will accompany him to Qatar will offer him all their support.
Mr President, in Doha the EU must show its hand. On which side does the EU really stand in the global North-South conflict? Things are looking quite bad. In spite of the stream of protests from, for example, India and Malaysia, the least developed countries, the G77 group, China and a host of environmental and solidarity movements, the EU intends, together with the United States, to try to play its trump card by making the WTO' s free trade doctrine apply not only to traditional trade but to practically the whole of economic life. According to what Commissioner Lamy said in a statement earlier today, the EU' s main objective is to open the markets of the developing countries to EU companies. When it comes to TRIPS and GATS, too, it is obvious that the EU is on a collision course with the developing countries.
In this global struggle, which is more crucial than the fight against terrorism, a number of 'progressive' people have believed that the EU could constitute a tool actually to combat neo-liberal globalisation. If the EU does not change its tactics, there is everything to indicate, however, that, when it comes to the crunch, the WTO meeting in Doha will be proof that all the fine declarations of solidarity are being abandoned. It is then that a 'policy of naked interest' appears, that is to say, a policy that places the EU alongside the United States and against the majority of the world' s poorer countries.
Mr President, obviously the diverse manifestations of democratic resistance to the dangers of an uncontrolled expansion of the WTO's powers have given pause for thought. It seems, however, that well-intentioned appeals are not going to prevent it from going down this path. It is simply the case that trade in goods and money transactions are governed by the law of the market. The market is, by its very nature, immoral. Those who want to maintain their hold on the market have to make a profit or else they go under.
The WTO has obviously set itself the goal of cutting the market off from the demands of society at large and even from parliaments. The opinions now on the table at least show an awareness of the problem. It is right to take small steps. However, far more ambitious steps must follow. We cannot wash the coat of the bear which the WTO has become without getting the animal itself wet.
Our aim must be to work towards a new global economic order which distributes the wealth of this earth differently, justly and fairly, overcomes poverty, establishes and guarantees broad-based democratic cooperation giving parliaments a voice, and makes independent economic development possible for all countries. The European Parliament should do everything within its power to challenge the Council and the Commission to do this.
Mr President, Madam President-in-Office of the Council, Commissioner, I would firstly like to thank you for the efforts you have made and the strategy you have employed in preparing for the Doha Summit, to promote fairer and more balanced sustainable development on a world scale, which contributes to respect for fundamental social rights and the protection of the environment, the benefits of which also reach the least-developed countries.
Kofi Annan recently said that the Doha Summit must be the development summit. If this is to be the case, it is essential that the developing countries can be fully integrated into the structures of the WTO and they must be given easier access to world trade. That is why I want to insist on the importance of the technical measures for developing countries, because it is these measures which will allow these countries to take full advantage of the commercial opportunities offered by the liberalisation of the markets. Repealing or renegotiating the agreements already adopted is not the solution. On the contrary, in Doha the European Union must remind all the member countries of the WTO that it is necessary to respect the commitments made in the existing agreements, just as the European Union has respected its commitments. I am thinking specifically of the textile industry, which has strictly respected its commitment to open up its market, increasing quotas and progressively increasing the application of the GATT rules in the sector, which is something that not all countries have done, including the most developed countries.
It is true that trade, even if it is multilateral, will not in itself resolve the inequalities of our planet, but it may reduce them by reconciling the interests and concerns of all the parties involved, especially those of the weakest. The European Union has proven experience in this task and we hope that after Doha, by following the line we have taken until now, Commissioner, we can finally succeed in it.
Mr President, Commissioner, Madam President-in-Office of the Council, like others, I wear a badge which symbolises trade with justice. Open trade - yes, but only with rules. Our national and European interests, yes of course, but also the interests of the developing world - your approach, Commissioner, and ours.
I am going to concentrate on two frankly difficult areas - TRIPS and the environmental aspects of trade which you have already mentioned.
Firstly, TRIPS: what we now have in the agreement is not clear enough or good enough. Intellectual property rights are important in world trade, but we thought that the 25.5 million HIV positive people in sub-Saharan Africa could have access to cheap drugs under TRIPS. Let us ensure that this is made more explicit after Doha. Ironically, the United States, the world's most fierce defender of intellectual property rights is now faced with the dilemma of needing huge supplies of antibiotics to combat anthrax. Attitudes may change with new circumstances - in any case, they have to.
Secondly, environmental standards. The EU faces charges of protectionism. Commissioner, you know that this is not the case, that we are ready to help developing countries in any way necessary as we are helping applicant countries, that we have science on our side and that we will not abandon our hard-won progress - why should we? Multilateral environment agreements cannot be discarded in the name of free trade and the precautionary principle must be explicitly included in WTO rules. This is a deal-breaker for us. We in the EU know more than any other part of the world how untrammelled free trade can be controlled through multilateral rule-making to the benefit of our citizens. Our achievements in the EU are relevant elsewhere, and we should defend them - your task Commissioner. I know you will be tough on our behalf. I hope you will be tough too on core labour standards. Seattle did not work - Doha can if it is fair and if there is a balance of trade and justice.
Good luck Commissioner.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, with your permission I will just say a few additional words, which perhaps have more to do with practicalities and less to do with the substance. Firstly, I should like to compliment Commissioner Lamy most particularly on the superb cooperation which we are enjoying and - I think that I speak for everyone - on the excellent manner in which he is representing the European Union in the run-up to this forthcoming trade round.
His task will certainly be a difficult one. The right balance needs to be struck between, on the one hand, representing European interests and, on the other, ensuring that the other countries, our negotiating partners, and in particular the developing countries, are brought on board.
Personally, I believe that this round will, more than any other, be able to send out a message to the world that it is possible to reconcile trade and politics. I trust, Commissioner Lamy, that you are in a position to achieve this, working together with your colleague Bob Zoelleck, but also with the many other negotiating partners that you have. It will not be an easy task. However, everything bodes well. I am grateful to you for consistently encouraging Parliament to play a more significant role in trade policy. Regrettably the Council has not taken the same step. Like you, I hope that we will be able to achieve more in this respect in the future. Incidentally, I should also like to thank all those colleagues in this House who have always supported this policy.
I should, moreover, like to remind you, Madam President-in-Office of the Council, that you also have a task to carry out in Doha, namely organising the meeting with all of the trade ministers. We have a good tradition of arranging for the European Parliament's delegation to meet the ministers attending the trade round. I would earnestly request that you organise this meeting again this time and also ensure that we have a debate and that it is not just an occasion for a chat or seen as a bit of an afterthought, as the Council is wont to do, but that it really is an occasion for serious dialogue.
In addition, I should also like to inform you very briefly - my colleague, Konrad Schwaiger, mentioned this - that the parliaments will also have a joint meeting in Doha. The invitation will be extended jointly by the President of this House and the President of the IPU. I hope that we will make progress there. Here, too, we need your support, Madam President-in-Office of the Council. We have always had this support from the Commission. Thank you once again for cooperating with us.
Mr President, Commissioner, first of all, I should like to extend a warm thanks to all those who have taken the floor in this debate, for the good wishes they have conveyed to Commissioner Lamy and hopefully the Council presidency too, and I hope that we indeed manage to organise a balanced trade round with a broad-based agenda.
My only comment in this respect is that I very much appreciate the fact that you have valued our respective efforts to improve the atmosphere prior to the start of such a round, and that you, as it were, assisted us in those efforts. This is a tremendous boost a fortnight prior to the start of this Fourth Ministerial Conference.
If you allow me, Mr President, I should like to respond briefly to the specific questions that have been raised, notably those by Mr Schwaiger and Mrs Mann about the role of parliaments and Members of Parliament. Mr Schwaiger, I can only respond on behalf of my government with regard to our position concerning an amendment to Article 133 of the Treaty. I can only say to him that it was not the Belgian government that has precluded an amendment to the article. We will continue to strive towards a broadening of the Commission' s negotiation authority under that article, and towards greater parliamentary involvement.
Secondly, I can say to Mr Schwaiger and Mrs Mann that I am delighted with the initiative for a parliamentary meeting in Doha; that appears to me to be extremely important. I will therefore be very happy to lend my support to this effort, and I hope that it will be possible to inject a little more stability into the meeting, because I believe it to be absolutely of fundamental importance for Members of Parliament - for in addition to MEPs, the meeting will, of course, also be attended by a number of national MPs - to learn to listen to each other. Maybe it will then be a little easier for us, members of the government, to convince our national parliaments of the accuracy of some of our claims when they hear those expressed by their colleagues from other countries, and particularly from developing countries. I welcome this development with open arms. It is significant in itself. It will also contribute towards more transparency in the activities of the World Trade Organisation.
This does bring me to one minor remark made by Mrs Lucas who believes that the World Trade Organisation should be reformed first, before negotiations can commence. I should like to say to her that I cannot see how any changes could be made to the way the organisation works without a negotiation round. I should like to draw her attention to the fact that the very careful preparation of the Doha conference in itself bears witness to an entirely different approach from before. Finally, I should like to remind her that the World Trade Organisation is, in fact, a very young organisation which is very much open to improvement, and we will happily take part in this exercise.
I gladly promise Mrs Mann, I will be organising a meeting with the Members of Parliament in Doha. Mrs Mann, you know very well that you and Mr Westendorp, as well as a few other MEPs, have had the opportunity to exchange ideas with us immediately prior to the start of the informal External Trade Council, so we will naturally carry on with this tradition.
Mr President, I too wish to thank the speakers who have stated their support for the Commission' s position - including the President-in-Office of the Council - and also to thank those who have wished the negotiators good luck. Custom dictates that I should answer those who expressed more critical views and who, in tomorrow' s vote will not be adopting the position that the majority groups have stated they will. I shall do so briefly, replying first to Caroline Lucas - speaking on behalf of the Group of the Greens/European Free Alliance - the reasoning in whose speech I consider to contain a slight contradiction. On the one hand, Mrs Lucas, your group is in favour of tougher rules governing trade - specifically from the point of view of considering the environment - and yet, on the other, it is not in favour of negotiations taking place. You must have some solution for changing international rules that does not involve negotiating. Please tell me about it, because I have no such solution.
To Mr Herzog, whose group I understand intends to adopt a similar position, I would like to say that I particularly liked your expression 'tough haggling' . There will indeed be some of that. It is true that the WTO sometimes seems a little bit like a grocer' s shop but we must also remember that the more progress globalisation makes, the more trade develops and, occasionally, the more our values are at stake. In these cases, I think that toughness becomes a duty, whatever resentment this may engender.
Mr Abitbol spoke on behalf of the Union for Europe of the Nations Group. You lament the fact, Mr Abitbol, that the Union has a single negotiator. I would remind you that this issue was decided for the future of the European Union 44 years ago. You choose to see in this the vanity of our founding fathers. Fifty years on, all I can see is their foresight.
Lastly, Mr Abitbol, on the point you made, as on other critical points that were made, I would simply remind you that although the Commission negotiates on behalf of the Union, it does so under the control of those who gave it its mandate, which are the Council of Ministers and Parliament. Both will be attending the meeting: the Council, representing the States and Parliament' s delegation, with which you are familiar. In all honesty, I really cannot envisage a more effective method of ensuring that the negotiator' s political responsibility is maintained throughout. It is up to the Presidency-in-Office of the Council to oversee this process of giving account but, ultimately, I shall return with a position that I have negotiated and it will be up to the Council and Parliament to state their position with regard to the Treaties. This is how our democracy works.
Thank you very much, Commissioner.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
International trade
The next item is the debate on the report (A5-0331/2001) by Mr Désir, on behalf of the Committee on Industry, External Trade, Research and Energy, on democracy and opening up international trade (2001/2093(INI)).
Mr President, Commissioner, ladies and gentlemen, the transition from the GATT era to that of the WTO changed the dimension as well as the nature of the multilateral trading system. With the advent of the WTO, trade rules were extended to a large number of new areas, including services, intellectual property, investment and rules on non-tariff barriers, that frequently affect non-trade issues. These rules have a binding force, which is backed by a dispute settlement system with the capacity to impose sanctions. Finally, enlargement, which begun under GATT, has resulted in an unprecedented diversity among its members with regard to international trade. The rules of the multilateral trading system now apply not only to the countries that account for most of world trade or only to the one-fifth of world production that is traded across borders. They also apply to goods and services that will never be traded internationally. All countries are concerned and their internal rules affected, whatever their share of international trade.
In recent years, trade agreements have also had a growing impact on other international rules in areas such as the environment, health and social rights. Thus, WTO agreements or decisions have threatened the precautionary principle, environmental protection and access to medicines. The cause of this is partly the ambiguity of some agreements, such as the agreement on intellectual property, in the case of medicines, but with regard to public services, the scope of Article 1 of the General Agreement on Services is also to blame. To this, we can add another reason for the undermining of the multilateral trade system: the democratic legitimacy of the WTO, an intergovernmental organisation, in principle, relies firstly on the equal participation of all members, on the fact that they have an equal say in the organisation. Most of the developing countries, however, feel marginalised by its operation and cut off from the decision making process. At least 24 developing countries that are members of the WTO have no permanent representation in Geneva, and numerous others have only very small delegations that do not allow them to follow all of the proceedings that concern them. Many developing countries lack the necessary competences. In such situations, form and content are real issues for developing countries because the rules and agreements more often reflect the interests of the trading powers that have negotiated them between themselves, sometimes in 'green rooms' or in informal meetings, which are far too secretive - than the interests of all members, particularly of the poorest countries. Consequently, since the Uruguay Round, many developing countries have stated that they were not aware, when they signed, of all the legal, administrative and financial consequences of agreements such as the TRIPS agreement on intellectual property, which were drawn up without their involvement.
Generally, where the developing countries are concerned, six years on from the creation of the WTO, the picture before us reveals a limited opening up of markets in the north, considerable difficulties in implementing agreements and persistent marginalisation from the workings of the WTO. This feeling is more acute still for the least developed countries (LDCs), which, twenty years ago, accounted for 0.6% of international trade. Today the figure stands at only 0.4%.
The WTO, therefore, continues to be dominated by the large trading powers, and it is they that benefit overwhelmingly from its policies. And, two years after Seattle, the multilateral trade system is still undergoing a threefold crisis of democratic legitimacy, as a consequence of the uneven distribution of the benefits of world trade, of the marginalisation of many of its members, as a result of the impact of some WTO rules on other basic principles, even at international level, and lastly due to a lack of transparency and the limited involvement of parliaments and civil society in the work of the WTO. Although the WTO has started to acknowledge the need for reform, this recognition has yet to be translated into the necessary changes.
As you know, Commissioner, our committee, therefore, adopted, by a large majority - 48 votes to 5, with 1 abstention - a report which is noteworthy above all for its set of practical proposals, grouped into four main chapters.
First of all, the equal and effective participation of all members is a key factor in any new direction for the multilateral trading system. This will require an increase in the provision of technical assistance. The Commission has already undertaken a number of actions and we urge it to persevere in this direction. We propose going further, however. The Commission should propose the creation, for example, on the basis of a contribution proportional to each member' s share of international trade, of a fund or an increase in the WTO' s budget, which would enable all member countries to have a representation in Geneva. We propose supporting regional representations, which is already being done, specifically for the ACP countries, but we feel that we need to go further; we need to establish internal transparency; until all members have a representation, we must allow non-resident countries to have rapid access to records of meetings and draft agreements; we must establish clear rules on so-called 'informal' consultations to allow all countries that wish to take part to do so, by publishing agendas in advance and by ensuring that reports of prior decisions, which are sometimes prepared, are provided to the competent bodies in good time.
We also propose that the dispute settlement system be reformed, because there are still inequalities linked to the market share of the various member countries, to ensure that the small countries, those that account for a small proportion of international trade, can, in certain circumstances, seek financial compensation.
Secondly, there is the issue of opening the WTO up to society and external transparency. We feel that much remains to be done in this area before we reach the level of other organisations, within which observer status has been given to non-governmental organisations. We feel that the dispute settlement procedure itself could, given the judicial nature of the procedures, be held in public, as is the case in court proceedings.
Thirdly, there is the issue of parliamentary control, which was mentioned in the previous debate, at both national and European level and also by means of a consultative parliamentary assembly within the WTO. Where the European Union is concerned, we propose that Article 133 of the EC Treaty be reformed, that the 133 committee be opened up to Parliament's representatives, and that the European Parliament' s assent be required for all trade agreements.
Fourthly, there is the balance between international standards and establishing new relationships between the WTO and other international organisations. We propose that all other multilateral organisations, such as the International Labour Organisation, the World Health Organisation, etc., be given observer status within the WTO and that their opinion be systematically sought by the dispute settlement body when there is a risk of conflict between trade rules and other rules. In our view, the European Union should propose a de facto hierarchy of standards at international level, with which all countries must comply. In other words, it should recognise that business law or trade law cannot supplant the principles of environmental protection, public health and respect for the social rights of workers. It must fall to the ILO, and the ILO alone, to decide whether or not it is appropriate to adopt retaliatory measures and to impose trade sanctions on countries, and not the World Trade Organisation. I feel, however, that the WTO must give a commitment to respect any decisions that the ILO may take on such matters.
To conclude briefly, Mr President, I would say that trade policy, which is one of the oldest of the EU' s policies and its oldest external common policy concerns, of course, economic interests, but it also says a great deal - or, in any event, the European Union says a great deal - by means of this trade policy, about its vision of the world and of north-south relations in particular. It also reveals a belief in a division between that which is the domain of the market and that which societies must do in the name of principles, such as, solidarity. This policy must reflect the Union's fundamental values and objectives. For this reason, the EU' s priorities must be the establishment of fair and equitable trade, a democratic multilateral system, and a reformed WTO.
Mr President, President-in-Office of the Council, Mrs Neyts-Uyttebroeck, Commissioner Lamy, ladies and gentlemen, we need more and not, as has been called for several times, less, international cooperation. For small and medium-sized enterprises, in particular, we need the basic conditions to be legally certain and foreseeable. The aim has to be to use world trade to create more wealth for our people. In so doing, however, we must not overlook the fact that Europe has 18 million small enterprises, which, at the end of the day, employ two-thirds of the workforce. This means that salaries are mainly being paid by small and medium-sized companies. Sixty per cent of GDP and, important for us politicians, 80% of taxes come from small companies.
That is why where the WTO is concerned, we should not only consider involving and integrating the ILO in this process and reflect on how we might better structure it, but should also and especially bring the social dialogue and the social partners to the fore. The Everything But Arms initiative should not contain the clause 'Everything But Small and Medium-Sized Enterprises' , but instead 'Everything For Small and Medium-Sized Enterprises' . The economy is at the centre of this discussion, and this is something that we should not forget in the whole WTO debate.
Very briefly on TRIPS: here we should consider, in particular, having compulsory licences and, above all, development aid; we should consider having calls for tender and also giving countries medicines of the necessary quality.
As regards the dispute settlement mechanism, I should like to recall that many companies and individual firms are damaged by WTO rulings, for example because of carousel trade retaliation. Here I should like to ask: how do these companies obtain redress? How do they come to be damaged by an international agreement which is not actually in accordance with the law of the country concerned?
Finally, we need to introduce more transparency into these areas and ensure that decisions are made closer to the people. That is why I welcome the fact that President Neyts will support the European Parliament and parliaments throughout the world in their efforts to bring more transparency and also in the end, I hope, more wealth into this world.
Mr President, ladies and gentlemen, I should first like to congratulate the rapporteur, Harlem Désir, on his very good, clear and extensive report.
Commissioner, if the decision-making process in the WTO is not made more transparent and democratic then, in the long term, the people of the WTO Member States will not stand for it, because we cannot have nation states increasingly referring crucial issues to the competent supranational organisation, while parliaments and, therefore, also society at large remain prevented from exercising their democratic right to monitor and participate in its work. Events in the Dispute Settlement Body must also be seen in this light. The Dispute Settlement Body needs to be thoroughly overhauled. It needs to be transparent and changes also need to be made to its composition.
In the same way, it is necessary for us, finally, to give the developing countries the tools which will actually allow them to participate in the negotiations on an equal footing and then to assess the decisions which need to be made as they see fit. There is, of course, a difference between a delegation arriving with 150 experts and a developing country having great difficulty sending its ambassador to the places concerned. I should like to point this out once more here. Otherwise, Harlem Désir has already said everything that needed to be said.
Mr President, I would also like to join in the congratulations to Mr Désir, the rapporteur. This report strikes us as an excellent piece of forward-thinking, a blueprint for the WTO of tomorrow. It comprehensively rejects those who claim that the WTO is beyond redemption; that it cannot be reformed; that it is inherently biased against the poor or the dispossessed; and that it is just an agent for the rule of the jungle, rather than the rule of law.
It also rejects the contrary view: the idea that free trade should prevail at all costs; that the WTO should be an agent for the dismantling of outstanding trade barriers, and should do so to the exclusion of all other political and public policy considerations. Instead, it represents almost a synthesis of those two views, because it shows how and when and why the WTO should, and must, be reformed. It shows how the WTO must become more transparent and legitimate.
I should add that all the emphasis that we, as Europeans, place on the need for increased legitimacy and transparency in the WTO will come to nothing if we do not reform the way in which we conduct our own trade policy in the European Union. I was delighted to hear the presidency today say that it has supported in the past, and will support in the future, Parliament's demands for more transparent and legitimate trade policy-making in the European Council and the European Union.
The report also - and this is perhaps its greatest contribution to the debate - shows the way in which the WTO has to be placed increasingly in a context of other public policy priorities and other multilateral organisations and agreements. It cannot rely on a role as primus inter pares on the international scene. Instead it should learn to interact with other priorities and other multilateral agreements. Our role is, therefore, to flank the WTO with other supporting agreements in other fields, notably the environmental field.
The challenge that the Désir report sets the European Parliament is to make world trade more free but also more equitable and sustainable under a multilateral system and within the auspices of a reformed WTO.
Although it states its support for multilateralism in international trade negotiations, this report has the intellectual honesty to admit that globalisation, in its current state, has some serious shortcomings.
The specific proposals put forward by the rapporteur on reforming the international institutions warrant our attention: greater transparency and reform of the settlement procedure. I also wish to say something about democratic control: my own view is that a parliamentary forum within the WTO would be democratic in name only rather than genuine parliamentary control. Such control can only be guaranteed when national parliaments have real control over their governments in negotiations, and when the European Parliament, Mr Lamy, has real control over the Commission and not only the nominal control that it has today.
If the European Parliament' s position for the forthcoming round is based on the Désir report, it will have to be to reform the WTO, to implement the so-called Uruguay agreements, but without extending them to cover issues that remain controversial. In voting for the Désir report, I also see a very clear advance by the Socialist Group here in the European Parliament, which is finally, after many years, returning to its true values, which are solidarity and the better distribution of wealth, and I am also pleased by the words of Mr Verhofstadt, this morning: he has, at long last, understood that dialogue with the political wing that wishes to see a more equitable form of trade cannot take place if it is consigned to the bin on the pretext that its members are anti-globalists.
Mr President, international trade is fundamental in our system and, in the opinion of those who advocate a different type of globalisation, including myself, international trade must be based on fair, equitable trading bringing development and wealth to the greatest number of people possible. Regrettably, the trade negotiations held under the auspices of GATT and the WTO did not serve to create fair international rules: quite the opposite, they left entire communities with no defence against the greed of multinationals. It therefore follows that these institutions are suffering an unprecedented crisis of legitimacy in respect of vast sections of communities, and are in vital need of thorough reform. The Désir report addresses clearly the limitations and dysfunctional areas of international trade, of unequal participation, and the lack of transparency and democracy and the ensuing consequences, and proposes reforms to remedy these shortcomings. We support the report and will vote for the motion, but we feel that this must only be the start of a process of change. The Commission and the Council must refuse to be influenced by pressure from the rest of the world.
Mr President, justice must be done, but more importantly justice must be seen to be done: the WTO is a very powerful international organisation, dealing with rules and law, and it must be seen to act justly. Accountability and transparency are therefore exceptionally important. Global trade requires global rules and development requires understanding of some of the problems of the developing countries.
If we are discussing transparency and accountability within the WTO process, transparency for its own sake and accountability for its own sake are just not enough. The fundamental purpose of both is to create integrity in the system so that those who have promised to do things, and here I mean the developed countries, are forced to do them because of international public opinion. There are many things that the developed countries promised in the Uruguay round which have not been delivered. Conversely, those in the developing world who now have systems of corruption and bad practice will also be brought to book through the process of accountability and transparency.
In this regard, I would like to support Mr Désir in saying that he has produced an excellent report which I want to support. It is vital to understand the permanent position of the rule of law. Equality before the law and confidence in it is an absolute necessity for developing countries. Without it all the well-meaning words and the great aid-giving we indulge in will come to nothing. Justice must be done and must be seen to be done.
Mr President, international trade is of central importance if conditions for growth and development are to be created throughout our world. The rules governing this trade determine whether growth and development are to benefit the whole of humanity or are to be confined to the industrialised world.
Mr Désir' s report is an excellent instrument for bringing about something more akin to global justice in world trade. The developing countries must be put on the same footing as the industrialised countries when it comes to participating in the joint work of the WTO. For me, as a Social Democrat, global justice is an end in itself. The acts of terrorism in the United States also point to the need to limit the basis for hatred and fanaticism. Less injustice will increase the safety of us all.
The voluntary organisations must be given scope to express their opinions when world trade is discussed. Democracy can be deepened through the setting up of a parliamentary assembly within the WTO. Social dumping must be prevented and employees' rights must be provided for. Fundamental human rights must be respected, the fight against environmental devastation intensified and child labour prohibited. We must stop dumping our food surplus in the developing countries and, instead, give farmers in those countries a chance to increase their production and their opportunities to provide for themselves. In that way, we can make our contribution to a more just and more secure world.
Mr President, the new WTO round perfectly illustrates our criticism of the way in which this body is organised. This is supposedly a development round, but the European ministers for cooperation and development are not taking part in the forthcoming meeting. Furthermore, the Committee on Development and Cooperation has not been able to deliver an opinion on the Désir report. Fortunately, the report asks pertinent questions, and it has our support.
This is supposed to be a development round, but the 49 LDCs are opposed to it and rightly so. Liberalisation, which is supposed to lead to development, growth and prosperity, has only made their situation worse. The WTO perpetuates the imbalance in world trade and the establishment of rules that are unfavourable to the developing countries. Furthermore, it has ended the preferential system instituted by the Lomé Convention. Similarly, the Cotonou Agreement urges the ACP countries to abide by the GATS or the agreement on Trips but the UNDP, itself, states that the liberalisation of services will only benefit multinational companies. The GATS is basically the IMA by the back door. It is a tool for dismantling democracy.
Mr Lamy, if negotiations must take place, then they must focus on a root and branch reform of the WTO. It is the development of the least advanced countries that must benefit rather than the development of multinational companies' profits.
Mr President, Commissioner, ladies and gentlemen, I too wish to thank Harlem Désir for the quality of this report, which, of course, I fully support. The point that you made just now, Commissioner, on developments within the WTO to my mind shows all the more the need for such a report.
I shall use two points to try to illustrate this. The Commission must keep a close eye on the issues of agriculture and intellectual property, so that the current shifts we are seeing within the WTO do not continue indefinitely. The dice have been and remain loaded against the weakest, either the poorest countries or the most endangered social categories in our own countries, because the WTO is a body that is neither transparent nor democratic.
Let us take the example of the Marrakech Agreements on agriculture. They guarantee neither self-sufficiency with regard to food supply nor the right to protect biodiversity for the southern countries. They prevent the specific nature of small-scale farming in Europe from being taken into consideration, with all its quality, social and environmental aspects. There is a danger that, in the near future, they may ban small farmers from sowing the seeds that they have themselves produced. The Commission must exert pressure to change this, to have an in-depth review of the Trips agreement drawn up so that it is fully compatible with the Rio convention on biodiversity and the Cartagena protocol on biosecurity, as the African group within the WTO is calling for.
This will enable us to preserve the biological heritage of the developing countries and the traditional skills in the south as well as the north. Furthermore, the patenting of living organisms must be prohibited, because these are the heritage of all humanity and cannot and must not be hijacked by private interests that want to turn life into a commodity. I hope, Commissioner, that you will convey this message.
Mr President, Mr Désir' s own-initiative report makes a number of recommendations that are quite close to the spirit in which we are approaching the WTO ministerial conference in Doha.
You would like to see the developing countries integrated into world trade, which is an objective that we share. You emphasise the importance of the WTO addressing the public' s concerns, over and above the traditional issues of access to the markets or of customs tariffs. We also share this objective and feel, as you do, that rapid economic change and the effects of globalisation must be managed.
The fact is that progress has already been made on many of your suggestions, specifically with regard to follow-ups with technical assistance or councils for developing countries in WTO negotiations. The European Union, for example, is responsible for establishing the ACP countries' Centre in Geneva, which will enable these countries to better coordinate their position and consequently exert greater influence within the WTO. It is the European Union that insisted on streamlining meetings in Geneva and on making the participation of members who do not have a representation in the WTO easier.
I am giving these two examples, to which one could add the efforts made to encourage the accession of a number of countries - and in Doha, an LDC, the island of Vanuatu, will sit side by side with China and Taiwan, for example - not to suggest that the situation is perfect or that nothing remains to be done, but in order to ensure that the debate on the proposals for reform is held on the basis of a full and up-to-date knowledge of the current situation. On this subject, I should like to make a small correction to a point of fact that appears in your explanatory statement, Mr Désir, concerning hormone-treated beef. Contrary to what you state, the European Union has not been condemned for banning hormones in cattle breeding. The WTO has explicitly recognised the right in this affair of each member to set its own level of protection. The Union was condemned because, at the time, it did not supply the necessary scientific evidence to justify such a ban.
I have a few other different interpretations, or rather differences of opinion, concerning some of your comments or suggestions. You mention the crisis of democratic legitimacy, which other speakers have taken up. I disagree with the content of this criticism. Admittedly, the system could be improved: it must be made more open and the developing countries must be more fully integrated. The challenge of reconciling our 'civil society' agenda with our 'development' agenda is indeed formidable and your report, furthermore, attests to some of these difficulties, in that, for some subjects, you propose both external transparency and fundamental social standards. We know very well that, where these two matters are concerned, our sensitivity to the positions of the developing countries forces us to severely limit our ambitions: consequently, our own position is not entirely free from contradiction, as your report highlights.
Nevertheless, calling the current situation a serious crisis of democratic legitimacy strikes me as somewhat excessive. As far as I am aware, the Marrakech Agreement was not only adopted by the Member State governments, but was also ratified both by the national parliaments and by your House. In other words, the Marrakech Agreement has been ratified by the European Parliament.
With regard to your statement that decision making within the WTO is the sole preserve of the richer nations, I would say that, although this may once have been true, it is increasingly less the case in an organisation of more than 140 members and, in which, small discussion groups are inevitable in its day-to-day work. We are trying to ensure that these meetings include both rich and poor countries and that they guarantee a representative mix both in terms of geography and in terms of stages of development. It may be the case that these informal groups make it easier to reach consensus, but they never, as we all know, take decisions.
Many preparatory meetings of this type have taken place over these last few weeks, for example, the ministerial mini-meeting in Mexico at the end of August, the Europe-Asia meeting in Hanoi in mid-September, the Europe-Africa meeting in Nairobi in mid-October and the Asia-Pacific Economic Cooperation (APEC) meeting at the weekend. I would also add that, in terms of the method of preparation, the lesson of Seattle has been learned and that the participating delegations are larger and better informed about the issues you have raised.
With regard to dispute settlement, an issue you have also addressed, I would make three comments. First of all, let us not forget that the main objective of the mechanism for settling disputes is the effective and disciplined implementation of commitments that have been freely negotiated and accepted. This is what a member of the WTO hopes to obtain when it resorts to the dispute settlement procedure.
Like you, we are also opposed to immediate implementation and to trade sanctions. There must be more room for trade compensation. Personally speaking, I have greater reservations about your suggestion to replace sanctions with fines. My fear is that financial penalties would not resolve the imbalance between rich and poor countries, and might, to some extent, even allow the rich countries to buy off their breaches of obligations.
With regard to the transparency of the panels, we are also in favour of opening up the hearings of the appeals body to the public. Let us remember, however, just between ourselves, that the developing countries have very firmly held positions on this point, which we do not share.
Where the relationship with other rules of international law is concerned, we must ensure greater coherence and prevent conflict between trade and non-trade rules. This must apply to the very substance of the commitments in question.
As to the issue of revising the agreement on intellectual property, which you consider to be necessary, I do not think that a thorough revision would be appropriate. If we take the examples of access to medicines or of the patenting of living organisms, the agreement provides sufficient latitude to establish an intellectual property system that responds to the concerns expressed by developing countries. It is the task of the members of the WTO to interpret and clarify this flexibility, and we feel that it is better to do so by means of discussion or negotiation than to leave this task to panels. This is the basis of our position in Geneva, which I mentioned in the previous debate.
Mrs Auroi, the issue of compatibility between the agreement on intellectual property and the convention on biodiversity is one of the points that we wish to see clarified in these negotiations.
With regard to the incentive measures to ensure compliance with basic standards in the field of employment law, we agree with your wish, Mr Désir, to highlight the importance of strengthening the ILO and this is why your suggestion to create a multilateral agreement within the WTO does not fill us with any great enthusiasm. As for the incentive measures to ensure compliance with basic social standards, I would say that we must not undermine the influence of the International Labour Organisation. This is not a weak institution that the WTO must provide with a dynamism that it would not otherwise have. We must instead work on improving the ILO' s profile.
Lastly, with regard to creating a parliamentary forum within the WTO, a proposal that, as I stated in the previous debate, we have always supported, I shall conclude briefly by saying that we shall make use of the guidelines that Parliament has laid down for this set of work, to which we can now add your report, Mr Désir. I would say that, as this afternoon's debate has shown, the Commission' s political line, approved and implemented by the Council, is also coherent with the position of this House.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Common foreign and security policy (CFSP)
The next item is the debate on the report (A5-0332/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the progress achieved in the implementation of the common foreign and security policy (C5-0194/2001 - 2001/2007(INI)).
I would point out that, after the rapporteur, Mrs Neyts-Uyttebroeck, President-in-Office of the Council, and Commissioner Patten will speak, and they will then have to leave as a result of urgent air transport issues. This change to the agenda is due to the evacuation of Parliament, which is of course neither the responsibility of the President-in-Office of the Council nor of the Commissioner.
Mr President, Madam President-in-Office of the Council, Commissioner, in recent weeks we have frequently said it, and in the light of this annual report we should emphasise it once more: since 11 September we have not actually learnt anything new. It has become clear to us, however, and we have become more conscious of the fact that we need a new definition of security, that the old concepts of security policy actually no longer work and that, for this reason, a particular combination of external and internal security needs to be formed. It is no longer the case, you see, that a potential enemy can be unambiguously recognised behind a border; now the enemy also has the ability to be in our midst. Here, I believe, a coordinated approach needs to be agreed.
Admittedly, we also know that this threat can no longer be fought by individual states because the challenge is international and runs across borders. That is why we also need to find cross-border solutions. Each individual European state only has a chance of guaranteeing the long-term peace and security of its own people if we pool our resources, in terms of military forces, in the field of prevention and in the field of civil crisis management, but also in terms of ensuring cooperation between our security bodies and intelligence services.
For this reason, I believe, we have actually made considerable progress in the last two years in view of the decisions made since the Treaties of Amsterdam and Nice and, in particular, those made at Cologne and subsequent summits. On this basis, I think that we should press on with developing a European security and defence policy once the necessary conditions for doing so are in place.
In our opinion, we have to recognise that it will be necessary to make certain structural changes to achieve this. This is because we believe that it will only work if, firstly, the Member States realise that only the joint institutions can act and that bilateral initiatives also weaken the individuals concerned, even if they think that it makes them appear particularly powerful in the media.
The second point is that the structures in the different institutions will also have to dovetail to avoid there being any duplication of work. It does not, in my opinion, make any sense for there to be committees on civil crisis management in both the Commission and the Council, with the High Representative. That is why I wish, on behalf of the European Parliament, to repeat our position that in the long term the duties of the Commissioner for External Relations and those of the High Representative should be merged within the Commission.
That should happen in order to ensure that there really is a uniform approach and so as to have uniform structures. This has nothing to do with the merits of those specifically involved at the moment; it is a question of structure. On this basis we must also, of course, make sure that this person has special relations with the Council so as to give their work the appropriate legitimacy at that level.
I also think, however, that we can make it clear that added value really is being generated. I should like to give just a few examples here. I believe, for example, that the large anti-terrorism coalition would not have been formed in this way had it not been for the particular European influence exerted by the troika's travelling to the Middle East, which yielded significant results. I do not believe that the large anti-terrorism coalition will be able to exist in the long term if the European Union does not foster stability in the Mediterranean area through the Barcelona process.
For this reason, I also believe that the European Union has the task of addressing the root causes which sow the emotional seeds of terrorism, whether it be in the Middle East, in the relations between Pakistan and India, or in other parts of the world where we should make a particular effort to make our contribution to securing peace. In this process we have to recognise that our relations with the United States take the form of a partnership and that, regardless of all our efforts to develop our own security and defence policy, NATO is still necessary because it alone is able to guarantee the collective security.
If we wish to play a role in politics as a whole, however, we must also actively work to further develop our relations with Russia, build new bridges and provide those countries which at present cannot, should not or do not wish to be members of the European Union with a new framework and a new form of European economic area.
Nevertheless, I should also like to say that all of this will only work if we are also prepared to make the money available in our national budgets to make it possible to really keep our pledge to provide 60 000 people for the Rapid Reaction Force. We will not be successful in terms of prevention and civil crisis management and we will not continue to play a key role in foreign policy, but will just be passive observers, including in our relations with Russia and the United States of America, if we do not plausibly demonstrate that we have our own military capability. It is often the case that prevention only works if it is possible to show the country in which you want to intervene to establish peace that you also have military options. It is often sufficient to possess a military capability - this is shown throughout history - to prevent military resources from even having to be deployed. That is why realising our vision of having a 60 000-strong Rapid Reaction Force, transport capabilities and our own satellite system by 2003 is decisive for the credibility of the future European foreign and security policy.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by congratulating Mr Brok on his excellent rapport, in which he not only asks pertinent questions, but also, and from the outset, provides some valuable answers. Incidentally, the report is most timely, because, with regard to all issues concerning foreign policy as a whole, in other words, the Union' s policy towards the rest of the world, security policy in all its aspects and defence policy, the European Parliament is clearly in a state of change. I was present in this House for the discussion of the Treaty of Amsterdam, when we stated our disappointment at the little progress made on common security and defence policy. Looking at the point we have reached today, we see that we have come a long way and especially that we have progressed very quickly. The events of recent months and weeks have shown, whatever may have been said about them this morning, that the European Union is becoming, and is being perceived to be, an increasingly important player on the world stage. This gives us both greater visibility and, of course, imposes greater responsibilities on us. I am sure I am not the only person here to have been confronted over the last few weeks with the question: 'but where are the European Union' s troops?' asked by people who have completely forgotten that we are not involved and are far from being involved. This means quite simply that we are increasingly perceived to be a player on the global stage and that we must have all the institutional, financial and other means available if we are to successfully achieve all of these responsibilities. This result could clearly only have been achieved as a result of the energy and dynamism both of the High Representative for Security and Cooperation and of Commissioner Patten, who, in a spirit of perfect cooperation, both manage to represent us superbly on all world stages, in all crisis hot-spots on our own continent and in much more far-flung parts of the world.
We, the Member States of the European Union, are also increasingly managing - and the Belgian presidency has played a part in this - to speak with one voice in international bodies and I am thinking in particular of the United Nations, which currently play an extremely important role. We therefore wish to see ourselves become a major political player on the international stage. This will enable us to better shoulder our responsibilities so that we can contribute to peace and stability across the world. This policy is progressing at the pace we had envisaged. I am sure you know that this is an open process, in which the Fifteen want to involve the candidate countries and the allied non-Member States of the European Union. Negotiations currently taking place with NATO are due to establish the methods of cooperation between ourselves and the Alliance, in order to ensure access to NATO' s resources and capacities and in order to avoid efforts being pointlessly duplicated. As you know, these negotiations are not straightforward and you also know why they are so complex. Ultimately, however, you also know - and I repeat what the presidency has already stated on previous occasions - that we have no intention of allowing this process of establishing the means to guarantee our being operational becoming hostage to events within NATO. We shall lead the way and we shall continue to work to achieve the objectives I have mentioned. I fully agree that conflict prevention and crisis management are amongst the foremost priorities of our action, and, as Mr Brok has said, these priorities must lead us to be committed at every stage. We shall maintain this commitment on a long-term basis in various crisis situations, whether it be in the Balkans, the Middle East or in Africa.
Mr President, Commissioner, ladies and gentlemen, the crisis which has its origins in the terrible attacks on 11 September in the United States has shown that the European Union is capable of reacting in a rapid and coherent manner.
Our reaction bore witness to horizontal coordination and has, in fact, transcended the pillar division. I believe that that too is, and will be, an important element in the further development of our common policy.
I should like to point out that the European Council has rarely been so outspoken over the past few weeks as it was in that context. We have decided to adopt a voluntaristic policy vis-à-vis the Arab-Muslim world and we are united with many to give out the same message, namely that the crisis that has broken out and the fight against international terrorism can in no way be considered a war between civilisations.
This morning, we were reminded of the importance of resuming the peace process in the Middle East. You know that the presidency will be making a visit to that region shortly in the hope of giving out that message and of receiving backing for this.
As I have already stated, our campaign in the Middle East is still based on the implementation of the roadmap, as can be found in the recommendation of the Mitchell committee.
(FR) With regard to the Western Balkans, Mr President, Commissioner, ladies and gentlemen, the European Union is committed to the systematic implementation of the conclusions of the Zagreb Summit. Cooperation with the International Criminal Court for the former Yugoslavia is one factor allowing progress to be made on negotiating stabilisation and association agreements with every country that participated in this summit, of which the transfer of Mr Milosevic to The Hague was the most striking symbol, although not the only one. We welcome the progress made by the Federal Republic of Yugoslavia since its return to democracy a little more than a year ago.
With regard to Kosovo, we are focussing our action on the preparations for the general elections of 17 November, and we are delighted to see that more than 170 000 Serbs have enrolled on the electoral registers, which provides hope that the result may be a balanced one. The situation in the Former Yugoslav Republic of Macedonia is unfortunately not so straightforward and, here also, it has taken all the efforts of our representative, Mr Solana, of Commissioner Patten, and many others, to prevent the crisis that took place there from unfolding into a true civil war. As you know, the situation remains extremely delicate and Mrs Pack even drew my attention to the matter when I reported on the General Affairs Council decisions of 8 October. We are all aware of this and we are monitoring the situation, as you and many others are, extremely closely. I should nevertheless like to emphasise that events in Macedonia have shown that close cooperation between NATO and ourselves is possible and that we are able to play a role in the prevention and management of crises.
(NL) Another region in crisis where the European Union is pursuing an active control and prevention policy is Africa. The troika will shortly be making a few visits to that region, too, in order to keep the two peace processes that are running there, and are sometimes faltering, I have to say, namely the Lusaka peace process for Congo and the Arusha peace process for Burundi, on track and to ensure that they can herald the end of the military action and hence peace. For without peace, the reconstruction of Africa is not possible.
Could I finally draw your attention to the meeting of the European-African Ministerial Conference of 11 October? It was a great success from the point of view that a political dialogue was entered into, whereby, needless to say, due consideration was given to the development of democracy and human rights.
Lastly, with regard to our strategic partnerships, I should like to emphasise that our relations with Russia have also been given a new boost at all levels.
Little by little, we are seeing the establishment, not so much of mechanisms but of forms of contact and dialogue, which enable us to envisage genuine cooperation and a genuine strategic partnership. This development can only contribute to the stability not only of our own continent, but also to stability throughout the world.
I must, however, state quite clearly on this subject, that this rapprochement between the European Union and Russia, in no way means that we will be any the less vigilant over the situation in Chechnya. We are continuing to discuss the matter and to insist on the need to find a political solution.
Lastly, I should like to mention the Fourth EU-China Summit, which also enabled us to strengthen political dialogue but, once again, this political dialogue includes the issue of human rights.
Mr President, Commissioner, ladies and gentlemen, I have limited speaking time and the fire drill did not, of course, help and for this I apologise. Out of all that has been said, however, I should like to take up, in conclusion, the three following aspects: a strong Europe, a Europe that is able to project its influence onto the international stage is, above all, a Europe in which internal cohesion supports external action; secondly, it is a Europe in which the synergies between Presidency, Member States, Commission and High Representatives are exploited to the full and, lastly, it is a Europe in which action, whether it be in the field of justice, defence, cooperation or anything else, matches the rhetoric.
Mr President, Commissioner, Mr Brok, ladies and gentlemen, thank you.
I am sorry for the reasons to which you alluded, President. The fire drill has meant that this important debate is in a sense an inadvertent victim of the importance of enhancing our parliamentary security. I will unfortunately have to leave shortly because the minister and I have to get to Bucharest by dawn - a challenging journey at this time of evening from Strasbourg! We have to be there for the opening of the Stability Pact conference tomorrow, which, and it is not entirely irrelevant to what the honourable Member says in his report, at least indicates a measure of success over the last couple of years for the evolving common, foreign and security policy.
I would like to congratulate the honourable Member, on what is a very comprehensive and valuable report. As he said in his own remarks, the evolution of a common foreign and security policy is shown to be even more timely by the appalling events of the autumn of 2001. The honourable Member's report gives a very accurate overview of what has been achieved so far. I particularly welcome his proposals for a strong parliamentary dimension in the common foreign and security policy. It is very important that we put down deeper democratic roots for the common foreign and security policy and that should involve not only this distinguished Parliament but also national parliaments. I have made a point of trying to appear in front of the select committees in national parliaments on bilateral visits to the Member States.
If anybody challenges the progress that we have made in developing a CFSP they should compare what happened during this crisis with what happened in the run-up to the Gulf War at the beginning of the 1990s or how we coped with the Balkans in the early to mid-1990s. We cannot yet, as pop singers would perhaps suggest, 'strut our stuff'. But we have some reason for being modestly proud of the achievements that have been made so far.
I fully agree with the report's analysis of the prerequisites of successful CFSP action. We have to bring together the resources and instruments of all the EU players: the Community, the Council and the Member States. I doubt whether history will regard the present institutional structures as ideal. I do not put it any more strongly than that, but the High Representative and I have worked as hard as we could make these structures work as effectively as is possible. What will happen in the future is for other people greater than me to determine.
I do not want to go through all my agreement with the honourable Member on individual regional and geographical areas, not least because Bucharest calls. But I want to stress one or two points he made. I could, for example, have gone into a detailed paragraph or two agreeing on Russia and the Ukraine, the Former Yugoslav Republic of Macedonia, on the Balkans in general and on the importance of getting back to Mitchell in the Middle East.
The two points I should like to mention briefly are these: firstly, we rightly talk about the importance of trying to ensure that the international campaign against terrorism is not seen as a conflict between the West - Europe and North America - and the world of Islam. It is absolutely right that we have to make it clear this is not a clash of civilisations. But we have a real opportunity and responsibility in the European Union to use the mechanisms of the Barcelona process, to use the mechanisms of the Euro-Med partnership in order to strengthen the relationship between Europe and the Islamic world. We have a real chance and a real responsibility to do this. I hope we will seize it. I also hope we will look very hard at our relationship with the Gulf Cooperation Council in this regard.
The other point that I want to pick up from Mr Brok's remarks and from the report is simply this: in my judgment, we have to try to ensure that we can make use of this crisis to open doors and windows which have otherwise been shut. That affects, for example, our future relationship with Pakistan. It also, in my judgment, very clearly touches on our relationship with Iran. I have no doubt at all that the Iranians are serious in wanting to establish a better, more profound relationship between themselves and the European Union. I have no doubt at all that they are serious about wanting to negotiate a trade and cooperation agreement with us. They know perfectly well that any arrangements with us will involve a dialogue on human rights and related matters. But I believe they are serious interlocutors and that it is incumbent upon us to respond as positively as possible to the overtures they have made.
On Afghanistan I will only say that I look forward - I hope sooner, rather than later - to the time when I will have to come back to Parliament and the Council and point out the financial consequences for all of us of the political promises and pledges we have made about the future of Afghanistan. There will be an important moment when we have to put our money and our diplomatic efforts where our convictions have been and should remain.
Finally, I would like to say once again how important it is to mobilise all our institutions, all our competences, as effectively as possible in pursuit of a common foreign and security policy. Sometimes it is possible to underestimate the contribution which the Commission can make and wants to make in the CFSP field. There is a great deal that we can do in order to make sure that the CFSP develops effectively as a way of reflecting Europe's growing clout in the international political arena. The rapporteur has been well ahead of his time in pressing us to do more in this field. I hope that we will live up to his expectations in the months and years ahead.
Mr President, I would firstly like to congratulate Mr Brok on his report on the progress achieved in the implementation of the common foreign and security policy, a report whose objective is not only to sing the praises of this policy, but also to point out its inadequacies and deficiencies. It goes without saying that the European Community, making a virtue out of necessity, has, thanks to the determination of the Commission, the Presidency-in-Office of the Council and the High Representative, seen its visibility increased since the attacks on 11 September.
This morning, during the debate on the European Council in Ghent, the President-in-Office of the Council fairly diplomatically said that an awkward situation had arisen as a result of the tripartite meeting that had taken place outside the summit. To a certain extent, Mr President, it is logical that in times of crisis each person tries to save their own skin, but, in my opinion, it is important not to give way to the temptation to act unilaterally, or, to be more precise, on this particular occasion, trilaterally.
Europe is strong when united, but when fragmented is weak. For this reason it is important that Europe should be able to speak with one single voice. And the European Union, in the aftermath of the situation that has arisen as a result of the September 11 terrorist attacks, has to rethink its common foreign and security policy, including within it the fight against terrorism, speeding up the achievement of its objectives and making the common strategies mechanism more efficient.
Today, unilateralism, including that of the most prosperous and powerful countries, as we have already witnessed, is nothing but a pipe dream. In the globalised world we are living in today, politics, diplomacy, security and defence are interrelated concepts that have to respond to the new threats we are having to face. Security becomes a universal idea that cannot be split up, far removed from the traditional concepts of state and status quo. In turn, defence is constantly changing its boundaries in a world in which the perception of these is ever more blurred: nowadays, we cannot only consider the territorial defence of one State faced with a possible attack by another, but rather, as has been correctly said, we have armies that lack clear enemies and enemies that lack armies.
In this world of globalisation, not only economic, but where terror, politics, diplomacy, trade, aid to development, security and defence are all interrelated concepts, it will depend on us to be capable of understanding and accepting that dangers and conflicts affect us all in the same measure and the response to these will also have to be the same for all those concerned. But we will have to start - and I am convinced of this - by creating a true common EU foreign and security policy with a common conscience that is efficient, coherent and visible, as Mr Brok' s report recommends.
Mr President, Mr Brok's report, which, as usual, is very carefully drafted, has come just at the right time, a time when we need some pointers for where the common foreign and security policy is heading. For us, 'common' means above all, and I am saying this deliberately now, that we must not have, or even give the impression of having, a board of directors issuing instructions and determining policy. 'Common' also means, and here I would support my colleague, Mr Brok, that the High Representative's duties need to be combined with those of the relevant Commissioner. 'Common' also means ensuring that we have a European Union Rapid Reaction Force as soon as possible.
The policy has to be European to the extent that it clearly defines European objectives, and this means that we show solidarity with the United States of America but also insist that this solidarity is not a one-way street. If I have to read at a time like this that the United States of America is still rejecting the International Criminal Court and that Congress is even debating whether or not those who cooperate with the Criminal Court should be penalised, then this is not what I understand by developing a policy based on solidarity between the European Union and the United States. Solidarity with the United States must therefore also mean our drawing the United States' attention to those areas where it is necessary to pursue a common policy in the world community.
My third and final point is that if we form alliances, in particular this alliance against terrorism, an alliance which we must and should form, we will more often find ourselves facing a contradiction or conflict between our strategic concerns on the one hand and our human rights concerns on the other. We should be under no illusion about this. Anyone who wishes to enter into an alliance, and I do, with the Soviet Union, with Russia, with China and with the Islamic States, will repeatedly encounter this contradiction. We should simply realise that we also need to make it absolutely clear to the public that this contradiction exists. We need to work towards both objectives. We should never abandon our aim of securing respect for human rights in the medium and long term when we have to form a strategic alliance, because if you support the shahs of today you will get the Ayatollah Khomeinis of tomorrow. This can happen if we do not remain vigilant and at the same time put the issue of human rights at the centre of our foreign policy.
Mr President, our group recognises the efforts made by Mr Brok in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, which has been a positive effort to reconcile the various contributions. However, we do not agree with the fundamental aspects of his report and, for this reason, we cannot support it with our vote. As an example, I will now briefly mention three of these aspects.
Firstly, 11 September was an opportune moment for the European Union to demonstrate that it could play a positive, peaceful and reflective role with the United States, in order to find, in the International Criminal Tribunal and through International Law, a solution to the conflict. What appeared to be taking place in this direction has now been frustrated by the emergence of the Schröder - Blair - Chirac triumvirate which has missed this opportunity.
Secondly, the report gives great importance to NATO, when we think that NATO works against the interests of the European Union.
Lastly, it is very important that the European Union should play a role in the Middle East and in the Western Sahara, and we are also wasting this opportunity. Thank you very much.
Mr President, entirely in line with the current international situation, the rapporteur, my fellow MEP Mr Brok, is of the opinion that the fight against international terrorism should become one of the European foreign and security policy' s core tasks.
This task allocation allows me to draw the Council' s and Commission' s attention to the security situation in the Western Balkans and the Indonesian Archipelago. Further to a recently published scientific analysis of the question whether Bosnia might function as European base for Osama bin Laden' s terrorist network, I should like to find out from the Council and Commission whether they have any concrete indications that Bin Laden followers are indeed active in the Western section of the Balkans and if so, how the EU and its Member States, obviously in close cooperation with the US, intend to stand up to this dangerous destabilisation of that region.
Furthermore, the Brok report calls for a continuation of the political dialogue with Indonesia. I expect the Council and Commission to constantly monitor the security situation on the Moluccas where Bin Laden followers are also conducting a jihad against indigenous Christians.
Finally, I happily vote in favour of the amendment by Mr Gahler which states that the NATO and its extension on our continent are still vital as a guarantee for security across Europe.
Mr President, ladies and gentlemen, I know I am repeating what others have already said when I say that the tragic attacks of 11 September have changed the course of this century' s history for ever, but I feel that I can never stress enough how true this is, that the international Community is now faced with a crisis that is as great as it is unprecedented and unfamiliar, with rules and trends that not even the most experienced of political analysts is able to predict. However, at a time such as this, it is important for the European Union to show itself to be as, and more, united than before and as, and more, capable than before of reacting with one voice. At a time such as this, when all our worst fears are unexpectedly realised, we realise the importance of this Europe that we are integrating, the importance of being united and having coordinating structures able to operate in real time, of being able to think and act all together and in respect for all the positions.
It is certainly true that we still have a long way to go: the common foreign and security policy is not yet operative and there are still complex issues to be ironed out in its operating mechanism, particularly in the area of national sovereignties, but we now need, more than ever before, to speed up our work. I therefore cannot fail to congratulate the rapporteur, the Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mr Brok, on his report and on the priorities he has set for the forthcoming year in this area, particularly with regard to what - as we have been witnessing in recent months - will be the real challenge of the new millennium: preventing conflicts, finding a non-military solution to the crisis and, most importantly, combating terrorism. You see, the greater the possibility of seeing Europe united in terms of foreign policy, of making our foreign policy practical reality, the more successful Europe' s internal politics will be. Quite frankly, the acceleration of the euro, acceleration on the economic side of things, has not been matched by acceleration on the political front. Well then, there must be acceleration in political matters, and the foreign policy is crucial if that is to happen, particularly at this time. If we do this, we will achieve a stronger, more resilient Europe and a stronger euro, and we will certainly be able to take a better approach to enlargement and, moreover, to compete on equal terms with the dollar and NAFTA - Canada, the United States and Mexico - the Agreement as it stands, a market which already exists and already presents important political points of reference. We must act and we must be fully confident in what we are doing: the foreign policy will become vital in the short-term future, especially for the new generations.
Mr President, Commissioner, if you would be good enough to take an interest in the debate, ladies and gentlemen, in our efforts to construct a common foreign and security policy we must not lose sight of the fact that, in the future, as in the present and the past, the European Union will certainly face the risk of its forces becoming involved in armed action. Let us not be under any illusion: if this were to happen, it would never be in a 'clean' war. No one is in a better position than a soldier to know that a war will always be 'dirty' and that, despite advances in technology, mankind will never be able to kill off all evil people just by pressing a button if only because it will find it impossible to tell the good from the bad with any degree of certainty. War will always be dirty and will always be an evil, but it could be 'the lesser of two evils' , if it is only embarked upon in the aim of achieving a political objective that cannot be achieved through any other means. To quote Clausewitz, 'War is only the continuation of politics by other means.' It must, therefore, be ended as soon as its political objective is achieved and must not be embarked upon if there is no chance of achieving this objective.
What is the objective of the war we have just embarked upon in Afghanistan? Everyone can see that it is to enable the Afghan people to rid themselves of a regime that has proved its barbarity. This seems today to be not only desirable, but also possible. We are sensitive to the suffering that this war is inflicting on the population and hope, therefore, that this objective is achieved as quickly as possible. We must therefore understand that a halt to hostilities, even a temporary one, would only strengthen the position of the Taliban. Let us show ourselves to be capable, having learned from the unfortunate experience of the Gulf war, of seeing it through to the end, in other words, to the establishment in Kabul of a regime that is acceptable to all Afghans. Let us show that we are capable of ensuring that country' s gradual return to peace and stability. To this end, many of us hope that the European Union will give its support to the negotiations currently taking place under the auspices of the United Nations, between the former king, Zaher Shah and the opposition' s representative. I would have liked to hear the personal opinion of Commissioner Patten on this matter. I realise that he is not present to be able to give an answer, and so I ask you, Mr Lamy, whether you would be good enough to give us your personal reaction to this idea. Thank you.
Mr President, I congratulate Mr Brok on his comprehensive report, and I agree with him that we have made enormous progress in terms of foreign and security policy. Almost every time I open a newspaper, I see the names Patten and Solana in connection with some new trouble spot in the world. He is right to say that we have responded to the current crisis with a coherence and unity that we would not have thought possible only four or five years ago. He is right to say that the coalition against terror would not have been possible without the progress we have made within the EU to bring about that unity and coherence.
Clearly a lot still needs to be done, and we have to take advantage of the current crisis to perhaps change the emphasis in our work. We spend something like 60% of what the Americans spend on defence, but we spend 400% of what the Americans spend on what might be called 'soft intervention' - humanitarian aid and assistance. We need to try to change that emphasis. The Americans need to learn from this crisis that security is not just a matter of power projection. You can have all the weapons in the world, but you will be unable to defend yourself against a few people armed with box cutters. We need to have a multinational approach to the global problems.
For our part we have to realise that we must have greater military capability in order to back up our actions. That is why the capability process currently under way is so important. We must put some teeth into our common foreign and security policy. That is why I am disappointed with the news that Italy is likely to pull out of the project for A400M aircraft. We need strategic lift. It is often ironic that the countries that most engage in rhetoric about European cooperation are those that often fail to produce the action.
One final observation is that at the moment we are seeing a warming of relations with Iran and Syria. I should like to remind colleagues that there are a number of Israeli soldiers and civilians held hostage by forces sympathetic to, or controlled by, Iran and Syria. These people are missing in action and I would hope the Commission and the Council would use this opportunity to get those hostages restored to their families.
Mr President, Mr Haarder could not make it to this session, and so on behalf of the Liberal Group I would like to thank Mr Brok for a well-drafted report, and to congratulate him on this. The report is a good one, but it still fails to take the full measure of the profound change which has taken place in international politics following 11 September. We are still unable to grasp the full ramifications of this change; but we know that it is a very profound one. The representatives from the United States have stated that a second Cold War has begun, and some have even talked of a third World War. Here, in Europe, we have been wary of excessive dramatisation and have avoided using the word 'war' . My personal view, however, is that, in time, history books will come to refer to this period as the Third World War.
We must very carefully analyse what has happened and what is currently happening, and very prudently come to grips with those problems which are now facing us. We need a broad global perspective and grasp; we need something which, in English, can be called 'global governance'. Finally, there is the matter which I intended to mention in my own intervention. The progress achieved in the common foreign and security policy during the last few years has been based on the Treaty of Amsterdam. Rapid advances have been made, particularly in crisis management. In the Treaty of Amsterdam we also took as our joint task the safeguarding of the Union's integrity and the maintenance of peace on its external frontiers. Up to now, no definite content has been given to these new treaty obligations. In the initial phase at any rate, the main question is probably this: how are the different geographical positions of the various Member States to be taken into account in sharing the burden and dividing the work among them? From the point of view of the Union as a whole it may make sense for those Member States situated on its common external frontiers to direct their resources to the control and defence of these borders, and for them to take part in crisis management in a way which is in harmony with this primary task. I hope that debate will be initiated within the Commission and the Council on the practical implications of the provisions of the Treaty concerning the integrity of the Union and the safeguarding of its frontiers.
Mr President, Commissioner, first of all I should like to join with other speakers in commending the excellent work of the rapporteur, my colleague Mr Brok.
Any analysis of the evolution of the CFSP would regrettably have to conclude that the Maastricht Treaty sacrificed political integration to ensure economic integration and, as a consequence, undermine the EU's potential to be a major foreign policy player on the world stage. Nowhere was this more apparent than during the Bosnian crisis when there was significant disunity among Member States. Our mediation efforts were dogged by bad luck. It is also true to say we were ineffective peace-makers. We finished up as the United States' junior partner instead of an equal one.
It seemed for a while that we had learned from this grim experience and there was a determined effort in the Treaty of Amsterdam to ensure more coherence in our common foreign and security policy approach. Although the end-result of the Treaty negotiations represented a step forward, they did not go far enough. However, I suppose we must be thankful that considerable progress was made at the Cologne, Faro and Helsinki Summits.
Whatever institutional and other changes take place, there will never be real progress unless and until all Member States act and speak as one. The current situation in the wake of 11 September underlines this point. The EU had an opportunity to be an equal partner with the United States in responding to this crisis. Regrettably, the solo run by British Prime Minister Tony Blair has seriously undermined the EU's influence and our foreign policy strategy. This problem was further compounded by the decision of the UK, Germany and France to hold a mini-summit prior to the Ghent Council.
If actions like this continue, either on the part of an individual Member State or a group of them, the EU's common foreign and security policy will be in tatters, despite the best efforts of Commissioner Patten and Mr Solana.
Mr President, allow me to start by echoing the congratulations by my fellow MEPs for the excellent report that Mr Brok has presented again this year. However, I have to add that I am very interested to find out how the report would fare next year, for just when the common foreign and security policy is being further detailed, it is meeting with enormous new challenges.
The events of 11 September and subsequent events greatly impact on that policy. They will put it to the test. It is too early to gain a complete overview of the new security framework and the new threat. However, we would like to ask the Council and Commission to produce an initial evaluation as soon as possible. This evaluation should also touch upon the question to what extent the pillar structure forms an obstruction to effective action in the new situation. External policy has become internal policy, and vice versa. The European Union is not sufficiently prepared for this at this time.
Conflict prevention and crisis management have taken on a different aspect. Our approach is often still too regional and too geographic. Horizontal issues must now be thrown into the spotlight. Increasing use must be made of regional policy in an integrated manner to tackle terrorism and international organised crime which are interrelated in many ways. The guiding principle in this should be to help each other. Take countries such as Ukraine. They form part of the problem which we are now facing because the lack of transparency in countries such as those, forms the ideal breeding ground for all kinds of crimes, to put it mildly. We have too little control over this because we have not sufficiently developed this kind of cooperation.
Maybe we have focused our attention too much on the Balkans. That region, too, is a source of security problems, but anyone who studies the 'map of evil' will realise that the new secondary routes of drugs, arms, illegal immigrants, etc. traverse the Slav Commonwealth.
I am pleased that rapporteur Brok insists on a more effective implementation of EU strategies. There is more cause for this than ever before.
Mr President, ladies and gentlemen, I should like to echo the congratulations expressed by previous speakers and address just two points in Mr Brok's report.
My first point concerns conflict prevention. The case of the Former Yugoslav Republic of Macedonia provides us with an example of unsuccessful conflict prevention. If all of the Members of the Council had worked as intensively as Members of this Parliament have for years to put pressure on all Macedonian governments finally to put an end to the discrimination of the Albanian citizens of that country, then we would not be facing the difficulties and problems which we are now. If this issue had played a part in the Stabilisation and Association Agreement then the Members of the Council would also have seen it as a precondition and the terrorists from Kosovo would not have had any support for their campaign in the Former Yugoslav Republic of Macedonia. The Macedonians would not now be under pressure of time to change their constitution almost because of the success of the terrorist campaign, because they would have already done so. So much for our failure to prevent conflict in this country!
A second matter which is very important to me was addressed by Mr Brok. I think that the Stability Pact should finally mark the end of the conferences and quick start packages. The Stability Pact should be closely linked to the work of the Agency for Reconstruction and should perhaps be extended to the Agency for Reconstruction and Development in this region. For this reason, the Stability Pact should be incorporated in the Commission's remit; this is where all of the work has to be done in any case. We would then be able to avoid resources being wasted because of friction, we would be able to achieve synergies and we would be able to make progress on establishing real stability in the region. In this way, we would, for example, be able to foster significant and large-scale cooperation in the energy sector. We would be able to make progress on the free trade area in the region, on constructing transport infrastructure and on combating trafficking in human beings and other commodities.
Many Commission officials will in any case very soon be unemployed because the enlargement negotiations in the Commission are as good as closed in some areas. Let us give these people something to work on. Let us hand over responsibility for the Stability Pact to those who can manage it and take it away from those who have in any case already begun to abandon it. Let us give the Stability Pact to the Commission and, perhaps, to one other wise man, Martti Ahtisaari, in addition, so that it really is a success for the entire region and for the European Union.
Mr President, ladies and gentlemen, the report under consideration states that the struggle against terrorism must become a central plank in the EU's foreign and security policy. What should this policy be? September 11 revealed with one bang the prevailing error of the old security policy. A missile shield gives no defence against terrorism - I said this the night before at the meeting of our committee - nor can justice be created with weapons; at times, perhaps, it may be possible to put a stop to the perpetration of injustice. But we are so vulnerable that we are dependent on one another. The benefit of each depends on that of all others.
I propose that a new fundamental policy line of dependency be created for the Union, both at the United Nations and at the WTO (concerning which we were speaking) and also within the Union. Internal and external security policy must be connected; the difference between them, after all, has disappeared. In this policy of dependency, we will use, in the first instance, social workers instead of soldiers; nurses instead of bombs; and teachers instead of missiles. The more people and nations receive justice, the less terrorism will be generated; this is something which we all know.
I therefore ask the Commission to shape a clear fundamental policy line of dependency for all fields. We must get away from armed security, this hangover from the cold war. Who could sleep peacefully with bombs under the bed?
Mr President, there has only been one victim of this afternoon' s emergency drill and that is the answer to the question Mr Morillon asked the Commission, to which the Commission must, of course, reply! I shall, therefore, try to play the role of nurse, by answering, at least in part, Mr Morillon' s question, which concerns the role of the King in a future Afghan government.
The Northern Alliance, as its name suggests, is composed of various ethnic groups from Northern Afghanistan. It clearly does not represent the Pashtuns, who account for half of the Afghan population and it goes without saying, therefore, that a government formed or dominated by the Northern Alliance would not meet the criterion of being representative, any more than the Taliban government does, not to mention neighbouring Pakistan' s position on the Northern Alliance, with which we are all familiar.
We feel that the objective is, therefore, to bring together, in a government, sufficiently representative groups, with the support of Afghanistan' s neighbours. The King' s role, if he is to have one, must, in my opinion, be considered with this objective in mind.
This, Mr Morillon, is basically all I can say on the subject. I admit that it does not provide a completely adequate answer to your question and I shall ensure that you are given a more precise answer tomorrow.
Commissioner, I asked you whether you might consider my idea, which is that the Stability Pact should be linked to the Agency for reconstruction and development and, in particular, to the work of the Commission, which, very soon, will have enough staff to be able to undertake the work.
I am sorry; I thought this was a suggestion and not a question. I am not going to comment on this point. You are probably aware that there are various ideas about the way in which the Growth and Stability Pact should be managed. This is part of a network of institutions set up a few years ago, probably in conditions where concern for total coherence did not prevail. We can probably do better in the future. I agree with you, Mrs Pack, that the European Agency for Reconstruction in Kosovo has done a good job and I think that everyone would recognise that. The links between the Stability Pact, the Agency and the action undertaken by my colleague, Mr Patten will probably, at the right time, be open to suggestion. It remains to be seen whether these suggestions will emanate from the Council or from the Commission. On this point, I reserve the position of the Commission.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
(The sitting was suspended at 7.45 p.m. and resumed at 9 p.m.)
Turkey
The next item is the joint debate on the following two reports:
(A5-0343/2001) by Alain Lamassoure, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the 2000 Regular Report from the Commission on Turkey' s progress towards accession (COM(2000) 713 - C5-0613/2000 - 2000/2014(COS));
(A5-0338/2001) by Alain Lamassoure, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on pre-accession financial assistance for Turkey (COM(2001)230 - C5-0219/2001 - 2001/0097(CNS)).
Mr President, since the last resolution adopted last November on the basis of the report by Philippe Morillon, which I welcome, Turkey has been through a year of great contrasts: it was a black year in terms of the economy, a tense year politically, and a year of progress, though unequal progress, in terms of the pre-accession process. On the one hand, we should welcome the real advances. Given the very serious financial crisis in Turkey since the beginning of the year, the government has had to play by ear. At the instigation of Mr Dervis, a radical stabilisation and recovery plan was signed by the three coalition government partners. It came into operation in the spring, under relatively satisfactory conditions, which have made it possible to undertake basic reforms, which had been put off for too long, and, more generally, to establish a healthier relationship between politics and the economy. In the short term, however, one of its unavoidable effects has been a severe drop in GDP, of 8% this year, which may have serious social consequences. The worsening of world economic conditions, both before and after 11 September, can, unfortunately, only make efforts to recover more difficult. During 2001, Turkey has been genuinely committed to a process of bringing itself closer to European democratic standards. We should welcome the fact that, at a particularly difficult economic time, a large part of government and parliamentary activity has been devoted to basic reforms linked to this European process. In March, the government presented its national programme for the adoption of the acquis. It is true that this first list of reforms is still vague as to the timetable for implementation and the exact scope of the proposed measures. However, since September, the Grand National Assembly has begun to consider several dozen - around 34 - constitutional amendments, the first half of which were adopted at the beginning of October. The results still lag behind current democratic standards: the death penalty has not been totally abolished, the non-Turkish languages are no longer banned, but are not fully recognised, the National Security Council remains, but civilians play a more significant part within it. Above all, most regrettably, the principle of the supremacy of international law - and thus, possibly, in the near future, of European law - over national law has been expressly ruled out. Undeniable progress has nonetheless been made, which the European Commission and the Council of Europe have welcomed as such. Furthermore, on 8 October, the government tabled a second legislative package of rights and freedoms, which relate to the penal code and penal procedure and the laws on anti-terrorism, the press, political parties, associations and demonstrations. The third advance outside parliament was that this summer saw the beginnings of a public debate on the taboo subject of the role of the military in political life. Finally, I would also like to highlight President Sezer' s courage in denouncing corruption, an endemic disease of Turkish society, and in using his legislative veto against texts which represented a step backwards for democracy. Because there are also delays and even retreats.
In the political sphere, the year was marked by dramatic events in Turkish prisons. I will leave it to Mr Daniel Cohn-Bendit, who chaired the parliamentary committee which visited Turkish prisons, to express our views on this subject in a moment. The draft reform of the audiovisual legislation was rightly criticised by the president of the republic, since it did not comply with the principle of the independence of the audiovisual sector in relation to the political powers. The dissolution of the main opposition party (the Virtue Party) demonstrated that the political system has not stabilised and that changes in the law regarding the status of political parties are required as a matter of urgency. In general, a gulf persists between good intentions and reality in the human rights field, where progress is too slow: the torture and degrading treatment of detainees continues to be widespread, freedom of expression is still unusually restricted and several thousand people currently in prison for offences would, under our laws, be considered prisoners of conscience. The main groups working to defend human rights remain subject to what amounts to legal harassment. In the South-East, the end of armed terrorism by the PKK has not yet been turned to account in embarking on an overall policy towards the south-east provinces and Kurdish identity, and, likewise, the unambiguous European Court of Human Rights judgment has not been used as an opportunity to set free Leyla Zana and the other former parliamentarians from the Democratic People' s Party (HADEP) who are still in prison. Finally, since the consideration of the Poos report by Parliament, we have seen Mr Denktash' s surprising refusal to restart the negotiations proposed by Commissioner Verheugen, which I welcome, and the UN Secretary-General on the status of Cyprus. And we note that Turkey continues to block the draft agreement between the European Union and NATO, a draft which is all the more urgent given current international tension. In this area, as in others, the impression remains that the signs of openness which are, on occasion, expressed by governmental authorities, may be challenged by military powers, which still have an unusual influence on Turkish politics. Since our resolution of 15 November 2000, which is cited in our current motion for a resolution, our Turkish partners have been aware of the importance our Parliament attaches to the official recognition of the Armenian genocide. We hope that the processes of dialogue, such as those which bring together former diplomats and academics from Armenia and Turkey, will lead to a common understanding based on scientifically-recognised historical facts.
Mr President, ladies and gentlemen, the coming year will be crucial in testing the real desire of Turkish political leaders and Turkish society as a whole to move closer to the European Union. Over the coming weeks it will be possible to gauge the exact scope of the constitutional and legislative reforms regarding the rule of law. Coming months will be vital in judging efforts to modernise the economy. Finally, on the crucial issue of the status of Cyprus, after 27 years of political deadlock, the moment of truth extends from now until autumn 2002. The end of negotiations on Cyprus' s accession to the EU are set for that date, and this will make it necessary, finally, for both parties to adopt a clear position. Our judgment will be based on the facts. Turkey wishes to have its own models for society and democracy. This is a perfectly legitimate objective. The European Union does not impose one single model. On the contrary, its special achievement lies in bringing about the coexistence and collaboration of peoples who have had very different histories, for a long time mutually hostile, and who, on occasion, have very different ideas on fundamental subjects such as the organisation of society, changing moral values, relations between religion and politics, the status of minority communities or races and the application of the subsidiarity principle. But there are two needs which we all acknowledge. First of all, that there are universal values which make it necessary that fundamental human and democratic rights are guaranteed in the same way everywhere; secondly, that the models conceived in previous centuries must be adjusted to the needs of this one. European integration is a way of helping one another to comply with these requirements and to preserve our special qualities in an exciting and dangerous world.
Mr President, as draftsman of the opinion of the Committee on Women's Rights and Equal Opportunities, I should like to comment on the issues which relate to women's rights in Turkey, to which the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has paid too little attention.
Allow me, therefore, to point out that very little progress has been made with women's rights in Turkey, rights which we, the Committee, consider to be a sine qua non to the integration of Turkey into the European Union, because women's rights are human rights.
I understand that the Turkish National Assembly started a debate today on the reform of the Civil Code, numerous articles of which infringe the United Nations convention on abolishing all forms of discrimination against women, despite Turkey's having ratified the convention. I trust parliament will pass this bill, as adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs in June.
However, the crucial question which arises is whether the law will also apply to existing families because, unfortunately, the Justice Committee submitted an amendment exempting existing families at the last minute. It is quite unacceptable to introduce changes to the Civil Code that only apply to future generations and I know that women's organisations in Turkey have expressed their total opposition to this.
The national programme for integration into the European Union talks of revising the constitution so as to guarantee sexual equality; however, there are no plans, whatsoever, to adopt positive measures which, as the women's organisations have pointed out, would allow all the laws which institutionalise discrimination against women to be amended.
As far as women's right to work is concerned, I should like to highlight both the high rate of unemployment among women - 39.6% and even higher in agricultural areas - and the limited number of women who benefit from national insurance.
I should like to call on Turkey to abolish all forms of discrimination against women and I should, of course, like to call on Europe to provide the economic and technical assistance needed to put this into practice.
Mr President, Commissioner, ladies and gentlemen, I should like to thank Mr Lamassoure for his report, in which he also points out that, as a Member of NATO, Turkey is a very significant partner particularly at this time. Despite all of the criticism which we have rightly voiced in the past and still do today, in respect of the constitution and human rights, we have to say that, compared with most of its neighbours, Turkey is a country which is exceptionally pro-western, democratic and respectful of human rights. Everything is relative and must be seen in its context.
We also have to recognise that progress has been made in a number of areas and that, despite the severe economic problems which Turkey is currently experiencing, it is still attempting, by amending its constitution and changing the composition of its security committee, to ensure that the civilian political forces are given more powers to act in more areas.
We will have to check to see whether all of this is sufficient. Commissioner, you will have to help us to respect the Copenhagen Criteria. The Copenhagen Criteria explicitly state that we need to see developments on the political aspects for accession negotiations even to be justified. We will have to assess this on a case-by-case basis. If further negotiations get underway we will also have to answer the question of whether Turkey is in a position to meet the conditions of the European internal market.
At this stage, I should like to mention just two points, which will provide a tangible touchstone as the European Union embarks on this very complex development against the background of a very dangerous situation for security policy. Personally, I cannot understand why Turkey refuses to seek a compromise under the European security and defence policy over the issue of the conditions under which it will be involved and what kind of cooperation there will be with NATO.
For me this is a test case. We should not allow there to be any blackmail on this issue. I believe that there has to be a willingness to accept a compromise which was negotiated in Budapest and blocked by the military. Surely we should now be in a position to find our way back to these criteria and agree on them.
The second point concerns what should be done about Cyprus. Is Turkey prepared to seek a constructive solution in Cyprus? If a solution is not possible, how will it react when the European Union enlarges? I believe that these are two very tangible issues on the basis of which Turkey's credibility can be judged.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Lamassoure on his report. It is a very good report. Some people think that it is too soft. I do not believe that it is too soft; it simply uses a language which leaves the way open for a dialogue with Turkey and we want to enter into this dialogue.
There are a number of hard points, however, which we need to discuss with Turkey, and certainly there is still a need to discuss the issue of human rights, in particular. It has been mentioned that people are in prison who should not be, first and foremost Leyla Zana. Turkey could and should, particularly in the light of rulings made by the European courts, ensure that they are released without delay.
On the issue of Kurdish rights too, much remains to be done. It is obvious that the language, which, thanks to constitutional amendments, can now be used, should also be employed in the official media as soon as possible. The state of emergency could then be lifted relatively quickly in the provinces in which it is still in force. The constitutional amendments which Turkey has made are positive steps. We definitely wish to take note of them. However, now it is a question, firstly, of removing the constraints still connected to them, for example the death penalty, and, of course, of ensuring that the constitutional amendments are also implemented. A major task for Turkey is to do this in the very near future.
On the subject of time, I should like to come back to an idea which I put forward when I had the honour of drawing up a report for this Parliament comprising a road map or timetable, and that is why tomorrow we will also be proposing that Turkey, itself, should table a timetable next year showing how it intends to meet the political Copenhagen criterion. Satisfaction of this political criterion is the precondition for our also being able to negotiate with Turkey. After all, this is the aim of the whole exercise, of which this report is also a part.
I should also, however, like to address two points, which continue to be crucial for relations between the European Union and Turkey. The first point is Turkey's assistance in shaping an active and efficient external security policy. We know that at the end of the day this also presupposes that we are able to use NATO resources and this is still a stumbling block for Turkey. Turkey needs to know that this is damaging its prospects.
The final problem is Cyprus. Here, too, I should like to say quite clearly that it is important to resolve the Cyprus problem, firstly, for the Turkish population of Cyprus and secondly, and undoubtedly, for the Greek population of Cyprus, the whole of Europe and Turkey itself. Turkey simply has not realised this. I would stress something which I have said repeatedly in the past: Turkey's path to the European Union is via Cyprus. Its assistance with resolving the Cyprus issue is not a precondition for our accepting Cyprus into the European Union, but it would be a basis on which we could enter into serious discussions about Turkey's membership of the European Union.
Mr President, the Liberal Group welcomes Mr Lamassoure's report, which we find balanced and thoroughly informed. It will be closely studied in Turkey, where the reformers will find much to encourage them in their efforts to bring Turkey forward on the track of modernisation, liberalisation, full respect for fundamental rights and social and economic progress.
So far the majorities in the Grand National Assembly for reform are great, but could I urge our colleagues inside the Turkish parliament to respond to this report in a truly parliamentary fashion? Why not pass a resolution calling for their government fully to respect the rulings of all the international courts, including the European Court of Human Rights here in Strasbourg? Why not pass a resolution supporting the setting up of the Rapid Reaction Force and why not pass a resolution to bring pressure to bear upon Mr Denktash to work towards the integration of Turkish Cypriots into the European Union? Such reciprocity between our two parliaments would demonstrate, in a dramatic way, that Turkey is truly advancing upon its European journey.
Mr President, Commissioner, ladies and gentlemen, I thank the interpreters for being here in greater numbers than us to translate this very important debate which is being held at such a late hour. Yes, Mr Pasqua, you will have the right to speak. That will be very interesting. It is not late. It is the morning for you. As you know, in any event our political leanings vary from morning till night. So there is no problem.
I would like to say, not to repeat what we have said amongst ourselves since Mr Lamassoure began his report, that it is actually not only a well-packaged report, but also one which rightly says things clearly, being wise and measured. It is also based on a high degree of consensus, since Mr Lamassoure has really tried to bring together all the opinions in this House.
One thing is clear: Turkey is trying to make reforms, Turkey is making efforts, but, nevertheless, things are moving very, very slowly. And things are moving very slowly not out of wickedness but because of the fact that democratic culture, the culture of openness, is not a culture which, in a still very authoritarian society, has been imposed on the behaviour of all parties; on the behaviour of governors, on the behaviour of certain political forces or on the behaviour of the military.
Our role as the European Union is not, therefore, simply to give lessons, but, rather, to accompany Turkey on the journey towards democracy, in other words, to have positions to defend. And that is why I will make a comment, and I would ask all those who still wish to tell Turkey that there was a genocide seventy-five years ago - which is true - in what way does that help the debate in Turkey today? I do not think that that helps it.
So, what we have in today' s resolution, in this report, is the possibility of holding a genuine, heated dialogue with Turkish society, with the Turkish government, on our notion of democracy, on the notion of freedoms, on our notion of the enlargement of Europe, and, therefore, of the place that Cyprus can and must hold within Europe, and the place which Turkey can and should hold in this process.
I think we should be clear, however. This evolution will perhaps be more discouraging at some times than at others. The European Parliament, the societies of the Member States of the European Union, will not show indefinite patience if the situation does not appear to be improving.
I would therefore like to end by appealing to the Turkish parliamentarians up there in the gallery, and say to them that if they really want the Turkey which they love and govern today to join the European Union, they must be aware that the efforts which our notion of democracy requires of Turkey are efforts which go beyond what is being undertaken at the moment by the Turkish Grand Assembly. They are efforts which go beyond what seems acceptable to the Turkish military.
If they do not go further, our future will perhaps not be a common one, which would be a shame.
Mr President, I think it important that we send two clear messages today. The first must be that we want Turkey as a member of the EU and as a member of the European family. It will be good for Turkey, but it will also be good for ourselves. The second message must be that Turkey is faced with a number of tasks, including that of being honest about its history and its genocide of one and a half million Armenians, half a million Assyrians, Chaldeans and Syrians and several hundred thousand Greeks. In addition, there are the tasks - not only on paper but also in practice and in the real world - of improving the conditions in Turkish prisons, ceasing to keep prisoners in solitary confinement, guaranteeing the rights of minorities and ensuring democratic progress not only for minorities but, I would emphasise, for the whole of the Turkish people. There are the tasks of completely abolishing the death penalty and of getting the political process under way that is necessary if political life in the Turkish state is to be democratised.
I have read my fellow MEP' s, Mr Lamassoure' s, report very carefully. I have to say that he is very diplomatic. I think the report is excellent, but I also think it needs to be more precise on a number of points, and a number of amendments have, therefore, also been tabled, not only by my group but also by other groups, and I believe that most of them must be supported. There is a single exception. I do not think that the EU should interfere in the matter of where Turkey has embassies. However, I also think that the report is sound, and I shall recommend voting in favour of it, but also, of course, in favour of the amendments tabled by, for example, my group.
Mr President, Commissioner, I have listened carefully to Mr Lamassoure and the Members who have just spoken. I will surprise nobody by reminding you of the position of the French delegation of my group. I have tried in vain to understand why the majority of this House have an absolute desire for Turkey to join the European Union. For a start, most of the territory of Turkey is not in Europe. You have decided to urge her to join us. In reality, this decision has but one justification, which Mr Brok has just confirmed, and that is that Turkey belongs to NATO, and that it is therefore desirable for there to be a certain resemblance between the European Union, as some people imagine it, and NATO. I have just listened to what Mr Lamassoure said, and what he said in his report, which was full of reservations, of observations which should lead us to ask questions, and while I believe that we should be careful about trying to promote or impose our institutional system or our value system, which is too often our tendency, there are naturally things which are not acceptable. And it is true that while we are perfectly aware of the difficulties faced by Turkey as a result of the presence of Islamic fundamentalist elements on their territory, which are a danger, which require certain measures to be taken, at the same time we must accept that, in terms of democratic principles, the journey they have to make is still, to say the least, very long. And besides, many of you have said so before me. But I will add something else. What I do not understand, even though a certain number of countries have, unanimously in some cases, such as France, condemned the genocide suffered by the Armenians, is why the current Turkish government and Turkish people, who are not responsible for the past, but who are responsible for a collective history, are determined not to accept responsibility for that genocide. Other countries which have been responsible for genocides have been better able to accept their responsibilities. I think it is justifiable, here and now, to ask them to do the same. In any event, as long as it has not been recognised, as far as we are concerned, we will remain firmly opposed to Turkey' s entry into the European Union.
Mr President, earlier this month, a leading Dutch newspaper sported the following front-page headline: 'As terrorists we can go about our own business in Europe' . Could this be an arresting and, therefore, not very truthful headline? Not really, for the enlightening interview with an anonymous member of the extreme-left terrorist movement, Dev Sol, was in total agreement with this disconcerting title.
The outspoken Turkish terrorist left the reader in no doubt as to the fact that his organisation makes full use of the EU' s territory as their base of operation for their murderous actions against the Turkish state and as a willing reservoir of funds, as and when required. 'For in Europe, anything is possible' , the man simply declared. And should Europe be serious about fighting terrorism, then action will also be taken here, he threatened.
Mr Lamassoure hardly touches upon this highly topical and acute problem in his report. Despite this, it has been Turkey' s criticism of the EU Member States for years. The rapporteur' s appreciation, expressed in Paragraph 29, of the Turkish contribution to the fight against international terrorism counts for very little in this. About terrorism in Turkey, the Lamassoure report concludes in recital G "that Turkey has largely overcome the difficulties posed by various forms of terrorism in the past" . I should like to find out from the Council and the Commission whether they share this, in my view, far too rash, conclusion.
Official Turkish sources produce very different noises. These are voices which, following the satanic terrorist attacks on the US, have gained a great deal of support. They express the feelings of authorities that are deeply hurt. For years, they could not even count on European solidarity in their bloody fight against Turkish terrorist organisations. Quite the reverse, in fact. EU Member States offered, and still offer, the activists of those movements shelter. And while the Ankara authorities condemn the West' s specific policy of tolerance, this time round, Turkey is allowed to take part in the international coalition against terrorism.
After the memorable date of Tuesday, 11 September, Turkey considers that the time has come for the European Union and its Member States finally to issue effective anti-terrorist measures. In specific terms, this translates into meeting Turkish requests to extradite Turkish terrorists instead of offering them asylum or a residence permit. The European Union and its Member States should, at long last, recognise the permanent internal and external threat to the Republic of Turkey. The double standards applied by the Europeans should, at least from the Turkish angle, come to a definite end. The EU' s emphasis on human rights in Turkey coinciding with the fact that it turns a blind eye to the fight against international terrorism is unacceptable. At least, this is the Turkish point of view.
Is this harsh criticism levelled by Turkey at Europe justified? It is a fact that various violent groupings of Turkish origin maintain organisational structures in EU Member States. Certainly after 11 September, it is more difficult for Brussels and the capitals of the EU countries to ignore this in silence. How do the Council and the Commission intend to cooperate with Turkey, a country which has, after all, formally acquired candidate country status, in future in the fight against international terrorism? Indeed, there is no shortage of legal and political pitfalls. The far from gentle criticism levelled at the Lamassoure report speaks for itself. Despite this, the progress of Turkey' s accession to the European Union will also depend on Europe' s reaction to Turkey' s 'open flank' , also known as the country' s Achilles' heel for terrorist attacks.
Mr President, I would not like to miss this opportunity to join the other Members, with knowledge of the subject, in complimenting Mr Alain Lamassoure on the quality of his report. I say 'with knowledge of the subject' because I know how passionate the debates on this subject have been over the last two years or more.
I would like to expand on just two points of the report, which have already been mentioned by Mr Brok and others.
The first relates to the geostrategic importance of Turkey, which has certainly increased as a result of the events which have just taken place and by the European Union' s realisation of the need to enter into a coalition to combat Islamic fundamentalist terrorism. To this end, I would like to say to our Turkish colleagues who are in the gallery, how in vain it would be, to fear that European defence might develop in competition, in parallel, and therefore redundantly, with defence based on the Atlantic Alliance. European defence is based on the Atlantic Alliance and it will continue in that direction, quite simply because Europe would not have the means to do otherwise.
My second comment concerns Cyprus. It has been said that the resolution of the Cypriot problem is one of the conditions, in my view a prior condition, of any possible decision on the entry of Turkey into the Union. I do not believe that the Turkish populations in Cyprus are really in danger today and I believe it would be a very important gesture for Turkey to accept, as a first step, during the current negotiations, a reduction in the number of its armed forces in Cyprus, or even better, their evacuation.
Mr President, Commissioner, ladies and gentlemen, firstly, I should, of course, also like to congratulate my colleague, Mr Lamassoure, on his success in drafting a good report. I am saying this, above all, because in Turkey, I often come across people making a certain assertion: those in Turkey who repeatedly accuse the European Parliament of being hostile to Turkey will now have to admit yet again that this assertion is not true.
Like the report of my colleague, Mr Swoboda, this report, too, is an objective opinion on the situation in Turkey. As the rapporteur states, the flurry of legislative activity in the Turkish Parliament to reform the constitution really is laudable. Given the current constraints in Turkey, our Turkish colleagues, some of whom are also here today amongst us, have really been very successful. Now, however, they are asked to continue the work which they have begun. The Ministries for Home Affairs and Justice in the Turkish Republic play an important role in this area.
The long-awaited implementation of the reform is urgently necessary, particularly now after 11 September, but also in spite of 11 September. It is easy to ascertain through the Turkish media that people are still being tortured in some police stations. There are still strange cases of people committing suicide while in police custody. For as long as this kind of thing continues to happen in Turkey, and, for as long as Turkey is not prepared to meet the Copenhagen Criteria, there will obviously be no date for the start of accession negotiations and Turkey will remain the only country, out of 13 countries with candidate status, not to have started negotiating.
I hope that this last report will motivate those responsible in Turkey to move forward and, not only to talk about reforms, but also to really implement them.
Mr President, this very good report shows Turkey is making progress towards Europe, but more is needed. For instance, 19 people are being prosecuted for insulting state officials because they attended a conference at which victims who had suffered torture in the form of rape in custody spoke out against their tormenters. It is not only women to whom this happens. It is clearly outrageous that the state should condemn the victims, rather than their aggressors. I call on the Turkish authorities to drop these shameful prosecutions.
Secondly, I want to urge the Turkish government to take an initiative towards a political settlement with the Kurds. The PKK have observed the cease-fire for over two years. Its leader, Abdullah Ocalan, is appealing to the European Court of Human Rights against the unfairness of his trial. It is time to launch peace negotiations.
Finally, now is not the time to eject 80 000 Kurds, breach environmental standards and human rights, in order to construct the Ilisu dam. It must not be built and EU governments, such as the UK government, must not grant export credit.
Mr President, what efforts has the Turkish government made since the Helsinki Summit to guarantee human and fundamental rights, to find a peaceful solution to the Kurdish issue and to abolish the death penalty? The latest amendment to the Turkish constitution does not go far enough. The death penalty has only been partially abolished and the Kurdish language has not been recognised. Is this a genuine reform? I would answer, no. Turkey must not be given any special treatment in the enlargement process. I think that we run the risk of giving in to Turkey's wishes if we adopt the Lamassoure report as it stands.
The report is guarded on a number of issues so that we leave Turkey room for manoeuvre. We must insist that a political solution be found to the Kurdish issue and that human and fundamental rights be guaranteed. The time is right for sweeping reforms. In my conversations with people on my trips to Turkey they have repeatedly expressed a wish for peace, brotherliness and freedom. I, too, carry this message in my heart and will also do all I can in the future so that one day this wish will come true.
Mr President, I, too, should like to take my turn in congratulating the rapporteur Mr Lamassoure on his recent effort to draft as objective and balanced a report as possible on Turkey's progress towards accession to the European Union, a task rendered all the more difficult by the particular nature of this country's problems in various sectors of special interest to Parliament, such as its record on human and minority rights, its democratic principles, its international conduct, its refusal to admit to tragic historic events and so on.
Having said which, I think that, thanks to certain amendments approved by the rapporteur and despite certain other amendments dictated by the policy of expediency, the final report which has taken shape is generally acceptable, even to the official Turkish side. And, of course, we all know what that means, we just have to make allowances for the usual abusive response by the Turkish foreign secretary towards the honourable Mr Poos and his report, which is seen as negative towards Turkey.
So all that remains is to ascertain the extent to which Turkey will basically respond to the good will and to the spirit which dominates the report, by which I mean the spirit of constructive criticism of numerous Turkish shortcomings, the deliberately indirect reference to the continuing Turkish military occupation of Cyprus, which is unacceptable in a civilised society, the fact that previous Turkish crimes, such as the genocide of the Armenians, have been passed over in silence, contrasting with praise for any minor progress made by Turkey or any circumstantial compliance by Turkey with its contractual obligations, such as Article 5 of the North Atlantic Treaty.
Time will tell if Turkey recognises and appreciates these well-meant messages, although I fear that experience to date does not give us cause to be optimistic that we shall soon have a clear response from Turkey to the effect that it really is prepared to prove itself worthy of its candidate status and of integration into the European Union.
Mr President, Commissioner, ladies and gentlemen, the Lamassoure report maintains that Turkey has a right to become a member of the European Union. That is its basic message. I, for my part, believe that membership is not just Turkey's right, it is vital to the country. Historically speaking, Turkey has made an admirable effort to move towards Europe. An effort which started not today but a long time ago. Turkey's efforts to modernise started at the end of the nineteenth century.
We Greeks, as Turkey's neighbours and 'historic adversaries' , if I may put it thus, know this better than anyone else. We know from our own experience how difficult it is move forward from a tradition of eastern despotism towards a modern society. Turkey has a particularly long tradition in this respect because it was at the top of the pyramid of despotism in our region.
Turkey suffered the historical accident of basically coming out unscathed - not unscathed as such, because it suffered a great deal - but it was not defeated in either the First or the Second World War. Sometimes it is better to lose than to win a war. We must not forget that France and Germany, the mainstays of the European Union, were both defeated, one at the beginning and the other at the end of the Second World War and I think that they learned that armed force and confrontation are not the way to survive in today's world. The disaster on the 11 September has taught us, I think, that today's world needs reconciliation in order to survive, by which I do not of course mean reconciliation with the terrorists, I mean reconciling tensions between us, precisely in order to isolate terrorists and establish a safe and fair world. Turkey is a third world European country which needs to learn the same lesson as France and Germany, that is, that if we want to move on, we have to stop waging the wars of the 1920s or the wars of the 1940s in the present day.
I think that Turkey has built up an internal mechanism and a system of external relations which is dominated by the idea of authority and it uses this to tyrannise its people - witness the terrible story of prisoners' suicides and much else besides. Of course, the move which Turkey has to make is a difficult one. But it is trying to make it and we must help it and our reception of it in the European Union must be commensurate with its efforts to move towards us.
Mr President, the report acknowledges certain obvious truths. That is a fact. However, at the same time it makes findings which have no bearing on reality. It sees progress where there is none, it extols the famous 'national programme' and a number of individual reforms which, basically, do no more than pull the wool over the eyes of the world in order to conceal the continuing and, from certain sides, the worsening situation for the working classes.
We warned that the decision taken in Helsinki would help not to democratise but to embolden the regime. The army is still the determining factor in political life. The grass-roots movement is being dealt with in the crudest fashion. Arrests, over 10 000 political prisoners, torture chambers, murders, inhumane conditions in prisons, which are extolled in the report, are on the agenda. The hunger strikers have been fighting to the death now for 370 days and dozens have already died. The death penalty has only been abolished for criminal prisoners, not for people fighting for democracy and freedom. The report calls these fighters extremists and the Turkish state calls them terrorists, while the Kurds are deprived of fundamental rights, the occupying forces remain in Cyprus after their barbaric invasion 27 years ago and the report says not a word.
However, the key point of the report is Paragraph 29, which extols Turkey's contribution to the fight against terrorism, clearly dismissing the Kurdish fighters, and its peace-brokering efforts in the Balkans, obviously meaning its open support for the KLA criminals, and it incites it to facilitate the application of the ÍÁÔÏ treaty.
Allow me to finish by saying that my brotherly love towards and solidarity with the Turkish people prevent me from voting in favour of this report.
(The President cut the speaker off)
Mr President, I think I was right to take my headphones off relatively early on. It spared me somewhat. Mr Lamassoure has submitted an excellent report, as numerous Members have said. I should like to qualify the report as a fair report, because I think that Turkey, like every other candidate, is entitled to a fair report, meaning that we duly address all the shortcomings, but we also acknowledge any progress made.
I should like to call on our Turkish counterparts and the Turkish people to take note of the report as a whole and not just selectively, just as we are making an effort to take note of all the developments in Turkey. Finally, I take the view that a Turkey that has made a start on fulfilling the Copenhagen criteria is preferable to a Turkey which has not made a start on fulfilling the Copenhagen criteria. It is a Turkey that is motivating the forces trying to overcome the unacceptable shortcomings still remaining within the country in relation to the political criteria. It is not in a position to expect political discounts. We do, of course, realise that we rightly wish that all Muslim countries in the world were structured like Turkey and that we would then have fewer problems, especially in the light of 11 September. But this discount does not mean turning a blind eye when it comes to the candidate countries. On the other hand, however, Turkey is also entitled not to have any additional conditions imposed.
For example, I think that Mr Lamassoure has chosen exactly the right wording for the point on Armenia. Having expressly referred to the genocide last year, we note this year that things are clearly moving in the right direction. We realise that people are getting together to talk about the past. My own country found this a very worthwhile exercise and I think that this is an approach which we should support in this specific case, so that good neighbourly relations can develop in the future between Turkey and Armenia.
Mr President, I, too, agree that not-insignificant progress has been made, and not just in terms of the Copenhagen criteria - a rather cold, aristocratic expression which conjures up an image of this Europe that always wants to be seen as a model of democracy. I am thinking, rather, of the extremely tangible progress made in the field of honesty: the courage and honesty of a President who is able to condemn the corruption present in his own country. However, we would be wronging Turkey if we did not make things absolutely clear to her - being clear, not hypocritical - and being clear means telling her that a great deal remains to be done in terms of democratic civilisation and behaviour, and that means reforms.
In this sense, the ability to implement political and social reforms benefiting the Kurdish minority is a highly effective parameter. It is true and important that the Turkish Constitution intends to remove some of the restrictions placed on the use of the Kurdish language but, Mr President, I am appalled by this idea of partial removal of restrictions: the idea of partial removal of restrictions applied to a fundamental right such as the use of one' s own language is a quite horrific contradiction in terms. I am also appalled by the fact that only a cultural right is being recognised to a minority that does not enjoy even the most basic political and social rights.
Mr President, we expect Turkey to show signs of cooperation, and a sign in precisely this area - addressing this long-standing dispute with the Kurdish people with courage and tolerance, in a tolerant, civilised manner - would be very well received by the entire European Parliament.
Mr President, I would also like to pay tribute to Mr Lamassoure's excellent work as rapporteur.
Although I have been a constant critic of Turkey's human rights record and its treatment of the Kurds, I also strongly support the decision of the 1999 Helsinki European Council to recognise Turkey as an candidate country. I do not agree with those who believe the boundaries of Europe should be narrow and exclusively Christian. I want to see a pluralistic Europe. I have always believed that Turkey could be a very important bridge-head between the current Members of the EU and the Islamic world. This would facilitate greater understanding and mutual respect. It is especially important in the changed world that exists after 11 September.
However, Turkey still has a long way to go. In last year's annual assessment report the Commission concluded that, although a wide-ranging debate on political reforms had begun and Turkey had signed several international human rights instruments over the past year, the situation on the ground had hardly improved. Let us hope that the publication of next month's annual report will show significant improvement. In this context, I welcome the recent decision by the Turkish parliament to adopt a constitutional reform package to bring Turkey further in line with the acquis communautaire. At the launch of the EU-Turkish Foundation of 17 October, Commissioner Verheugen said that these reforms are a significant step towards better protection of human rights and fundamental freedoms in Turkey.
It is clear that continued support for a closer EU-Turkey relationship, including eventual accession, is the best way to accelerate political reform and progress in human rights. However, the timetable for possible accession lies in Turkish hands alone. Negotiations can only begin when Turkey fulfils the Copenhagen criteria. It must strive harder to fulfil its obligations in that regard.
Mr President, I think that this debate, once again, underlines the fact that we all share the same premise: that it is imperative that we, in the European Union, should have increasingly close relations with Turkey, until the opportunity arises, when the time is right, that it should become a Member State in its own right. But it also underlines another point of view that we should make very clear to the Turkish authorities: that in order for this to take place, Turkey must become a full democracy.
I agree with what Mr Lamassoure has said in his report. The Turks have made advances. It is also true, however, that this constitutional reform contains three elements that impair its credibility. First of all, it ceases to class as crimes actions that are still crimes because they fulfil the conditions as such. Secondly, the constitution is being reformed, but other laws remain in force, such as the Penal Code, the anti-terrorism law and the audiovisual law, which continue to uphold the existence of certain crimes of expression, of opinion, of public demonstration and association. Thirdly, and most importantly, the constitutional reform is not being put into practice. Arbitrary detentions and violations of human rights continue to take place.
We all receive, as I do myself, constant complaints, of which, today, there have been many, that are continually causing problems for the defenders of human rights and their organisations, not to mention, of course, the situation of the Kurdish people. Yes, the Kurdish people. It is not enough to lift the restriction of using a language if this is upheld in law and there is no recognition of the existence of a Community as a people in their own right. This is the case with the Kurds. This is even more the case, Mr President, where a Sakharov Prize winner, Mrs Leyla Zana, remains in gaol, and we must continue to strongly demand that she be freed.
Mr President, I would like to call on history to remind us that, while it serves its purpose on occasions to demonstrate a point, it can also let us down. I would particularly like to remind Mr Pasqua that he should recall where the Presocrats originate from, that Ionic art was born in Turkey, and that the truly Christian French Kings did not hesitate to call upon the Ottoman Empire to fight against the Pope and other European States in the Sixteenth Century.
However, if we continue to look into history, we will also see both good things and bad things about Turkey. Turkey, in the strategic position it occupies, is the only truly secular state, and Europe has been founded upon this great battle to achieve secular states. On this level, then, yes, Turkey is a totally European State. Its efforts to eliminate religious interference, whilst having truly fundamentalist communities within its borders, is something to be admired, and which could be a factor for future stability in the region.
On the other hand, under the Ottoman Empire, the Greek monasteries, the Sufis and the Sephardis all survived. This was because, at their respective moments in history, the authorities did not attempt to destroy them. Today, it is also a strong state fighting for the education of its people. On this subject I would like to remind Mrs Uca, with a heavy heart, that 30% of women in Turkey do not go to school, nor are allowed to do so, so in this way they miss out on an education.
To conclude, I would like to say that there are also bad points. The major black cloud over the Ottoman tradition is its perception of the unlimited rights of the conqueror over the conquered. This gives rise to the great problem of prisons and exterminations: the loss of rights of the conquered, the weaker party, rape, exterminations, silence and death. I think that it is in this area that we should offer our help, for Turkey is a stabilising factor in this region: it is establishing agreements with Syria and is an important element in the creation of a peaceful border with Europe. We have to contribute to the strengthening of this strategy and its improvement, with European ideas used in governance.
Mr President, here is another chance for Turkey to exploit its strategic position and use its proverbial military capabilities: let us hope that, this time, its attachment to the West will be more effectively translated into vital internal reforms. Mr Lamassoure has painted an objective, clear picture of the country but, despite some positive elements, he does not hide his concern that Turkey might regress to a state which is worse than the current situation. It is positive that the Turkish government has presented a programme of conditions for joining Europe and it is positive that it is working on the Constitution, but it is negative that neither the 'road map' nor the timetable for the reforms has been clearly defined. The European Union is not asking every country to follow the same procedure, but there are certain values, certain individual and democratic rights which must be respected - and Europe does know how to be patient - in Turkey and in its prisons too.
One final point: the question of the Armenian genocide is, strangely, becoming increasingly important with the passing of time. Today, humanity no longer tolerates lies or inaccurate accounts when it comes to the horrific events of history. It is not necessary to say, for example, how much the descriptions of the blood baths of the two world wars by former enemy historians helped to soothe feelings and cool emotions, and this example should be followed as soon as possible by Turks and Armenians, with a view to starting to normalise relations between the two neighbouring countries.
Lastly, I am sure that Armenia would be quite willing to erect a monument in front of one of the European institutions commemorating its sacrifice and entrusting it to history. This would also make it possible for us, too, to produce documents on Turkey without worrying about how to address the question of Armenia. It is necessary to remember the past in order to do better in the future.
Mr President, being one of the last to speak, I am in a strange situation in which basically everything has already been said, but not by everybody. Nonetheless, I should like to comment on two points which I think are particularly important.
First, however, I should like to thank our rapporteur. This is a superb report, couched in very moderate terms. We can live with it quite nicely and, more to the point, it is a report which is conducive to consensus. We must bear in mind that this is a progress report. I think there will be a great many more progress reports to come on the question of Turkey's pre-accession to the European Union.
Now to the points on which I should like to comment. First, the question of the death penalty which has not, I think, been adequately evaluated in the House this evening. The general political reforms which Turkey recently introduced are very promising and we fully acknowledge them. However, we all know, and Turkey should also know, which is why we must say so loud and clear, that they represent enormous progress within Turkey itself. Naturally, from our point of view, they are just a beginning. I must say, we always get a bit carried away when it comes to Turkey. But, perhaps, the means are basically the end at the moment, especially when we consider human rights. But, to come back to the death penalty. We obviously feel that it must be abolished completely. There can be no partial abolition of the death penalty from a democratic point of view. There can only be complete abolition. That this is difficult in Turkey at the moment for domestic political reasons is patently obvious.
The second point which I think is important is the fight against corruption within Turkey. Because as long as sleaze runs public and social life in Turkey, the people will have no faith in politicians and as long as they have no faith in politicians, they will put more faith in the military. But it is out of the question in a democratic community for the military, in the form of the national security council, always to have the last word, de facto, on parliament's resolutions. I think that a great deal of work is still needed on this within Turkey. And that can only mean fighting corruption and ensuring that the people have faith in politicians.
Mr President, I want to thank Mr Lamassoure for his sterling work. I wish to put the following question to the Commissioner with responsibility for enlargement, Mr Verheugen. Is it possible for Turkey to become a member of the European Union in view of the continued Turkish occupation of Northern Cyprus, continued Turkish migration from Anatolia to Northern Cyprus and the documented destruction in that part of the island of the historic heritage in the form of monasteries, churches and cultural buildings? If, in the future, it is possible for a country, such as Turkey, to continue to occupy a part of another future EU country, namely Cyprus, and yet remain a Member State, what will have happened to that democracy and spirit of reconciliation that forms the very soul of European cooperation and the very values that underlie it? In that case, what will have become of our credibility in working for peace?
I also think that it is necessary for Turkey, in the same ambitious way as Germany, to deal with the dark and sombre chapters of its twentieth century history. It is not acceptable for Turkey to go on denying the Armenian genocide of one and a half million Christians. It is not acceptable for it to deny that Christian Assyrians, Chaldeans and Syrians were also exposed to a genocide in which hundreds of thousands of people were murdered following a fatwa concerning holy war on the Christians, issued in 1914 by the top Muslim leader.
Mr President, ladies and gentlemen, the Commission welcomes the broad agreement in this debate on Turkey's progress. I hope that we can use this common ground when assessing the work in store for us.
I should also like to emphasise that the Commission agrees with the conclusions and views expressed by the rapporteur, Mr Lamassoure, in his report. Here, too, there is a broad agreement and this, too, will be helpful as we continue in our work. Several speakers have said, and I should like to stress this, that Turkey has become more, rather than less, important to us. And this does not only have to do with its geo-strategic position. I have always warned about reducing Turkey to a locality of special geo-strategic importance. I prefer to believe that Turkey's uniqueness also lies in its cultural and historic heritage and in the political role which it can play at this global political interface. The political elite in Turkey have demonstrated that they are absolutely determined to keep modernising the country and bringing it closer to European standards.
The constitutional reform which has now been decided is an important indication of this. For me, this constitutional reform represents real progress. Parliament adopted these important resolutions very quickly and with an overwhelming majority. I think this large majority is particularly important, because it clearly shows that there is broad social consensus on the need for democratic and rule-of-law reforms.
These changes need to demonstrate that they are effective in practice, however. The crucial question to Turkey is always, what has actually changed? Which is why everyone is right who said, during the debate, that the point now, as far as they were concerned, was to see how Turkey implements these promising constitutional reforms and what actually changes. In this respect, the Commission agrees with the European Parliament's appraisal that, the constitutional reforms and further legislative initiatives announced, notwithstanding, a great deal still needs to be done if human rights really are to be securely and permanently protected in Turkey.
Our relations have progressed well since Helsinki. The pre-accession strategy has been implemented. As with all the other candidate countries, the priorities for Turkey have also been set out in an accession partnership. This year Turkey adopted a national programme for incorporating the acquis which also includes the timetable for new legislation which has been called for on numerous occasions here in the House. This legislation will need to be in keeping with the acquis of the European Union.
We want to continue the pre-accession strategy for Turkey on the basis of the principles adopted in Helsinki. This obviously means that there can be no talk of starting negotiations until the political criteria for accession have been met. I would stress here that we are not in the business of offering discounts on the political criteria for accession to the European Union to anyone anywhere.
It is in keeping with the philosophy behind the Helsinki resolutions that, with the exception of negotiations, Turkey must be treated in exactly the same way in all other areas as the other candidate countries. The Lamassoure report refers to the difficult economic situation in Turkey. I should like to encourage Turkey to continue with the economic reforms agreed with the International Monetary Fund. As for us, we shall release the first tranche of EUR 75 million from the European Union structural adjustment facility for Turkey as quickly as possible.
As far as Cyprus is concerned, we continue to abide firmly by the view that the peace process should be resumed as quickly as possible under the auspices of the United Nations. Turkey has promised to support this process. But I must say quite unequivocally that the European Union expects this support to translate into specific action and result in our actually resolving this problem.
I am confident that accession negotiations with Cyprus will be concluded during the course of next year, which is why it is particularly important that the parties involved make every effort to find a lasting political solution. The components for a solution, which take account of the interests and concerns of all involved, are well documented. What we need is the political courage to grab this opportunity and resolve the Cyprus question now. The window of opportunity is open. But, it must be said, it will probably not be open for much longer.
A solution to the Cyprus question will benefit future relations between the European Union and Turkey enormously. Relations between Greece and Turkey have already improved considerably. The Commission welcomes the confidence-building measures agreed. I congratulate the two foreign secretaries, Ismail Cem and Georgios Papandreos on their initiative and their success. Both foreign secretaries did a great deal to foster a climate conducive to further progress in the region.
As far as outstanding problems with European security and defence policy are concerned, I called on Turkey, just a few days ago, to help achieve a constructive solution as quickly as possible. In all events, this problem should be resolved before the meeting of the European Council in Laeken in December this year.
A little extra effort and it should be possible, and I am convinced that it is possible, to reach an agreement. We are fully aware of Turkey's concerns, especially, as regards, possible action in its neck of the woods. But I call on our Turkish partners to take a constructive attitude so that an agreement can be reached soon. We should be able to expect a country which is a candidate for membership of the European Union to support rather than block one of the most important future projects of the European Union.
The Commission considers that it is important to improve relations between Turkey and Armenia in order to foster security and stability in the region. The Commission therefore welcomes the very recent initiative by the civil society in the two countries to bring the two nations closer together and, with the help of independent historians, to reappraise the tragic events of the past.
I welcome the European Parliament's position on the programme of financial assistance. The proposed amendments are acceptable to us. I particularly agree with the European Parliament that care must be taken to ensure that various sources of funding and programmes are properly coordinated.
It is true that we are probably now in a decisive stage of relations between the European Union and Turkey. Once the Lamassoure Reports have been adopted we shall have all the elements needed for our pre-accession strategy to hand by the end of the year. We can then go on to the next stage in which we shall have to focus mainly on stepping up and putting Turkish preparations for accession into practice.
The debate is closed.
The vote will be taken tomorrow at 10 a.m.
Loading and unloading of bulk carriers
The next item is the report (A5-0326/2001) by Rijk van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers (7193/1/2001 - C5-0292/2001 - 2000/0121(COD)).
Mr President, today, we are debating the Council's common position on the safe loading and unloading of bulk carriers. We discussed this topic at first reading on 12 February.
The Commission proposal for a directive was prompted by the high number of accidents involving bulk carriers. Research has shown that many of these accidents were caused by the condition of the ship' s side. Damage to the side can, in combination with wave movements, have fatal consequences. An inventory of procedures and practice showed that bulk carriers regularly incurred damage during the loading or unloading thereof. It also transpired that hardly any procedures are being applied to help prevent this damage to bulk carriers from occurring. At international level, a code has been drafted which stipulates the fundamental safety principles for loading and unloading: the Bulk Loading and Unloading Code, or BLU Code. Based on these principles, procedures have been prescribed which are to be observed prior to, during, and following, the loading and unloading of bulk carriers.
Two of the key points are: firstly, the appointment of a terminal representative and, secondly, the possibility of the port authorities discontinuing the loading and unloading activities in the case of an emergency.
Despite calls by the IMO to transpose the BLU Code into national legislation, this has, so far, not been done in many countries. The European Commission would like to change this. On behalf of the fifteen Member States, it wants to meet the IMO' s request and afford the BLU Code legal status.
The Commission proposal, therefore, aims to include the BLU Code in Community legislation. In addition, it contains the requirement to set up a quality care system at terminals so that the quality of the loading and unloading activities is permanently guaranteed to be at a sufficient level. This system is also intended as the opposite number on land of the ISM safety system, which applies to bulk carriers at sea.
At first reading of this proposal on 13 February 2001, Parliament approved of the basic idea of this proposal and backed fourteen amendments thereto. The most important amendments related to two topics:
First of all, the obligation of the competent authorities to intervene in the loading and unloading process as soon as they are informed of a dangerous situation arising for the personnel or the ship.
Secondly, the improvement of data flows between the players involved.
In its common position, the Council has adopted the bulk, namely eleven, of these amendments, at least, in spirit. That leaves three that were not adopted. Furthermore, the Council has added a number of elements. I should like to briefly comment on those elements and the three amendments that were not adopted.
In the first instance, the scope is somewhat scaled down. The directive now applies to ships which call at a port in the European Union and are not unloaded by means of their own equipment. Moreover, terminal operators are entitled to confine themselves in terms of inspection and information to those fields for which they are directly responsible.
Secondly, the Council has made a few changes to the compulsory quality care system. For new terminals, a start-up delay has been added, while existing terminals are given three years to meet the requirements. Another new aspect is the fact that in addition to ISO 9001:2000, other equivalent systems are also allowed. Consequently, terminals which already operate a suitable quality system need not incur high costs to install another, equivalent system.
Thirdly, the Council has supplemented the amendments, which improve reporting between the different players.
The three points which the Council was eventually unable to accept concern minor changes to recital 13, to Article 10, Paragraphs 1 and 2. In addition, a few changes have been made in the annexes which remove a number of superfluous provisions and build in a few safety guarantees.
Having assessed all changes made by the Council, my conclusion is that the Council has accommodated all Parliament' s essential amendments. The remaining amendments are not of any major significance and would not justify a further delay in the introduction and application of this legislation. That is why the recommendation which I, and the Committee on Regional Policy, Transport and Tourism, are making in this Parliament is to adopt the common position unchanged and to insist on a prompt implementation and application in the Member States.
Mr President, our group supports the work carried out, thus far, by Mr Van Dam and the Council, together. We feel that this recommendation is a major step forwards, particularly in the field of maritime safety, especially since the statistics of past years are extremely alarming: in the last 10 years, between 1990 and 1999, we recorded the sinking of 146 bulk carriers and the deaths of 780 crew members, all of which occurred during the loading or unloading of these carriers.
The Commission' s directive harmonises, at last, a field of legislation which has allowed too many, too dangerous exceptions in the past. We are going to harmonise the loading and unloading procedures, the safety standards inside and outside terminals and the levels of responsibility on board vessels and ashore.
I welcome the fact that all this has served to improve quality, first and foremost; we feel that quality must be an essential, basic condition if safety standards are to be satisfactory. I welcome the fact that a balance was found quickly between Parliament and the Council' s positions, a balance which, moreover, respects the spirit of the amendments proposed and adopted by Parliament as well.
At last, as of today, we are on the way to more stringent legislation, to a code of procedure which has the merit of courageously placing safety above all other concerns, including economic and financial concerns. That is why we are totally satisfied with the final version of this report.
Mr President, I wish to thank rapporteur van Dam for the successful preparation of the report. Increasing marine safety requires ongoing work. Increasing the safety of loading and unloading of bulk carriers is an important aspect of work for the improvement of safety in the shipping sector. As is the case in many matters concerning marine safety, these rules are also agreed at the International Maritime Organisation on a voluntary basis. Since the regulations are currently being applied only intermittently, it is good that they are being incorporated into Community legislation. Improving the loading and unloading of bulk carriers and the efficient performance of ports will also further the development of important intermodal transportations. Along with a further tightening of the rules, care must be taken that the decisions made are realistic and feasible.
The biggest shortcoming in the position of the Council is that, as the rapporteur states, information need not be given on all damage caused to the structure and fittings of a vessel. In addition, I wish to call attention to the fact that decisions to increase marine safety, which are made only within the Union, are not sufficient. Questions of safety and liability must, as far as possible, be dealt with on a worldwide basis. The matter needs to be given a rapid passage, even though the common position of the Council has not included all the proposals of the Parliament's first reading. Our group supports approval of the common position as it stands.
Mr President, the Commission is delighted by the report which has been drawn up by the Committee on Regional Policy, Transport and Tourism, in relation to this proposed directive establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers. I wish, in particular, to thank Mr van Dam for his report and for the help he has given the Commission in its efforts to increase the safety of bulk carriers. This directive will transpose into Community legislation the code of the International Maritime Organisation, which is currently in force in relation to the safe loading and unloading of ships, as well as certain parts of the convention for the safety of life at sea. This code, which is, in fact, a recommendation, was established by the IMO in 1997, but, so far, it has not been widely applied. As soon as its application becomes obligatory in all the Union' s ports, this code will be much more widely used and will, therefore, contribute to the safety of all bulk carriers visiting the Union. As the rapporteur has indicated, this directive is aimed at combating the phenomenon of the disappearance of bulk carriers, that is, the sinking of these ships, which suddenly break up in open sea and sink in a few minutes, thereby causing the loss of considerable human life. As Mr Fava has said, these statistics are unfortunately quite clear: over the last ten years, these wrecks have caused the loss of 134 ships with 743 victims, and there is a consistent tendency in terms of the average age and the total annual dead weight of the ships which have disappeared. It was, therefore, necessary to deal with this issue of the safety of bulk carriers, and it is known that bad loading and unloading methods are considered to be one of the main causes of these tragic accidents. As the rapporteur has said, the directive is designed to ensure that the handling of cargo in our ports respects strict rules, so as to prevent damage to ships during loading or unloading of heavy bulk cargo. Before and during loading and unloading, the crew on board and the dock personnel must be in contact and in agreement, and, furthermore, a plan must be agreed in advance in relation to the way the loading and unloading will be carried out. Heavy equipment which is often used in these operations must be handled with caution, and, in the event of a disagreement between the two parties, the dock personnel and the crew on board, the competent authority must be able to intervene to suspend the operations in order to prevent possible damage to the structure of the bulk carriers. The Commission is therefore very pleased that Parliament intends to accept the common position of the Council without amendments, because, if it is adopted rapidly, this directive will be able to enter into force very soon. This also shows that, on sensitive maritime issues, the European Parliament and the Council are able to rapidly reach a decision with the greatest degree of cohesion, and the Commission hopes that the cohesion demonstrated in this case will also be demonstrated in relation to the other great issues which are currently on the agenda.
The debate is closed.
The vote will be taken tomorrow at 10 a.m.
Reporting formalities for ships
The next item is the report (A5-0327/2001) by Ari Vatanen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on reporting formalities for ships arriving in and departing from Community ports (COM(2001) 46 - C5-0051/2001 - 2001/0026(COD)).
Mr President, Commissioner, and those ladies and gentlemen who are still awake, the economic integration of Europe is an objective which many, even among those who oppose political integration, can swallow without indigestion. The promotion of local shipping also enjoys broad favour, since preservation of the environment and a significant reduction of congestion on our roads are essential. The Commission's proposal for a common form for ports is a sensible step (even though on this occasion it does not arouse political passions) towards the simplification of port formalities. It must be said that the forms in use at present vary greatly between Member States. The proposed directive would mean that the International Maritime Organisation's FAL forms would always be approved in our ports. For once we are getting a proposal from the Commission which does not increase bureaucracy in any way. It would be nice if this could happen more often. This stems from the fact that the Member States are by no means obliged to demand any forms; whereas, if a Member State regards it as necessary to obtain information covered by the proposed directive, it must always accept the FAL forms.
I support the Commission's proposal, and take the view that we should welcome it with open arms. I have made a few technical adjustments which are in line with the Council of Ministers' preliminary position. I believe that we can now, exceptionally, get by with a single reading. I also thank the members of the Committee on Regional Policy, Transport and Tourism, who succeeded in keeping the political animal which lurks in all of us under control, and did not churn out revisions of their own. Putting our own stamp on everything must not lead to the objectives themselves being obscured and timetables being interfered with. This time we neatly avoided this pitfall.
The general adoption of the IMO's FAL documents will promote the efficient functioning of the common market, and it definitely represents a welcome improvement. I do not, however, wish to overestimate its importance, since what is involved here is merely a very small part of a larger whole. We will not bring dynamism to ports merely by standardising forms; we need to introduce competition to ports as well. The significance of my report does, in fact, largely hinge on the question of whether we will have the courage also to approve the Commission's proposal for deregulating port services. I hope that Parliament will continue the project of building Europe by dismantling monopolies. And, in this context, I look symbolically and appealingly in the direction of my highly esteemed colleague Mr Jarzembowski.
Finally, I wish to give thanks once again for the cooperation of the Commission and of the Council. Europe needs constructive action and less politically-motivated confrontation. I trust that we will be able to improve the status of shipping by the action now proposed. Ladies and gentlemen, the rudder is set. Let us steer Europe in the direction of competitive ports!
Mr President, the Group of the Party of European Socialists supports both this Commission proposal and the report by Mr Vatanen, who, having already demonstrated his adventures as a driver on roads throughout the world, now amazes us with his knowledge of a subject as difficult as maritime transport and the certificates that have to be completed when ships arrive at, or depart from, our ports.
Very gradually, people like ourselves, here, today, in this House, Mr Vatanen, myself, and all of you, are building a common Europe. We are now eighteen, it is true, years behind with regard to 1 January 1983, which already seems like such a long time ago, when the Community institutions and the then ten Member States approved the Single European Act.
The standardisation of reporting formalities will, without a doubt, contribute to an improvement in maritime transport between ports situated in Member States, encouraging the promotion of short sea shipping. By encouraging the transportation of goods by sea we will free up, to a certain extent, the amount of heavy traffic on our already saturated roads. We can only regret that this proposal, as noted by Mr Vatanen in his explanatory statement, does not cover dangerous goods.
We ask the Commission not to limit this standardisation of reporting formalities to the Community. The Community should press for this type of information to be common to the whole international community, promoting the International Maritime Organisation's Convention on the Facilitation of Maritime Traffic. We would also invite those Member States who have not done so, to ratify this Convention, although the Commission proposal does not oblige them to do so.
I would like to finish by congratulating Mr Vatanen on his excellent work.
Mr President, I, too, would like to start by thanking the rapporteur, Mr Vatanen, for his excellent preparatory work, which aims to ensure the rapid passage of this important business. An efficiently functioning internal market requires smooth working and more standardised practices than previously in the transportation sector. However, the reporting obligations of ships arriving in ports and leaving them vary greatly from one Member State to another. Most Member States have already signed the IMO's Convention on the facilitation of maritime traffic. The proposal for a directive, now under discussion, is a good example of practices which are already internationally recognised as being good ones. In my opinion, besides the safety of shipping, it is important to facilitate practical procedures. By clear, uniform yet flexible procedures, shipping will be made a more attractive alternative mode of transport. There may be a particularly positive impact on local shipping. Improving the effectiveness of port practices will also facilitate the development of important intermodal transportation systems. Since several forms are in use, attention needs to be given, in the future, to how electronic communications can be better utilised.
A positive aspect of this proposal is that the directive is intended to pass into law within a rapid timetable. The rapporteur has made good revisions to the proposal for a directive. Our group supports the approval of the report and its rapid passage through the legislative process.
Mr President, once again, I would firstly like to congratulate Mr Vatanen on this very good report, and to thank the other speakers in the debate, and also welcome the fact that all the institutions have studied this proposal within a very short timescale, and that it will be possible to reach an agreement in due course on this subject as we did on the previous one. This demonstrates the importance which we all now attach to short sea shipping. For several years, the Community has been implementing a complete strategy aimed at making short sea shipping a viable and realistic alternative to purely road transport. This strategy has, furthermore, been reinforced in the White Paper on European transport policy until 2010. One of the elements of this strategy is to remove the obstacles preventing the development of short sea shipping. Our recent exercise in recording these obstacles showed that the complexity of the administrative documentary procedures was considered to be one of the main bottlenecks. Mr Vatanen was kind enough to say that the Commission was dealing with the paperwork, for once. I give credit for this U-turn to him. The Commission has therefore presented a proposal aimed at simplifying certain documentary procedures. We have chosen to deal with the routine procedures which ships have to go through each time they enter or leave a port. The procedures currently in force are not in themselves unreasonable, but the methods for conforming to them are so different from one Member State to another that they often lead to confusion amongst shipowners and operators. Moreover, the International Maritime Organisation has produced a number of standardised forms in order to harmonise these procedures, and we therefore believed that standardisation was necessary, so that ships may know what information they need to present to the authorities and the way in which they must do so, whichever port they are visiting. Given that there are already internationally recognised standardised forms, we have opted for the simple solution of using them. This will probably lead to the worldwide application of the IMO forms. This proposal, therefore, simplifies the necessary complex documentary procedures in the field of maritime transport. It does not impose new obligations on shipowners. Instead it allows them to carry out certain obligatory declarations in a harmonised and simplified fashion. Since these declarations will be identical regardless of the flag or sector of activity, there is no reason to exclude any of them from the scope of our proposal, which therefore applies to both short sea shipping and ocean navigation, and which will not distinguish between flags.
Thank you, once again, to Mr Vatanen. Thanks to the amendments which he has presented in his report, we believe we will be able to reach an agreement with the Council with a view to adopting this proposal at first reading. This is good news and we are grateful for it.
The debate is closed.
The vote will be taken tomorrow at 10 a.m.
Accession to the WTO
The next item is the joint debate on the following two reports:
(A5-0366/2001) by Per Gahrton, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community position within the Ministerial Conference set up by the Agreement establishing the World Trade Organisation on the accession of the People's Republic of China to the World Trade Organisation (COM (2001) 517 - C5-0487/2001 - 2001/0218(CNS));
(A5-0367/2001) by Per Gahrton, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision establishing the Community position within the Ministerial Conference set up by the Agreement establishing the World Trade Organisation on the accession of the Separate Customs Territory of Taiwan, Penghu, Kinmen and Matsu (Chinese Taipei) to the World Trade Organisation (COM(2001) 518 - C5-0488/2001 - 2001/0216(CNS)).
Mr President, the accession of the People' s Republic of China to the WTO is, without doubt, one of the major ventures and experiments of our time. The People' s Republic of China, which is still a country formally governed by a Communist party, is now to be a part of what might be called the stronghold of the free market economy, the WTO. If the Commission is to be believed, that is a huge victory from the EU' s point of view. It is said that this is a one-way market opening process. It is thought that, for the EU, China' s accession to the WTO will signal an enormous gain in enforceable rights, with no significant change in the EU' s own commitments towards China.
It is really quite a one-way process that is described in the Commission' s proposal. China must adapt. The EU does not need to do very much. Certain China-specific quantitative restrictions are to be phased out. However, these are of relatively little importance.
If the Commission' s description in Paragraph 13 is to be believed, accession to the WTO will be good for China' s economy. I have a number of doubts on that score. Clearly, the Commission has to look after the EU' s interests, but the issue is whether, in the era of globalisation, we might not have passed the point at which trade policy could be judged as if it were a football match, in which winning is everything and there is complete indifference to how things are for the other side. I therefore think it is quite remarkable that, in its proposal, the Commission does not say so much as a word to hint that accession might nonetheless lead to problems for the other party, namely the People' s Republic of China.
I must briefly relate a number of facts to indicate that there may be certain problems for this large, but, nonetheless, still underdeveloped, country. Criticisms are being made in China. When, in connection with my official visit as chairman of the European Parliament' s China delegation, I recently visited China, I was able, on the fringes of this visit, to meet authors of books which are very highly critical of China' s accession to the WTO. Both books are published by legal publishing houses and, obviously, in Chinese. One of the books is known in English translation as Collision: Globalisation and China' s Reality Choice. The author, who is an economist at Beijing Aeronautic University, maintains that China will lose to a system that is dominated by transnational companies. His sympathies are with the lower social classes, he says, and he believes that Chinese companies will be swallowed by transnational giants. This will hit those groups of people in China which have little in the way of wealth. His main argument is that China is not ready for accession to the WTO. The Chinese economy is not strong enough, and it will be the poorest classes that will have to pay a heavy price in the form of unemployment and social insecurity. This book attracted a certain amount of attention in China when it was published last year. A relevant article was published in the journal belonging to the Ministry of Foreign Trade, and the book received many positive reviews.
The second book is known in English as China in the Shadow of Globalisation and constitutes a warning to the effect that accession to the WTO might cause China to split into five parts. That is one of the things that the Chinese leaders fear most. The fact that the chaos which might result from accession to the WTO could lead to the division of the country touches a sensitive point in China' s understanding of itself.
In spite of the fact that China is not a democracy and, to put it mildly, does not allow complete freedom of expression, and despite the fact that the Chinese government is in favour of accession to the WTO, a book of this type was nonetheless allowed to be published. That means that there is uneasiness, considerable uneasiness, in Chinese society. This uneasiness is, in all likelihood, about the possible consequences within the governing party, too. You only have to log on to the Internet. There are many web sites: China Online, South China Morning Post and such like. There is a lot of information about what different commentators, including those outside China, believe might happen because of accession to the WTO.
China Online reported, for example, in August of this year, that approximately 18 per cent of the total number of employees within the State sector are estimated to be surplus to requirements. It is said that they will be still more surplus to requirements following accession to the WTO. Unemployment in city areas is already estimated at over 15 per cent. This report from China Online also maintains that unemployment will increase further in connection with accession to the WTO. The prospects for new jobs are very limited because those who are made redundant are often older, unqualified workers. According to China Online, an estimated 30% of the agricultural labour force is surplus to requirements, meaning that 120 million farmers will have to look for jobs in the cities. Agriculture was one of the most important areas raised by China in the negotiations. China received certain concessions. Many commentators still believe, however, that accession will lead to enormous changes in the countryside and have enormous consequences when China is opened up to imports of food and agricultural products from, for example, the United States. China has nine hundred million people employed within agriculture. The Chinese government itself, which does not exactly exaggerate the difficulties, estimates that, because of cheaper grain imports, 9.7 million farmers will lose their jobs within seven years of Beijing joining the WTO.
I could go on at length quoting and referring to different sources indicating the difficulties for China, but I think these examples suffice. The point of the quotations is that I, again, wanted to emphasise how odd I think it is that the Commission should be presenting the Council and Parliament with a document in which there is not a single word to suggest that accession to the WTO might lead to difficulties in the world' s most heavily populated country. That is an odd information policy, in my opinion. China' s accession to the WTO may, of course, lead to problems for ourselves, too, if stability in China is seriously undermined.
What conclusions do I draw, then? I do not draw the conclusion that we must say 'no' . Even if China is not a democracy in our sense of the word, I think it would be unreasonable for us to try to assume the responsibilities of the Chinese government and say that, what the Chinese government has judged to be correct might, in actual fact, be wrong. Nonetheless, I believe that we should be aware of the fact that we are embarking upon an incredibly risky game. It places great demands upon European companies to be responsible and not misuse the opportunities they are given when they now go into China with the freedom granted to them by the latter' s membership of the WTO.
In spite of this serious criticism and these serious misgivings, I naturally recommend that we vote in favour of China' s membership.
I only have a small amount of speaking time left to devote to Taiwan. That was intentional, because Taiwan is in a quite different situation. Taiwan is a developed modern democracy, a developed modern market economy and industrial state and the world' s tenth largest trading power. I cannot see any real problems with Taiwan' s accession to the WTO. We are concerned there, with an entirely different set of problems with which no comparison can be drawn.
Taiwan will be accorded a local collective agreement with China and become a member the day after China has become a member. I have no comment other than that we naturally ought to vote in favour of Taiwan' s membership.
Mr President, our group, the Confederal Group of the European United Left/Nordic Green Left supports the two proposals presented without question, both for the People' s Republic of China and for the customs territory of Taipei, and agrees with all the arguments and pertinent issues put forward by Mr Gahrton, who has a profound knowledge of this issue. For this reason, we think it is of fundamental importance that the European Union should take an extremely responsible attitude when facing this momentous challenge for the world.
The People' s Republic of China' s accession to the World Trade Organisation will have repercussions in China itself, as we have already seen. They have now had many years to prepare for and take control of the possible consequences. There will also be significant repercussions for the European Union: I am aware, for example, of what could happen to us with regard to agriculture. There will also be repercussions for the functioning of the World Trade Organisation, which is going to be completely restructured, although it must be said that this is already a matter of some urgency.
For this reason, although we are aware of the whole range of problems, dangers and possibilities that this accession brings, our group supports these two proposals without reservation.
Mr President, Commissioner, what a pity that such an important issue is again being debated at such a late hour and, needless to say, before almost empty benches, because the repercussions of the accession of the People's Republic of China to the WTO are of global significance in every sense of the word and therefore deserve even more attention.
The history of the creation of the World Trade Organisation can be traced back a long way, to a time when the Second World War had left a trail of destruction in its wake and there was a great deal of uncertainty as to what shape peace would take in the future. The key elements for a peaceful world, and this was as clear then as it is now, are freedom, security and stability, democracy and human rights. We have used these basic principles to lay the ghosts of the past in Western Europe and finally bring about an era of peace of which, in my view, we can be proud. But we have to defend this peace anew every day, a painful lesson each and every one of us now has to learn.
Today we are on the threshold of major enlargement of the European Union. In a few years, we shall live in a Europe which can be an area of stability and freedom. But how shall we achieve this?
We shall achieve it through integration. Integration means inclusion, unification, political, as well as economic, completion. I do not think anyone disputes the fact that this is an absolutely winning recipe for peaceful development and that this does not just apply to Europe. Other parts of the world have not been blessed with peace in the last 50 years. The Cold War was synonymous with conflict and discord for numerous regions in the world. We must bear this in mind if we are to understand the significance, today, of an organisation, such as, the WTO. Here, too, the watchword is integration. The more countries commit themselves to the peaceful principles of trade, the more stable and peaceful the world can become.
For these reasons, I expressly welcome the accession of the People's Republic of China to the WTO. For the same reason, I also welcome the accession of Taiwan to the World Trade Organisation. We want to integrate, not leave part of the world standing on the doorstep.
The EU has clearly formulated the important objectives in its strategy on Asia. Political dialogue with the People's Republic of China should be stepped up, the transition to an open society should be supported and China should be further integrated into the global economy. This last objective is now within reach. Only with China, both the People's Republic and Taiwan, will the WTO become a real world trade organisation. I can assure you that we shall not lose sight of the other objectives and I would also stress that this includes dialogue about human rights.
The numerous negative aspects of China's accession to the WTO, which you choose to identify in your explanatory statement, Mr Gahrton, cannot be supported by us in the PPE-DE Group in their present one-sided and, in my view, somewhat disproportionate wording. I think the advantages to all sides of these accessions outweigh the disadvantages. The award of the 2008 Olympic Games to Beijing became as acute a topic of discussion as the accession to the WTO is now. But I am positive that we are on the right path, the path of integration, not segregation, the path of inclusion, not isolation, the path, I trust, towards a more peaceful world, which we need, today, more than ever. We are still in shock from the horror of 11 September. And that is another reason to stand together.
Mr President, my thanks to the Commissioner for the work which he has carried out. Of course we welcome China and Taiwan, because I think we should be pleased, as the previous speaker said, that China and Taiwan are joining. A whole host of reforms is being initiated, as the Commission has rightly pointed out. For the rest, China will take up a key position within the WTO and this will also bring about considerable changes for the West. I am fairly certain that this will present the Commission with further challenges.
For the rest, we are supporting the accession of China with considerable funds and I think we should do more here. For the first time, Parliament has been consulted. This is a result of excellent collaboration with the Commission and, of course, with the Council. But I have one thing to say to Mr Gahrton: it is true that accession to the WTO is not without its opponents in China. But I think that to overemphasise this in the report without, at the same time, trusting in the fact that China is more than capable of evaluating whether or not it is in a position to cope with accession is to underestimate China's capabilities considerably. I rather think that the doomsday scenario which you have conjured up in your report is highly exaggerated. I would like to see you evaluate matters in a somewhat fairer and more balanced manner in the future.
Mr President, after fifteen years of negotiations, we are now in the final stage of China and Taiwan' s accession to the WTO. The Commission submitted the accession conditions to you for your opinion. I would like to thank the House, in particular, the Committee on Industry, External Trade, Research and Energy and the rapporteur, Mr Gahrton, for your willingness to treat this subject as a priority. If you accept the recommendation of your rapporteur, the Union will be in a position to give the green light to China' s accession at the next Ministerial Conference of the WTO, which, as you know, will take place in Doha on 9-13 November.
The documents you have been issued with, will have informed you of all the technical elements of the negotiation. I will not return to them today, but I would like to share with you some thoughts of a more political nature, at the same time giving my reaction to Mr Gahrton' s document and speech; they both warrant it.
I would, firstly, like to stress the special nature of negotiations for accession to the WTO and try to correct the impression - created by your report, Mr Gahrton - that it is something which we have handled in an excessively unilateral fashion.
An accession to the WTO is not negotiated within a traditional multilateral framework, where concessions are made on the basis of the principle of reciprocity. On the contrary, in an accession negotiation, at least to the WTO (I say that prudently, since this seat was occupied by Günter Verheugen less than an hour ago), a country puts itself forward as a candidate to join a club whose members have already negotiated commitments amongst themselves.
The candidate country must therefore pay for entry into that club by offering commitments in terms of access to markets which reflect what the members have already accepted amongst themselves.
On several occasions your report points out, and with a degree of reproach which has not escaped me, the positive tone taken by the Commission to describe the results we have achieved after fifteen years of negotiations.
Even if, contrary to what the report says, the Commission' s report is not jubilant, I nevertheless believe that we can be satisfied with these results as a job well done.
Our task was primarily to defend the interests of the Union in these negotiations, and that is what we have done.
It is also the case, however, that this agreement is not some kind of unilateral victory for the Union, which is something, if I have understood correctly, that you rather reproach us for. If there has been any victory, I am tempted to say that it is a multilateral one, since it is the multilateral system as a whole which has been strengthened as a result.
We cannot claim that the WTO has a global vocation if it excludes a country which represents more than 20% of the world' s population. The issue was not, therefore, whether China should join the WTO, but rather when. Well, after fifteen long years of negotiations, the different parties involved, China and its trading partners, have reached the conclusion that that time has arrived. One of the Union' s main objectives was that these negotiations should lead to a strengthening of the multilateral system. It was therefore necessary for China to accept what we could describe as the multilateral acquis, and I will not make any controversial parallel here either, in other words, the advances made within the framework of GATT and then the WTO over the last half a century. We have ensured that the level of Chinese commitments offers this guarantee. But this accession to the WTO is also a victory for China, since we believe it to be an essential condition if she is to continue her exceptional economic development. Chinese external trade has increased by an average of 15% per year over the last twenty years. It is, therefore, literally an explosion. And accession to the WTO ensures China a stable framework for her commercial policy by guaranteeing the outlets which are crucial to her. Her status as a member will also allow her to defend her commercial interests by participating fully in the round of negotiations. At the end of the day it is clear that accession to the WTO is only one element, perhaps an essential one, but, nevertheless, only one element in the reform process launched by Deng Xiaoping in 1978 and continued by his successors. More than an end in itself, accession is a consequence of these past reforms and a springboard for new reforms to come. The justification for these reforms does not lie in accession to the WTO, and I feel that it would probably be presumptuous to try to distinguish between, what would result from accession itself, and, what is connected to the reform process taking place in China. This close connection between the timetable for internal reforms and accession to the WTO has been recognised by China' s trading partners, the Union, in particular, by means of the acceptance of transitional periods for the implementation of certain obligations. In fact, our objective was more the eventual result rather than the speed with which that result comes about. Mr Gahrton, you referred to two works which stress the dangers which may arise in China as a result of accession to the WTO in terms of regional tensions or social problems. I do not believe that these problems are being underestimated by the Chinese authorities, whose fundamental political objective seems to me, to be to guarantee the stability and integrity of their country. From the conversations I have had with them, I understand that China sees accession to the WTO as an essential element in the continuation of these twenty years of reforms, and, therefore, a continuation of this growth which has allowed internal tensions to be kept under control, here or there. China' s per capita GDP has multiplied by four over these twenty years. This is therefore a classic, if specific, case of the relationship between commerce and development. We all know, and I have often said to you, that commercial liberalisation is a good thing, as long as it is accompanied by the means to translate growth into sustainable development, that is to say, internal social and environmental policies, without which the beneficial effects of commercial liberalisation are not enjoyed. From this point or view, we believe that China' s accession promotes that type of better internal policy. I believe that this accession will strengthen the rule of law in China. The fundamental principles of transparency, non-discrimination, efficient administration and independent judicial control, which are included in the acquis of the WTO, will contribute, we believe, to the positive evolution of China' s economic, legal and social systems. In any event, for our part, we have been concerned, throughout the process of negotiations, to propose progressive measures which will prevent any particular section of the Chinese economy from being exposed to foreign competition overnight.
In conclusion, I would like to insist on the fact that the result of these negotiations is balanced. It is true that we have defended European interests, and our document to Council and Parliament reflects that strategy. No, we have not ignored the consequences for China and for the WTO. Yes, accession will have a positive impact in terms of the quest for economic development in China, and therefore on the quest for internal reforms. In any event, it is the Chinese themselves who have chosen to integrate themselves into the international economy, and so much the better. At the same time we can only rejoice at the fact that, for the first time, Taiwan is becoming a full member of an international organisation, in a way which reflects its economic development and its status as an industrialised country.
Mr President, ladies and gentlemen, I will end by saying to the House that these two results are due to the wisdom of my predecessor, Sir Leon Brittan, who had made these two accessions one of the priorities of the Union' s commercial policy. All I have done is finish the work which he had largely and judiciously started.
The debate is closed.
The vote will be taken tomorrow at 10 a.m.
(The sitting was closed at 11.15 p.m.)
Address by His Holiness the XIVth Dalai-Lama
Your Holiness, it is with great honour and emotion, and in a spirit of universal fraternity, that the European Parliament welcomes you to this Chamber of European democracy and, for the first time, in a formal sitting.
Despite the gravity of the events taking place in Central Asia which have caused you to postpone your intended tour of Europe, you have been kind enough to go ahead with your visit to the European Parliament. Our House is very appreciative of this mark of interest, your Holiness.
For the enormous majority of the 380 million Europeans of the Union, of all backgrounds, national, ethnic, religious or political, you embody peace and tolerance between nations and religions, as well as the wise ideals of Buddhism, of which you are the highest spiritual authority. As a young man, 42 years ago, in 1959, faced with the invasion of Tibet, you had to make the heartbreaking decision to flee Lhasa, not in order to abandon your people, but because exile was your only remaining means of defending those people throughout the world.
Inspired by an unfailing philosophical conviction, you also made the very difficult choice not to respond to the invasion with violence and to reconcile, relentlessly and enthusiastically, your unconditional condemnation of the injustice done to Tibet with your appeal to the Chinese authorities for a sincere dialogue. You draw the strength of your resistance from your spirituality, from a profound respect for mankind and for life, and from your faith in the unity of the world' s human community. You have brilliantly demonstrated, like Mahatma Gandhi, like Nelson Mandela and like Andrei Sakharov, that the peaceful expression of a noble cause can bring understanding, respect and sometimes victory.
In 1989, the Nobel peace prize symbolised the international community' s recognition of you and your tireless non-violent action. Thanks to you and your people, throughout the world, Tibet' s cause has never been buried by indifference. It is perceived as a just cause, and the younger generations are no exception to this.
On 11 September, the world was horrified to see the new face of a monstrous form of terrorism. Since we have seen how those events have led to the danger of misunderstanding between civilisations, the message which you are to address to the Europeans today is of universal and particularly topical importance. I am convinced that this message, by means of our Parliament, will have a profound resonance throughout Europe and beyond. I therefore invite you to take the floor, your Holiness.
(Loud applause)
It is a great honour to speak and share some of my thoughts and feelings with you. As my prepared statement is in Tibetan, I want to read in Tibetan to show respect for my own unique, separate language. So I will speak Tibetan.
(Loud applause) Recently, in Calcutta, at a function, at the beginning, as usual, I spoke in Tibetan and then in my broken English. The next day a local newspaper reported very favourably on my remarks but said that the Dalai Lama spoke at the beginning in Chinese. So I hope you will realise that this is not Chinese, but the Tibetan language.
(Laughter and applause)
(The speaker continued in Tibetan, what follows is a translation)Madam President, ladies and gentlemen.
It is a great honour for me to address the European Parliament. I believe the European Union is an inspiring example for a cooperative and peaceful co-existence among different nations and peoples and deeply inspiring for people like myself who strongly believe in the need for better understanding, closer cooperation, and greater respect among the various nations of the world. I thank you for this kind invitation. I consider it as an encouraging gesture of genuine sympathy and concern for the tragic fate of the Tibetan people. I speak to you today as a simple Buddhist monk, educated and trained in our ancient traditional way. I am not an expert in political science. However, my life-long study and practice of Buddhism and my responsibility and involvement in the non-violent freedom struggle of the Tibetan people have given me some experiences and thoughts that I would like to share with you.
It is evident that the human community has reached a critical juncture in its history. Today' s world requires us to accept the oneness of humanity. In the past, communities could afford to think of one another as fundamentally separate. But today, as we learn from the recent tragic events in the United States, whatever happens in one region eventually affects many other areas. The world is becoming increasingly interdependent. Within the context of this new interdependence, self-interest clearly lies in considering the interest of others. Without the cultivation and promotion of a sense of universal responsibility our very future is in danger.
I strongly believe that we must consciously develop a greater sense of universal responsibility. We must learn to work not just for our own individual self, family or nation, but for the benefit of all mankind. Universal responsibility is the best foundation both for our personal happiness and for world peace, the equitable use of our natural resources, and, through a concern for future generations, the proper care for the environment.
Many of the world´s problems and conflicts arise because we have lost sight of the basic humanity that binds us all together as a human family. We tend to forget that despite the diversity of race, religion, culture, language, ideology and so forth, people are equal in their basic desire for peace and happiness: we all want happiness and do not want suffering. We strive to fulfil these desires as best we can. However, as much as we praise diversity in theory, unfortunately often we fail to respect it in practice. In fact, our inability to embrace diversity becomes a major source of conflict among peoples.
A particularly sad fact of human history is that conflicts have arisen in the name of religion. Even today, individuals are killed, their communities destroyed and societies destabilised as a result of misuse of religion and encouragement of bigotry and hatred. According to my personal experience the best way to overcome obstructions to inter-religious harmony and to bring about understanding is through dialogue with members of other faith traditions. This I see occurring in a number of different ways. In my own case, for example, my meetings with the late Thomas Merton, a Trappist monk, in the late 60s, were deeply inspiring. They helped me develop a profound admiration for the teachings of Christianity. I also feel that meetings amongst different religious leaders and joining together to pray from a common platform are extremely powerful, as was the case in 1986 during the gathering at Assisi in Italy. The recent United Nations Millennium World Peace Summit of Religious and Spiritual Leaders held last year was also a laudable step. However, there is a need for more of these initiatives on a regular basis. On my part, to show my respect for other religious traditions I went on pilgrimage to Jerusalem - a site holy to three of the world' s great religions. I have paid visits to various Hindu, Islamic, Christian, Jain and Sikh shrines both in India and abroad. During the past three decades I have met with many religious leaders of different traditions and have discussed harmony and inter-religious understanding. When exchanges like these occur, followers of one tradition will find that, just as in the case of their own, the teachings of other faiths are a source of both spiritual inspiration and as well as ethical guidance to their followers. It will also become clear that irrespective of doctrinal and other differences, all the major world religions help to transform individuals to become good human beings. All emphasise love, compassion, patience, tolerance, forgiveness, humility, self-discipline and so on. We must therefore embrace the concept of plurality in the field of religion, too.
In the context of our newly emerging global community all forms of violence, including war, are totally inappropriate means of settling disputes. Violence and war have always been part of human history, and in ancient times there were winners and losers. However, there would be no winners at all if another global conflict were to occur today. We must, therefore, have the courage and vision to call for a world without nuclear weapons and national armies in the long run.
(Loud applause)Especially, in the light of the terrible attacks in the United States the international community must make a sincere attempt to use the horrible and shocking experience to develop a sense of global responsibility, where a culture of dialogue and non-violence is used in resolving differences.
Dialogue is the only sensible and intelligent way of resolving differences and clashes of interests, whether between individuals or nations. The promotion of a culture of dialogue and non-violence for the future of mankind is a compelling task of the international community. It is not enough for governments to endorse the principle of non-violence without any appropriate action to support and promote it. If non-violence is to prevail, non-violent movements must be made effective and successful. Some consider the 20th century a century of war and bloodshed. I believe the challenge before us is to make the new century one of dialogue and non-violence.
Furthermore, in dealing with conflicts too often we lack proper judgment and courage. We fail to pay adequate attention to situations of potential conflict when they are at an early stage of development. Once all the circumstances have progressed to a state where emotions of the people or communities involved in disputes have become fully charged, it is extremely difficult, if not impossible, to prevent a dangerous situation from exploding. We see this tragic situation repeated time and again. So we must learn to detect early signs of conflict and have the courage to address the problem before it reaches its boiling point.
I remain convinced that most human conflicts can be solved through genuine dialogue conducted with a spirit of openness and reconciliation. I have therefore consistently sought a resolution of the issue of Tibet through non-violence and dialogue. Right from the beginning of the invasion of Tibet, I tried to work with the Chinese authorities to arrive at a mutually acceptable, peaceful co-existence. Even when the so-called Seventeen Point Agreement for the Peaceful Liberation of Tibet was forced upon us I tried to work with the Chinese authorities. After all, by that agreement the Chinese government recognised the distinctiveness and the autonomy of Tibet and pledged not to impose their system on Tibet against our wishes. However, in breach of this agreement, the Chinese authorities forced upon Tibetans their rigid and alien ideology and showed scant respect for the unique culture, religion and way of life of the Tibetan people. In desperation the Tibetan people rose up against the Chinese. In the end in 1959 I had to escape from Tibet so that I could continue to serve the people of Tibet.
During the past more than four decades since my escape, Tibet has been under the harsh control of the government of the People´s Republic of China. The immense destruction and human suffering inflicted on the people of Tibet are today well known and I do not wish to dwell on these sad and painful events. The late Panchen Lama' s 70,000-character petition to the Chinese government serves as a telling historical document on China' s draconian policies and actions in Tibet. Tibet today continues to be an occupied country, oppressed by force and scarred by suffering. Despite some development and economic progress, Tibet continues to face fundamental problems of survival. Serious violations of human rights are widespread throughout Tibet and are often the result of policies of racial and cultural discrimination. Yet they are only the symptoms and consequences of a deeper problem. The Chinese authorities view Tibet' s distinct culture and religion as the source of threat of separation. Hence as a result of deliberate policies an entire people with its unique culture and identity are facing the threat of extinction.
I have led the Tibetan freedom struggle on a path of non-violence and have consistently sought a mutually agreeable solution of the Tibetan issue through negotiations in a spirit of reconciliation and compromise with China. With this spirit in 1988 here in Strasbourg at this Parliament I presented a formal proposal for negotiations, which we hoped would serve as a basis for resolving the issue of Tibet. I had chosen consciously the European Parliament as a venue to present my thoughts for a framework for negotiations in order to underline the point that a genuine union can only come about voluntarily when there are satisfactory benefits to all the parties concerned. The European Union is a clear and inspiring example of this. On the other hand, even one country or community can break into two or more entities when there is a lack of trust and benefit, and when force is used as the principal means of rule.
My proposal which later became known as the 'Middle Way Approach' or the 'Strasbourg Proposal' envisages that Tibet enjoy genuine autonomy within the framework of the People' s Republic of China. However, not the autonomy on paper imposed on us 50 years ago in the 17-Point Agreement, but a true self-governing, genuinely autonomous Tibet, with Tibetans fully responsible for their own domestic affairs, including the education of their children, religious matters, cultural affairs, the care of their delicate and precious environment, and the local economy. Beijing would continue to be responsible for the conduct of foreign and defence affairs. This solution would greatly enhance the international image of China and contribute to her stability and unity -- the two topmost priorities of Beijing -- while at the same time the Tibetans would be ensured of the basic rights and freedoms to preserve their own civilisation and to protect the delicate environment of the Tibetan plateau.
Since then our relation with the Chinese government has taken many twists and turns. Unfortunately, I must sadly inform you that a lack of political will on the part of the Chinese leadership to address the issue of Tibet in a serious manner has failed to produce any progress. My initiatives and overtures over the years to engage the Chinese leadership in a dialogue remain unreciprocated. Last September, I communicated through the Chinese Embassy in New Delhi our wish to send a delegation to Beijing to deliver a detailed memorandum outlining my thinking on the issue of Tibet and to explain and discuss the points raised in the memorandum. I conveyed that through face-to-face meetings we would succeed in clarifying misunderstandings and overcoming distrust. I expressed the strong belief that once this is achieved then a mutually acceptable solution of the problem can be found without much difficulty. But the Chinese government is refusing to accept my delegation till today. It is obvious that Beijing' s attitude has hardened significantly compared to the eighties when six Tibetan delegations from exile were accepted. Whatever explanations Beijing may give concerning communications between the Chinese government and myself I must state here clearly that the Chinese government is refusing to talk to the representatives I have designated for the task.
The failure of the Chinese leadership to respond positively to my Middle Way Approach reaffirms the Tibetan people' s suspicion that the Chinese government has no interest whatsoever in any kind of peaceful co-existence. Many Tibetans believe that China is bent on complete forceful assimilation and absorption of Tibet into China. They call for the independence of Tibet and criticise my 'Middle Way Approach' . Others are advocating a referendum in Tibet. They argue if conditions inside Tibet are as the Chinese authorities portray it to be and if the Tibetans are truly happy, then there should be no difficulty holding a plebiscite in Tibet. I have also always maintained that ultimately the Tibetan people must be able to decide about the future of Tibet as Pandit Jawaharlal Nehru, the first Prime Minister of India, stated in the Indian Parliament on December 7. 1950: "...the last voice in regard to Tibet should be the voice of the people of Tibet and nobody else."
While I firmly reject the use of violence as a means in our freedom struggle we certainly have the right to explore all other political options available to us. I am a staunch believer in freedom and democracy and have therefore been encouraging the Tibetans in exile to follow the democratic process. Today, the Tibetan refugees may be among the few communities in exile that have established all the three pillars of democracy: legislature, judiciary and executive. This year we have taken another big stride in the process of democratisation by having the chairman of the Tibetan Cabinet elected by popular vote. The elected chairman of the Cabinet and the elected parliament will shoulder the responsibility of running the Tibetan affairs as the legitimate representatives of the people. However, I consider it my moral obligation to the six million Tibetans to continue taking up the Tibetan issue with the Chinese leadership and to act as the free spokesman of the Tibetan people until a solution is reached.
In the absence of any positive response from the Chinese government to my overtures over the years, I am left with no alternative but to appeal to the members of the international community. It is clear now that only increased, concerted and consistent international efforts will persuade Beijing to change its policy on Tibet. Although the immediate reactions from the Chinese side will be most probably negative, nevertheless, I strongly believe that expressions of international concern and support are essential for creating an environment conducive for the peaceful resolution of the Tibetan problem. On my part, I remain committed to the process of dialogue. It is my firm belief that dialogue and a willingness to look with honesty and clarity at the reality of Tibet can lead us to a mutually beneficial solution that will contribute to the stability and unity of the People' s Republic of China and secure the right for the Tibetan people to live in freedom, peace and dignity.
Brothers and sisters of the European Parliament, I consider myself as the free spokesman for my captive countrymen and women. It is my duty to speak on their behalf. I speak not with a feeling of anger or hatred towards those who are responsible for the immense suffering of our people and the destruction of our land, homes, temples, monasteries and culture. They too are human beings who struggle to find happiness, and deserve our compassion. I speak to inform you of the sad situation in my country today and of the aspirations of my people, because in our struggle for freedom, truth is the only weapon we possess. Today, our people, our distinct rich cultural heritage and our national identity are facing the threat of extinction. We need your support to survive as a people and as a culture.
When one looks at the situation inside Tibet it seems almost hopeless in the face of increasing repression, continuing environmental destruction, and the ongoing systematic undermining of the culture and identity of Tibet. Yet I believe that no matter how big and powerful China may be she is still part of the world. The global trend today is towards more openness, freedom, democracy and respect for human rights. Sooner or later China will have to follow the world trend and in the long run there is no way that China can escape from truth, justice and freedom. The consistent and principled engagement of the European Parliament with China will accelerate this process of change that is already taken place in China. Since the Tibetan issue is closely related with what is happening in China, I believe there is reason and ground for hope.
I would like to thank the European Parliament for the consistent display of concern and support for the non-violent Tibetan freedom struggle. Your sympathy and support have always been a deep source of inspiration and encouragement to the Tibetan people both inside and outside Tibet. The numerous resolutions of the European Parliament on the issue of Tibet helped greatly to highlight the plight of the Tibetan people and raise the awareness of the public and governments in Europe and around the world of the issue of Tibet. I am especially encouraged by the European Parliament' s resolution calling for the appointment of an EU special representative for Tibet. I strongly believe that the implementation of this resolution will enable the European Union not only to help promote a peaceful resolution of the Tibetan issue through negotiations in a more consistent, effective and creative way but also provide support for other legitimate needs of the Tibetan people, including ways and means to preserve our distinct identity. This initiative will also send a strong signal to Beijing that the European Union is serious in encouraging and promoting a solution of the Tibetan problem. I have no doubt that your continued expressions of concern and support for Tibet will in the long run impact positively and help create the conducive political environment for a constructive dialogue on the issue of Tibet. I ask for your continued support in this critical time in our country' s history. I thank you for providing me the opportunity to share my thoughts with you.
(The House rose and accorded the speaker a standing ovation)
As you can see, your Holiness, we are all very moved and I would like to thank you, on behalf of the European Parliament, for the great, noble message you have just addressed to us.
You have been kind enough to point out that the European Parliament has always supported your action and your people. We have seen that you are well acquainted with the resolutions we have voted for in Parliament, always by a huge majority, if not practically unanimously, including as recently as last February.
It is true that we realise, as you have pointed out, that the Tibetan people are being deprived of their fundamental freedoms, threatened with the destruction of their monasteries, which forge their moral and spiritual souls, and are threatened by a policy of marginalising the Tibetan people.
You have reminded us of all these things, and you have told us very frankly that, unfortunately, the hand held out to the Chinese authorities has so far been ignored, and we have also noted, your Holiness, that you have never lost hope.
You have this concern, but at the same time the great hope that the day will come when China, on opening up to the rest of the world, will finally hear your appeal, and that is a wish which we passionately share, but we can only join you in your desire, your Holiness.
We have clearly heard the powerful appeal you have made to us. You have told us that if the international community, in this case the European Community, can join you in your efforts, perhaps the result we all wish to see could be within reach.
I would simply like to assure you that you can count on the active support of our European Parliament, on the active support of our political groups, on the active support of the intergroup which, as you know, has been created precisely to further strengthen our friendship with the Tibetan people. You can count on our support, you can count on our indestructible loyalty so that, in the spirit of your proposals, Tibet can regain its freedom.
Thank you again, your Holiness, for your presence and your message.
(Loud applause) (The formal sitting was closed at 12.25 p.m.)